Exhibit 10.2

EXECUTION VERSION

 

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

among

AVON PRODUCTS, INC.,

AVON INTERNATIONAL OPERATIONS, INC.

AVON NA IP LLC

and

NEW AVON LLC

Dated as of March 1, 2016

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

  Definitions      1    ARTICLE II    License Grants; Sublicensing;
Non-Assertion; Ownership   

SECTION 2.01.

  Licenses to Avon NA      9   

SECTION 2.02.

  Licenses to Avon International      12   

SECTION 2.03.

  Sublicensing and Licensing      13   

SECTION 2.04.

  Sales Outside North America or International Region      14   

SECTION 2.05.

  Third-Party IP Rights      15   

SECTION 2.06.

  Ownership      15   

SECTION 2.07.

  Non-Assertion      15   

SECTION 2.08.

  Separately Licensed IP      16   

SECTION 2.09.

  Delivery      18    ARTICLE III    Trademark Use and Quality Standards   

SECTION 3.01.

  Quality Standards      18   

SECTION 3.02.

  Samples      20   

SECTION 3.03.

  Trademark Use Guidelines      21   

SECTION 3.04.

  Non-Degradation      22    ARTICLE IV    Royalties; Minor Improvements; Audit
Rights   

SECTION 4.01.

  Information on New Products      23   

SECTION 4.02.

  Request to Make New License Rights Effective      23   

SECTION 4.03.

  Royalties      24   

SECTION 4.04.

  Minor Improvements      25   

SECTION 4.05.

  Taxes      25   

SECTION 4.06.

  Late Payments      25   

SECTION 4.07.

  Non-Payment      25   

SECTION 4.08.

  Audit Rights      26   



--------------------------------------------------------------------------------

ARTICLE V    Reserved Rights   

SECTION 5.01.

  Avon International Retained Rights      27   

SECTION 5.02.

  Avon NA Retained Rights      27   

SECTION 5.03.

  Pre-Existing Licenses      27   

SECTION 5.04.

  Rights Reserved      28    ARTICLE VI    Additional Covenants   

SECTION 6.01.

  Restricted Business      28    ARTICLE VII    Prosecution, Maintenance and
Enforcement   

SECTION 7.01.

  Cooperation      28   

SECTION 7.02.

  Filing and Maintenance of Registered IP Rights      28   

SECTION 7.03.

  Enforcement      31   

SECTION 7.04.

  Social Media Cooperation      33    ARTICLE VIII    Confidentiality   

SECTION 8.01.

  Confidentiality      33   

SECTION 8.02.

  Disclosure      33   

SECTION 8.03.

  Legal Orders      34   

SECTION 8.04.

  Exclusions      34   

SECTION 8.05.

  Formulas      34    ARTICLE IX    Warranties and Indemnities   

SECTION 9.01.

  Warranties      35   

SECTION 9.02.

  Indemnity by Avon NA      36   

SECTION 9.03.

  Indemnity by Avon International      37   

SECTION 9.04.

  Indemnification Procedures      37   

SECTION 9.05.

  Disclaimer      38   



--------------------------------------------------------------------------------

ARTICLE X    Term   

SECTION 10.01.

  Term      39    ARTICLE XI    General Provisions   

SECTION 11.01.

  Further Assurances      39   

SECTION 11.02.

  Security Interests      39   

SECTION 11.03.

  Force Majeure      39   

SECTION 11.04.

  Severability      40   

SECTION 11.05.

  Notices      40   

SECTION 11.06.

  Entire Agreement      41   

SECTION 11.07.

  Governing Law; Specific Enforcement; Submission to Jurisdiction; Waiver of
Jury Trial      41   

SECTION 11.08.

  Amendments; Waivers      42   

SECTION 11.09.

  Assignment; Successors and Assigns      42   

SECTION 11.10.

  Rights in Bankruptcy      43   

SECTION 11.11.

  Migration      44   

SECTION 11.12.

  Interpretation      44   

SECTION 11.13.

  Counterparts and Facsimile      45   

SECTION 11.14.

  Independent Contractors      45   

SECTION 11.15.

  No Third-Party Beneficiaries      45   

SECTION 11.16.

  Costs and Expenses      45   

SECTION 11.17.

  Parent Guaranty      46   

Schedules

    

Schedule A

  Existing North America Trademarks   

Schedule B

  Existing North America Domain Names   

Schedule C

  Existing North America Patents   

Schedule D

  Existing North America Copyrights   

Schedule E

  Restricted Business   

Schedule F

  Restricted Persons   

Schedule G

  Section 2.05 Third-Party IP Rights   

Schedule H

  Section 5.03 Pre-Existing Licenses   

Schedule I

  Trademark Use Guidelines   

Schedule J

  Specified Quality Brands   

Schedule K

  Licensed IP Quality Standards   



--------------------------------------------------------------------------------

Index of Defined Terms

 

Term

  

Section

Affiliate    Section 1.01(a) Agreement    Section 1.01(b) AIO    Preamble
Applicable Law    Section 1.01(c) Assignable Asset    Section 11.09 Assigning
Party    Section 11.09(a) Auditor    Section 4.08(b) Avon Brand Logo    Section
1.01(d) Avon Canada    Section 1.01(e) Avon Corporate Logo    Section 1.01(f)
Avon Domain    Section 1.01(g) Avon International    Section 1.01(h) Avon
International Business    Section 1.01(i) Avon International Covered Product   
Section 1.01(j) Avon International Indemnified Claims    Section 9.02 Avon
International Indemnified Parties    Section 9.02 Avon International New Envoy
Images    Section 2.08(b) Avon NA    Preamble Avon NA Business    Section
1.01(k) Avon NA Covered Product    Section 1.01(l) Avon NA Indemnified Claims   
Section 9.03 Avon NA Indemnified Parties    Section 9.03 Avon NA New Envoy
Images    Section 2.08(b) Avon Products    Preamble Bankruptcy Code    Section
11.10(a) Beauty Products    Section 1.01(m) Business Day    Section 1.01(n)
Catalox Database    Section 1.01(o) Catalox License    Section 2.08(a) Claims   
Section 1.01(p) Cleveland NA    Recitals Closing    Section 1.01(q) Confidential
Information    Section 1.01(r) Control    Section 1.01(s) Controlled    Section
1.01(s) Controlling    Section 1.01(s) Copyrights    Section 1.01(vv)(i)
Corporate Identity    Section 1.01(t) Disclosing Party    Section 1.01(r) Domain
Names    Section 1.01(u)



--------------------------------------------------------------------------------

Term

  

Section

Effective Date    Preamble Electing Party    Section 7.02(b)(iv) Enforcing Party
   Section 7.03(d)(i) Envoy Database    Section 1.01(u) Envoy NA Image License
   Section 2.08(b) Excluded Costs    Section 1.01(w) Existing Envoy Images   
Section 2.08(b) Existing Non-North America IP    Section 1.01(x) Existing North
America IP    Section 1.01(y) Existing North America Product    Section 1.01(z)
Fashion & Home Products    Section 1.01(aa) Filing Party    Section 11.10(a)
Formula-Related Information    Section 8.05 Formulas    Section 1.01(vv)(iii)
Governmental Entity    Section 1.01(bb) Guaranteed Obligations    Section 11.17
Guaranteed Party    Section 11.17 Have Made    Section 1.01(cc) Indemnified
Claim    Section 9.04(a) Indemnified Party    Section 9.04(a) Indemnifying Party
   Section 9.04(a) Independent Sales Representative    Section 1.01(ee)
International Licensees    Section 2.03(e) International Region    Section
1.01(ff) IP Rights    Section 1.01(dd) IPCO    Preamble Judgment    Section
1.01(gg) Legal Order    Section 8.03 Licensed IP Quality Standards    Section
1.01(hh) Licensed IP Rights    Section 1.01(ii) Licensee    Section 1.01(jj)
Licensor    Section 1.01(kk) Liens    Section 1.01(ll) LLC Agreement    Section
1.01(mm) Losses    Section 1.01(nn) Minor Improvements    Section 4.04 NA
Licensed IP Rights    Section 1.01(ii) New International IP    Section 1.01(oo)
New International Products    Section 1.01(qq) New North America IP    Section
1.01(pp) New North America Products    Section 1.01(rr) Non-Filing Party   
Section 11.10(a) North America Business    Section 1.01(ss) North America
Products    Section 1.01(tt)



--------------------------------------------------------------------------------

Term

  

Section

North America Region    Section 1.01(uu) Other IP Rights    Section 1.01(vv)
Owned or Controlled    Section 1.01(ww) Parties    Preamble Party    Preamble
Patents    Section 1.01(vv)(ii) Person    Section 1.01(xx) Personnel    Section
1.01(yy) Pipeline Product    Section 1.01(zz) Pre-Existing Licenses    Section
5.03 Protected Entity    Section 1.01(aaa) Quality Compliance Conflict   
Section 3.01(c)(i) Quality Objection Notice    Section 3.02(a) Quality Review
Materials    Section 1.01(bbb) R&D License    Section 1.01(ccc) Receiving Party
   Section 1.01(q) Recipients    Section 8.02 Registered Existing North America
IP    Section 1.01(ddd) Registered New International IP    Section 1.01(eee)
Registered New North America IP    Section 1.01(fff) Request Date    Section
4.02(a) Restricted Business    Section 1.01(ggg) Restricted Persons    Section
1.01(hhh) Royalty Fee    Section 4.03(c) Royalty Paying Party    Section 4.03(c)
Royalty Receiving Party    Section 4.03(c) Samples    Section 3.02(a) Separately
Licensed IP    Section 1.01(iii) Separation and Investment Agreement    Recitals
Specified Quality Brands    Section 1.01(jjj) Subcontractor    Section 1.01(kkk)
Subsidiary    Section 1.01(lll) Term    Section 10.01 Trade Secrets    Section
1.01(vv)(iv) Trademark Extensions    Section 1.01(nnn) Trademarks    Section
1.01(mmm) Transaction Documents    Section 1.01(ooo) Transferred Subsidiaries   
Section 1.01(ppp) Transition Services Agreement    Section 1.01(qqq) Unused
Technology    Section 2.07 Unused Trademarks    Section 2.07



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY LICENSE AGREEMENT dated as of March 1, 2016 (the
“Effective Date”) among AVON PRODUCTS, INC., a New York corporation (“Avon
Products”), AVON INTERNATIONAL OPERATIONS, INC., a Delaware corporation (“AIO”),
AVON NA IP LLC, a Delaware limited liability company (“IPCO”) and NEW AVON LLC
(f/k/a C-A NA LLC), a Delaware limited liability company (“Avon NA”). Avon
International and Avon NA are each hereinafter referred to as a “Party”, and,
collectively, as the “Parties”.

RECITALS

WHEREAS, Avon Products and its Subsidiaries have been engaged in the North
America Business (as defined below), and are the owners of certain IP Rights (as
defined below) related thereto;

WHEREAS, Avon Products, Avon NA and Cleveland NA Investor LLC (“Cleveland NA”)
have entered into a Separation and Investment Agreement dated as of December 17,
2015 (the “Separation and Investment Agreement”), pursuant to which Avon
Products agreed to transfer its North America Business to Avon NA and to sell to
Cleveland NA a majority interest in Avon NA, in each case in accordance with the
terms set forth therein;

WHEREAS, Avon NA wishes to obtain from Avon International, and Avon
International wishes to grant to Avon NA, a license to use certain IP Rights,
effective as of the Effective Date, upon the terms set forth in this Agreement;
and

WHEREAS, Avon International and Avon NA further each wish to obtain from one
another, and grant to one another, royalty-bearing licenses to certain IP Rights
developed by each of them after the Effective Date in the conduct of their
respective businesses, upon the terms set forth in this Agreement;

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement set forth herein, the Parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

(a) “Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, such first Person; provided that, after the Effective Date,
none of Avon Products or its Subsidiaries shall be deemed to be Affiliates of
Avon NA.



--------------------------------------------------------------------------------

(b) “Agreement” means this Intellectual Property License Agreement, including
its recitals and schedules.

(c) “Applicable Law” means (i) with respect to Avon NA and its Subsidiaries, any
statute, law, ordinance, regulation, rule, code or other binding requirement of
law of the applicable Governmental Entity in the North America Region, and
(ii) with respect to Avon International and its Subsidiaries, any statute, law,
ordinance, regulation, rule, code or other binding requirement of law of the
applicable Governmental Entity in the International Region.

(d) “Avon Brand Logo” means the trademark described in the Licensed Trademark
Use Guidelines as the new Avon Brand logo.

(e) “Avon Canada” means Avon Canada Inc., and any other Subsidiary of Avon NA
organized under the laws of Canada but excluding any such Subsidiary upon
written notice from Avon NA to Avon International that such entity is to be
excluded.

(f) “Avon Corporate Logo” means the trademark described in the Licensed
Trademark Use Guidelines as the new Avon Corporate logo.

(g) “Avon Domain” means the Internet domain name avon.com.

(h) “Avon International” means any of Avon Products, AIO and IPCO or any
combination thereof, as the intent of the Agreement or the context may require.

(i) “Avon International Business” means the business of researching, developing,
producing, manufacturing, packaging, labelling, sourcing, licensing,
maintaining, marketing, promotion, advertisement, lease, sale, and other
distribution of any products or services solely to, directly or indirectly,
consumers in the International Region conducted by Avon International and its
Affiliates from or after the Effective Date (including the sale of New
International Products).

(j) “Avon International Covered Product” means a product based upon and using in
a material respect any New North America IP.

(k) “Avon NA Business” means the business of researching, developing, producing,
manufacturing, packaging, labelling, sourcing, licensing, maintaining,
marketing, promotion, advertisement, lease, sale, and other distribution of any
products or services solely to, directly or indirectly, consumers through any
channel in the North America Region conducted by Avon NA and its Affiliates from
or after the Effective Date (including the North America Business and the sale
of New North America Products).

(l) “Avon NA Covered Product” means a product based upon and using in a material
respect any New International IP.

 

2



--------------------------------------------------------------------------------

(m) “Beauty Products” means skincare, personal care, fragrance, haircare and
color (cosmetics) products, in each case including all components, ingredients,
related tools and implements thereof and tools and accessories for use in
connection therewith.

(n) “Business Day” means any weekday that is not a day on which banking
institutions in New York, New York are authorized or required by law, regulation
or executive order to be closed.

(o) “Catalox Database” means a creative electronic catalogue publishing system
containing images related to brochures and branding for the North America
Business.

(p) “Claims” means any and all claims, counterclaims, allegations, and demands
made in writing and any causes of action, suits, proceedings or investigations.

(q) “Closing” means the closing of the subscription and sale of the Class A
Units of Avon NA pursuant to the Separation and Investment Agreement.

(r) “Confidential Information” means, subject to Article VIII, any and all
confidential information and material (including the terms of this Agreement)
disclosed by a Party (“Disclosing Party”) to the other Party (“Receiving
Party”), whether in writing, or in oral, graphic, electronic or any other form,
that is designated, marked or otherwise identified by the Disclosing Party in
writing as confidential or proprietary. Confidential Information excludes any
and all information material that (a) is at the Effective Date, or at any time
thereafter becomes, publicly known or known within the applicable industry other
than by the Receiving Party’s or a Recipient’s breach of this Agreement or other
wrongful act, (b) was already known to the Receiving Party without restriction
on use or disclosure prior to the receipt of such information directly or
indirectly from or on behalf of the Disclosing Party, (c) was or is
independently developed or acquired by the Receiving Party without reference to
or use of any Confidential Information except to the extent retained in the
memory of an individual of the Receiving Party, (d) was received by the
Receiving Party from a third Person who was not, at the time, under any
obligation to the Disclosing Party or any other Person to maintain the
confidentiality of such information, or (e) constitutes Formulas and
Formula-Related Information, the protection of confidentiality of which is the
subject of Section 8.05 (for the avoidance of doubt, Formulas and
Formula-Related Information are of a highly confidential nature and no
interpretation to the contrary is intended based on their exclusion from the
definition of Confidential Information).

(s) “Control”, when used with respect to any specified Person, means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
The terms “Controlling” and “Controlled” have meanings correlative to the
foregoing except that, for the avoidance of doubt, the term “Controlled” as used
as part of the term “Owned and Controlled” shall have a meaning correlative
thereto as set forth in Section 1.01(ww).

(t) “Corporate Identity” means, collectively, letterhead, business cards,
corporate signs, stationery, packaging slips, invoices, product datasheets,
product labels, or any other materials that would normally identify a company or
imply a corporate identity.

 

3



--------------------------------------------------------------------------------

(u) “Domain Names” means Internet domain names.

(v) “Envoy Database” means a creative electronic catalogue publishing system
containing images related to global branding (including branding for the
International Business and for the Avon NA Business).

(w) “Excluded Costs” means the following items to the extent permitted by
generally accepted accounting principles: (i) value added or any other similar
transaction taxes to be accrued on sales invoices, (ii) sales discounts and all
kinds of rebates, (iii) any orders or parts thereof which are subsequently
returned to the obligated Party (or an Affiliate, agent or sublicensee thereof,
as appropriate) and refunded to the customer or wholesaler, and (iv) charges for
late payment collected from customers, registration charges and other service
charges.

(x) “Existing Non-North America IP” means all IP Rights Owned or Controlled by
Avon International or its Subsidiaries on or prior to the Effective Date,
excluding Existing North America IP.

(y) “Existing North America IP” means all IP Rights Owned or Controlled by Avon
International or its Subsidiaries and used in the conduct of the North America
Business on or prior to the Effective Date (including the Trademarks identified
on Schedule A, the Domain Names identified on Schedule B, the Patents identified
on Schedule C and the Copyrights identified on Schedule D, and with respect to
any Patents, including those identified on Schedule C, all reissues,
divisionals, terminal disclaimers, corrected patents, continuations,
continuations-in-part, reexaminations, supplemental examinations, inter partes
reviews, post-grant oppositions, and renewals, substitutions and extensions of
such Patents and all Patents claiming priority thereto or serving as a basis for
priority thereof) but excluding (i) Separately Licensed IP and (ii) any IP
Rights solely related to Pipeline Products.

(z) “Existing North America Product” means any product or service sold by Avon
International or its Subsidiaries in the North America Business prior to the
Effective Date.

(aa) “Fashion & Home Products” means fashion jewelry, watches, apparel,
footwear, accessories, gift and decorative products, housewares, entertainment
and leisure products, children’s products and health, wellness and nutritional
products, in each case including all components, ingredients, and implements
thereof.

(bb) “Governmental Entity” means any governmental or regulatory (including any
stock exchange) authorities, agencies, courts, instrumentalities, binding
arbitration bodies, commissions or other entities, whether federal, state, local
or foreign, or applicable self-regulatory organizations.

(cc) “Have Made” means the right of a Party to subcontract the manufacture of
products to a third party manufacturer for use or resale by, or for the benefit
of, the Party to a third party other than such third party manufacturer or any
of its Affiliates.

(dd) “IP Rights” means, collectively, Trademarks, Domain Names and Other IP
Rights.

 

4



--------------------------------------------------------------------------------

(ee) “Independent Sales Representative” means an independent contractor who
directly or indirectly purchases products or services from Avon International or
Avon NA, or any of their respective Subsidiaries, at a discount from the retail
price pursuant to the direct sales programs and policies thereof.

(ff) “International Region” means all countries and other jurisdictions of the
world other than the North America Region. For the avoidance of doubt, the
International Region shall not include Guam, Saipan, St. Thomas, St. Croix, St.
Maarten, St. Lucia, St. Vincent, Tortola, Anguilla or Grenada.

(gg) “Judgment” means any judgment, writ, stipulation, award, injunction,
determination, order or decree of any Governmental Entity.

(hh) “Licensed IP Quality Standards” means the quality standards: (i) that are
existing as of the Effective Date and that are disclosed on Schedule K or in
substantially the same form, nature and length as those quality standards
disclosed in Schedule K (including, for the avoidance of doubt, any amendments
thereto as contemplated by Section 3.01(b) and Section 3.01(c) of this
Agreement); (ii) with respect to New International IP, established by Avon
International and provided to Avon NA in writing in connection with any New
International Products, and in any case, no less protective than the standards
used in the Avon NA Business for like products; and (iii) with respect to New
North America IP, the standards used in the Avon International Business for like
products, unless Avon NA establishes and provides to Avon International quality
standards for any particular New North America Product(s), in which case such
Avon NA-provided quality standards shall be used for such New North America
Product(s), provided that such quality standards shall, on a product-by-product
basis, be substantially similar in form, nature and length to the quality
standards provided to Avon NA by Avon International prior to the Effective Date.

(ii) “Licensed IP Rights” means (i) with respect to Avon NA and its
Subsidiaries, any and all IP Rights licensed to Avon NA and its Subsidiaries in
Sections 2.01, 4.04 and 7.02 (the “NA Licensed IP Rights”), and (ii) with
respect to Avon International and its Subsidiaries, any and all IP Rights
licensed to Avon International and its Subsidiaries in Sections 2.02, 4.04 and
7.02.

(jj) “Licensee” means (i) Avon NA and its Subsidiaries, with respect to the
licenses granted to Avon NA in Sections 2.01, 4.04 and 7.02, and (ii) Avon
International and its Subsidiaries, with respect to the licenses granted to Avon
International in Sections 2.02, 4.04 and 7.02.

(kk) “Licensor” means (i) Avon International, with respect to the licenses
granted to Avon NA Sections 2.01, 4.04 and 7.02, and (ii) Avon NA, with respect
to the licenses granted to Avon International in Sections 2.02, 4.04 and 7.02.

(ll) “Liens” means any pledge, lien, charge, mortgage, encumbrance or security
interest of any kind or nature.

 

5



--------------------------------------------------------------------------------

(mm) “LLC Agreement” means the amended and restated limited liability company
agreement of Avon NA dated as of December 17, 2015, as amended, supplemented or
otherwise modified from time to time.

(nn) “Losses” means any claim, loss, liability, tax, interest, charge, damage,
cost or expense (including reasonable fees and expenses of counsel and other
costs of defense, investigation and collection), diminution in value, settlement
payments, awards, judgments, fines, penalties, assessments, deficiencies, or
obligations and any value added or similar tax in respect of any aforementioned
fees.

(oo) “New International IP” means all IP Rights Owned or Controlled by Avon
International or its Subsidiaries in and to any New International Products,
other than any such IP Rights licensed to Avon NA under an R&D License and
excluding Trademark Extensions.

(pp) “New North America IP” means all IP Rights Owned or Controlled by Avon NA
or its Subsidiaries in and to any New North America Products.

(qq) “New International Products” means any products or services developed by or
for Avon International or its Subsidiaries for sale to consumers in the
International Region on or after the Effective Date (for the avoidance of doubt,
including all Pipeline Products, but excluding all Existing North America
Products and New North America Products).

(rr) “New North America Products” means any products or services developed by or
for Avon NA or its Subsidiaries for sale to consumers in the North America
Region on or after the Effective Date (for the avoidance of doubt, excluding all
Existing North America Products and New International Products).

(ss) “North America Business” means the business conducted by Avon International
and its Subsidiaries (including Avon NA and the Transferred Subsidiaries) of the
research, development, production, manufacture, packaging, labelling, sourcing,
marketing, licensing, distribution, sale and maintenance of North America
Products, whether through Avon International’s direct selling model or through
e-commerce platforms or decentralized branches, satellite stores and independent
retail operations or any other channel, and any support activities relating
thereto; provided, however, that the North America Business (i) excludes any
development, manufacturing, packaging and sale of Beauty Products and Fashion &
Home Products exclusively targeted for distribution in any geographic region
other than the North America Region, and any support activities relating
thereto, but (ii) includes any development, manufacturing, packaging,
distribution or supply of North America Products outside of the North America
Region for ultimate marketing and sale in the North America Region, and any
support activities relating thereto.

(tt) “North America Products” means any Beauty Products, Fashion & Home
Products, and other products and services (including all components,
ingredients, and implements thereof) sold or intended for sale to consumers in
the North America Region.

 

6



--------------------------------------------------------------------------------

(uu) “North America Region” means the United States of America, Canada, the
Commonwealth of Puerto Rico, Guam, Saipan, St. Thomas, St. Croix, St. Maarten,
St. Lucia, St. Vincent, Tortola, Anguilla and Grenada.

(vv) “Other IP Rights” means all intellectual property and similar proprietary
rights, other than Trademarks and Domain Names, in any and all countries,
including the following:

(i) copyrights, applications and registrations therefor and renewals,
extensions, restorations and reversions thereof (“Copyrights”);

(ii) patents (including all reissues, divisionals, terminal disclaimers,
corrected patents, continuations, continuations-in-part, reexaminations,
supplemental examinations, inter partes reviews, post-grant oppositions, and
renewals, substitutions and extensions thereof and all patents claiming priority
thereto or serving as a basis for priority thereof), utility models, industrial
designs, and inventions, and all applications and registrations therefor and all
inventions, invention disclosures, and discoveries described in any such
applications and registrations (“Patents”);

(iii) specifications, compositions and combinations of ingredients, methods of
use, processing requirements, and methods of manufacturing a product
(“Formulas”);

(iv) trade secrets, know-how and other proprietary or confidential information
(including information relating to Formulas, technical data, software,
processes, methods, ideas, discoveries, designs and improvements) (“Trade
Secrets”); and

(v) rights of publicity.

(ww) “Owned or Controlled” means, with respect to a Party’s entitlement to
license IP Rights hereunder, the possession by that Party of rights sufficient
to grant the specified rights in the IP Rights (without incurring liability to
or a duty to provide consideration to any third Person).

(xx) “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Entity or other entity.

(yy) “Personnel” means, as to any Person, its and its Affiliates’ officers,
directors, employees, attorneys, accountants, advisors, agents and
subcontractors.

(zz) “Pipeline Product” means any product under development by Avon
International or its Subsidiaries for which development and commercialization
efforts necessary to prepare such product for sale to consumers in the North
America Region or International Region has not been completed as of the
Effective Date.

(aaa) “Protected Entity” means any distributor, reseller, Subcontractor or
Independent Sales Representative of Avon NA or any of its Subsidiaries solely
with respect to such Person’s activities in connection with products or services
incorporating any NA Licensed IP Rights under this Agreement.

 

7



--------------------------------------------------------------------------------

(bbb) “Quality Review Materials” means, with respect to any product, package,
label, specification or commercial material containing any product claim, any
and all (i) information and materials regarding the evaluation of such product,
package, label, specification or material, including any reports, studies,
analysis, tests, comparisons, evaluations, and measurements, (ii) protocols,
specifications, and methodologies used to perform any of the foregoing,
(iii) results, observations and notes with respect to any of the foregoing, and
(iv) drafts of any of the foregoing.

(ccc) “R&D License” means any license of IP Rights granted by Avon International
to Avon NA pursuant to the Research and Development Agreement.

(ddd) “Registered Existing North America IP” means any registrations or
applications for registration of any Existing North America IP or Trademark
Extension.

(eee) “Registered New International IP” means any registrations and applications
for registration of any New International IP related to a New International
Product for which Avon NA’s license has become effective as provided in
Section 4.02.

(fff) “Registered New North America IP” means any registrations and applications
for registration of any New North America IP related to a New North America
Product for which Avon International’s license has become effective as provided
in Section 4.02.

(ggg) “Restricted Business” means the categories set forth on Schedule E.

(hhh) “Restricted Persons” means the Persons set forth on Schedule F, any of
their respective Affiliates (except Licensee) or any successor to any of the
foregoing (except Licensee).

(iii) “Separately Licensed IP” means any and all IP Rights in images contained
in the Catalox Database and the Envoy Database, including any and all publicity
rights related thereto.

(jjj) “Specified Quality Brands” means the brands listed on Schedule J of this
Agreement.

(kkk) “Subcontractor” means an independent third party whom a Party contracts to
perform, on behalf of such Party, one or more of the Party’s obligations or
rights under this Agreement.

(lll) “Subsidiary” means, with respect to any Person, any other Person
Controlled by the first Person. For the avoidance of doubt, from and after the
Closing, (i) each of the Transferred Subsidiaries shall be deemed to be
Subsidiaries of Avon NA and (ii) none of Avon NA or the Transferred Subsidiaries
shall be deemed to be Subsidiaries of Avon International.

 

8



--------------------------------------------------------------------------------

(mmm)“Trademarks” means all trademarks, service marks, trade names, rights in
trade dress, corporate names, certification marks, collective marks, and other
source identifiers or indicia of origin, and all applications, registrations and
renewals therefor, together with the goodwill associated with any of the
foregoing.

(nnn) “Trademark Extensions” means any Trademark that is derived from or is
confusingly similar to a Trademark included in the Existing North America IP.

(ooo) “Transaction Documents” has the meaning set forth in the Separation and
Investment Agreement.

(ppp) “Transferred Subsidiaries” means, together, Avon Canada and CFC Blocker.

(qqq) “Transition Services Agreement” has the meaning set forth in the
Separation and Investment Agreement.

ARTICLE II

License Grants; Sublicensing; Non-Assertion; Ownership

SECTION 2.01. Licenses to Avon NA.

(a) Trademarks. Avon International hereby grants on behalf of itself and its
Subsidiaries to Avon NA and its Subsidiaries (except for Avon Canada) the
perpetual, irrevocable, transferable (subject to Section 11.09), sublicensable
(subject to Section 2.03):

(i) sole and exclusive (subject only to the rights expressly retained by Avon
International under Section 5.01), royalty-free, fully paid-up right and license
under all Trademarks included in the Existing North America IP and under all
Trademark Extensions to use, reproduce and display such Trademarks and Trademark
Extensions solely in the North America Region (except with respect to the rights
granted to Avon NA under Section 2.01(a)(i)(b)) to conduct the Avon NA Business,
including, for the avoidance of doubt, the right to: (a) incorporate such
Trademarks and Trademark Extensions in the business name and Corporate Identity
of Avon NA and (b) use, reproduce and display any such Trademark or Trademark
Extension in the International Region to conduct the Avon NA Business, solely to
the extent such use in the International Region is incidental to a use, or a
natural extension thereof, that (X) is directed to the North America Region and
is usual and customary in the conduct of the Avon NA Business and (Y) could not
reasonably be prevented by Avon NA or any of its Subsidiaries without severely
limiting such use described in Section 2.01(a)(i)(b)(X); and

 

9



--------------------------------------------------------------------------------

(ii) non-exclusive, royalty-bearing, right and license under any Trademarks
included in the New International IP, effective as of the applicable Request
Date, to use, reproduce and display such Trademarks solely in the North America
Region to conduct the Avon NA Business including, for the avoidance of doubt,
the right to: (a) incorporate such Trademarks and Trademark Extensions in the
business name and Corporate Identity of Avon NA and (b) use, reproduce and
display any such Trademark or Trademark Extension in the International Region to
conduct the Avon NA Business, solely to the extent such use in the International
Region is incidental to a use, or a natural extension thereof, that (X) is
directed to the North America Region and is usual and customary in the conduct
of the Avon NA Business and (Y) could not reasonably be prevented by Avon NA or
any of its Subsidiaries without severely limiting such use described in
Section 2.01(a)(i)(b)(X).

(b) Domain Names. Avon International hereby grants on behalf of itself and its
Subsidiaries to Avon NA and its Subsidiaries (except for Avon Canada) a
perpetual, irrevocable, exclusive (subject to the rights expressly retained by
Avon International under Section 2.01(b)(ii) and Section 5.01), transferable
(subject to Section 11.09), sublicensable (subject to Section 2.03),
royalty-free, fully paid-up license to use:

(i) the Domain Names included in the Existing North America IP, other than the
Avon Domain, solely in connection with the conduct of the Avon NA Business
(including by hosting and operating servers or sites accessible under such
Domain Names for such purposes), and solely with respect to websites targeted to
consumers in the North America Region and through which products are shipped
only to consumers with a shipping address in the North America Region. For the
avoidance of doubt, nothing set forth in this Agreement shall limit Avon NA’s
right to register or use any Domain Names, in connection with the Avon NA
Business or otherwise, that do not incorporate and are not confusingly similar
to Trademarks or Domain Names included in the Licensed IP Rights. Upon the
reasonable request of Avon NA, (A) to the extent that Avon NA identifies any
Domain Name that incorporates or is confusingly similar to Trademarks or Domain
Names included in the Licensed IP Rights that is available for registration,
then Avon International shall, at Avon NA’s sole expense, register such Domain
Name, and the same shall be licensed to Avon NA on the terms set forth above,
provided that registration of such Domain Name would not reasonably be expected
to violate the IP Rights of any third Person; and (B) to the extent any Domain
Name is registered to Avon International and not used or planned to be used in
the Avon International Business, and does not include any country-specific or
product-specific identifier only pertaining to the Avon International Business,
such Domain Name shall be licensed on the terms set forth above.

(ii) the Avon Domain solely in connection with the conduct of the Avon NA
Business (including by hosting and operating servers or sites accessible under
the Avon Domain for such purposes), and solely with respect to websites targeted
to consumers in the North America Region and through which products are shipped
only to consumers with a shipping address in the North America Region. The
license granted to Avon NA pursuant to Section 1.02(b)(ii) shall be exclusive to
Avon NA solely to the extent that the use of the Avon Domain is targeted only to
consumers in the North America Region. Avon NA hereby agrees that it will not
use any country domain suffix or prefix in connection with the Avon Domain (e.g.
“uk.avon.com” or “avon.com.uk”), except for

 

10



--------------------------------------------------------------------------------

the country domain suffixes or prefixes corresponding to jurisdictions in the
North America Region. Avon International hereby agrees that it will not use any
country domain suffix or prefix corresponding to jurisdictions in the North
America Region in connection with the Avon Domain (e.g. “us.avon.com” or
“avon.com.us”). Notwithstanding anything to the contrary in this Agreement, Avon
International shall retain all of its right, title and interest in and to the
Avon Domain that is not expressly granted to Avon NA by this
Section 1.02(b)(ii). For the avoidance of doubt, but subject to the provision of
email services using email addresses not ending in “avon.com” after the end of
email services under the Transition Services Agreement, Avon International will
retain worldwide exclusive rights to use the Avon Domain in email addresses,
including sole and exclusive ownership thereof and all rights therein related to
the conduct of the International Business.

(c) Other IP Rights. Avon International hereby grants on behalf of itself and
its Subsidiaries to Avon NA and its Subsidiaries (except for Avon Canada) the
perpetual, irrevocable, transferable (subject to Section 11.09), sublicensable
(subject to Section 2.03):

(i) sole and exclusive (subject only to the rights expressly retained by Avon
International under Section 5.01), royalty-free, fully paid-up right and license
under all Other IP Rights included in the Existing North America IP to conduct
the Avon NA Business, including, for the avoidance of doubt, the rights:

(a) to make, Have Made, use, import, offer for sale, lease, sell or otherwise
exploit or transfer or dispose of any products or services solely in the North
America Region under any Patents or Trade Secrets included in the Existing North
America IP, and to practice solely in the North America Region any method
claimed in any such Patents in connection with the foregoing,

(b) under any Patents or Trade Secrets included in the Existing North America
IP, to make, Have Made, and import any products or services outside the North
America Region solely for sale to consumers in the North America Region, and to
practice in the International Region any method claimed in any such Patents
solely in connection with the foregoing, and

(c) to use, distribute, reproduce, modify, display, perform, prepare derivative
works based on, or otherwise exploit any Copyrights included in the Existing
North America IP solely in the North America Region to conduct the Avon NA
Business;

(ii) non-exclusive, royalty-bearing (as provided in Article IV) license under
all Other IP Rights included in the New International IP, effective as of the
applicable Request Date, to conduct the Avon NA Business, including, for the
avoidance of doubt, the rights

(a) to make, Have Made, use, import, offer for sale, lease, sell or otherwise
transfer or dispose of any products solely in the North America Region under any
Patents or Trade Secrets included in the New International IP, and to practice
solely in the North America Region any method claimed in any such Patents in
connection with the foregoing,

 

11



--------------------------------------------------------------------------------

(b) under any Patents or Trade Secrets included in the New International IP, to
make and Have Made any products outside the North America Region solely for sale
to consumers in the North America Region, and to practice in the International
Region any method claimed in any such Patents solely in connection with the
foregoing, and

(c) to use, reproduce, modify, display, perform, prepare derivative works based
on or otherwise exploit any Copyrights included in the New International IP
solely in the North America Region to conduct the Avon NA Business.

(d) Exclusivity. The exclusive rights and licenses identified in Section 2.01
(except for those granted in Section 2.01(b)) are exclusive to Avon NA and its
Subsidiaries, including to the exclusion of Avon International and its
Subsidiaries (subject only to the rights expressly retained by Avon
International under Section 5.01).

SECTION 2.02. Licenses to Avon International.

(a) Trademarks. Avon NA hereby grants on behalf of itself and its Subsidiaries
to Avon International and its Subsidiaries a perpetual, irrevocable,
non-exclusive, transferable (subject to Section 11.09), sublicensable (subject
to Section 2.03), royalty-bearing (as provided in Article IV) license under all
Trademarks included in the New North America IP, effective as of the applicable
Request Date, to use, reproduce and display such Trademarks solely in the
International Region to conduct the Avon International Business.

(b) Other IP Rights. Avon NA hereby grants on behalf of itself and its
Subsidiaries to Avon International and its Subsidiaries a perpetual,
irrevocable, non-exclusive, transferable (subject to Section 11.09),
sublicensable (subject to Section 2.03), royalty-bearing (as provided in Article
IV) license under all Other IP Rights included in the New North America IP,
effective as of the applicable Request Date, to conduct the Avon International
Business, including, for the avoidance of doubt, the rights (i) to make, Have
Made, use, import, offer for sale, lease, sell or otherwise transfer or dispose
of any products and services solely in the International Region under any
Patents or Trade Secrets included in the New North America IP, and to practice
solely in the International Region any method claimed in any such Patents in
connection with the foregoing, (ii) under any Patents or Trade Secrets included
in the New North America IP to make and Have Made any products in the North
America Region solely for sale to consumers in the International Region, and to
practice in the North America Region any method claimed in any such Patents
solely in connection with the foregoing, and (iii) to use, reproduce, modify,
display, perform, prepare derivative works based on or otherwise exploit any
Copyrights included in the New North America IP solely in the International
Region to conduct the Avon International Business.

 

12



--------------------------------------------------------------------------------

SECTION 2.03. Sublicensing and Licensing.

(a) Subject to this Section 2.03, each Licensee may grant sublicenses under the
Licensed IP Rights to its Affiliates or to third parties; provided that, prior
to the Restricted List Lock-Up Expiration Date (as defined in the LLC
Agreement), Licensee may not grant any such sublicense to any Restricted Person.
Any sublicense to a Subsidiary shall automatically terminate if the sublicensee
ceases to be a Subsidiary of Licensee.

(b) Each Licensee’s right to grant sublicenses provided in Section 2.03(a) with
respect to Trademarks and Formulas shall require the following for sublicenses
to all Persons, including Subsidiaries and Subcontractors to which Avon NA has
granted an express sublicense of IP Rights: (i) Licensee shall provide on a
reasonable basis, no less frequently than once per semi-annual period, a summary
report of the sublicensing activity that has become newly effective in the
previous six (6) months (including, at minimum, the effective date and term of
each sublicense, the identity of all sublicensees thereto, and the Licensed IP
subject thereof); (ii) Licensee shall be responsible for compliance by such
sublicensee with the terms and conditions of this Agreement to the same extent
as Licensee’s own compliance; (iii) the sublicensee shall not be a Person that
Licensee knows, or has reason to believe, intends to export, sell, offer for
sale, lease or otherwise transfer or dispose of Licensee’s products
(incorporating Licensed IP Rights) outside the North America Region or
International Region, as applicable; (iv) with respect to sublicenses granted by
Avon NA, the sublicensee shall not be permitted to exercise any Licensed IP
Rights in a manner that would benefit a Restricted Person in a manner that
would, if the same action were taken by Avon NA, constitute a breach of this
Agreement; and (v) Licensee shall promptly notify Licensor of any material
breach by the sublicensee of the terms related to the Licensed IP Rights of its
sublicense of which Licensee becomes aware, and Licensee and Licensor shall
cooperate, at Licensee’s expense, in causing the sublicensee to remedy such
material breach as appropriate.

(c) Each Licensee’s right to grant sublicenses provided in Section 2.03(a) with
respect to Trademarks and Formulas shall require, in addition to the
requirements described in Section 2.03(b), the following for sublicenses to
Persons that are not Subsidiaries and are not solely Subcontractors:
(i) Licensee shall provide advance written notice to Licensor of the identity of
the intended sublicensee; (ii) such sublicensee shall agree in writing that it
is subject to the terms of this Agreement applicable to the rights sublicensed
to such sublicensee; (iii) Licensee shall include a provision in any agreement
with any distributor, representative, or reseller expressly prohibiting such
distributor, representative, or reseller from selling, offering for sale,
leasing or otherwise transferring or disposing of any product of Licensee
(incorporating Licensed IP Rights) outside of the North America Region or
International Region, as applicable; (iv) such sublicense shall be subordinate
to the terms and conditions of this Agreement; and (v) such sublicense shall
require sublicensee to keep records and submit reports to Licensor of the same
type and at the same time as required by Section 4.03, to the extent applicable.

(d) Notwithstanding anything in this Agreement to the contrary, no action taken
by Licensor against Licensee shall prejudice such Licensor’s rights against any
sublicensee. Notwithstanding any sublicense, each Licensee shall remain liable
for the fulfillment of all obligations under this Agreement and for any acts and
omissions of any sublicensee at any tier to the same extent as it would in the
absence of such sublicense.

 

13



--------------------------------------------------------------------------------

(e) Avon International shall require the following for its future or renewing
non-Subsidiary licensees and their sublicensees of Trademarks included in the
Existing Non-North America IP and Trademark Extensions (excluding Avon NA)
throughout the world (“International Licensees”): (i) Avon International shall
use good faith efforts to provide advance written notice to Avon NA of the
identity of each intended International Licensee; (ii) Avon International shall
be responsible for compliance by such International Licensee with the provisions
of Section 3.01(a) to the same extent as Avon International’s own compliance
therewith; (iii) Avon International shall expressly exclude from any license of
Existing Non-North America IP to such International Licensee the use of Existing
Non-North America IP in products or services sold, offered for sale, leased or
otherwise transferred or disposed of in the North America Region; and (iv) Avon
International shall include a provision in any agreement with any distributor,
representative, or reseller expressly prohibiting such distributor,
representative, or reseller from selling, offering for sale, leasing or
otherwise transferring or disposing of any product or services in the North
America Region. Notwithstanding any license, Avon International shall remain
liable for the fulfillment of all its obligations under this Agreement as it
would in the absence of such license.

SECTION 2.04. Sales Outside North America or International Region.

(a) Avon NA shall use reasonable efforts to monitor, detect and prevent (i) any
direct or indirect export, sale, offer for sale, lease or other transfer or
disposition of any product of Avon NA outside of the North America Region
(including any substantial distribution of such products by any Independent
Sales Representative of Avon NA to family members or other personal
acquaintances residing outside of the North America Region), and
(ii) recruitment by any Independent Sales Representative of Avon NA of any
Independent Sales Representative located outside of the North America Region. In
the event Avon NA or any of its permitted sublicensees discovers any actual or
suspected occurrence of any of the activities described in clauses (i) and
(ii) herein, Avon NA agrees to promptly notify Avon International in writing and
cooperate with Avon International in taking all reasonable measures necessary to
prevent and address any such occurrence that has, or is suspected to have, taken
place.

(b) Upon request from Avon NA or upon Avon International discovering any actual
or suspected occurrence of any of the activities listed in (i) or (ii) below,
Avon International agrees to cooperate with Avon NA in taking all reasonable
measures necessary to prevent and address any of the following occurrences that
have or are suspected to have taken place: (i) any direct or indirect export,
sale, offer for sale, lease or other transfer or disposition of any product or
service of Avon International or International Licensees in the North America
Region (including any substantial distribution of such products by any
Independent Sales Representative of Avon International to family members or
other personal acquaintances residing outside of the International Region), and
(ii) recruitment by any Independent Sales Representative of Avon International
of any Independent Sales Representative located in the North America Region.

(c) Notwithstanding anything to the contrary in this Agreement, on-selling by
Independent Sales Representatives from the North America Region to the
International Region, or from the International Region to the North America
Region, shall be considered unlicensed activity under this Agreement, to the
extent such on-selling is not an accepted business practice

 

14



--------------------------------------------------------------------------------

of Avon International as of the Closing or within the six-month period
immediately prior to Closing. The Parties hereby agree that the sole remedy
available to a Party adversely affected by any occurrence of on-selling
described in the immediately preceding sentence shall be a direct claim against
the Independent Sales Representative. For the avoidance of doubt, nothing in
this Section 2.04(c) shall be interpreted to limit the scope of the each Party’s
obligations under Section 2.04(a) and Section 2.04(b), as applicable.

SECTION 2.05. Third-Party IP Rights. With respect to any IP Rights that would be
included in the Licensed IP Rights licensed to either Licensee under this
Agreement but for the fact that Licensor cannot grant the requisite rights to
Licensee thereunder without incurring liability to or a duty to provide
consideration to a third Person: (i) a true and complete list of all such
material IP Rights included in the Existing North America IP (other than rights
expressly retained by Avon International under Section 5.01) are disclosed in
Schedule G to this Agreement, provided that, with respect to rights in software,
inclusion of such material rights in Schedule G is limited to Avon
International’s knowledge thereof; and (ii) Licensor and Licensee shall
cooperate with one another and use reasonable best efforts in attempting to
obtain any consent or approval required from such third Person for such IP
Rights to be included in the Licensed IP Rights (which in the case of Licensor
shall include the obligation to pay applicable third parties (at Licensor’s
expense) any non-material amounts that are reasonably necessary to be paid in
order to obtain such consent); provided that Licensor receives the prior consent
of Licensee (not to be unreasonably withheld, conditioned or delayed) prior to
making any such payment), provided further that granting a license to such IP
Rights under the Transition Services Agreement shall satisfy the requirements of
this Section 2.05(ii). If such third Person’s consent or approval is obtained,
then the subject IP Rights shall be deemed included in the Licensed IP Rights
granted to Licensee under the relevant provisions of this Agreement or under the
relevant provisions of the Transition Services Agreement, in each case, as
applicable, from the date of such consent or approval (subject to any terms and
conditions applicable to such IP Rights under any agreements with such third
Person disclosed to Licensee).

SECTION 2.06. Ownership. As between the Parties, all right, title and interest
in and to the Existing North America IP, Trademark Extensions and New
International IP are and shall remain the exclusive property of Avon
International and its Subsidiaries, and all right, title and interest in and to
the New North America IP are and shall remain the exclusive property of Avon NA
and its Subsidiaries, in each case subject only to the licenses expressly set
forth in this Agreement. Except for the rights and licenses expressly set forth
in this Agreement, this Agreement does not, by implication, estoppel or
otherwise, grant (i) to Avon NA or any other person any right, title or interest
in or to any IP Rights of Avon International, or (ii) to Avon International or
any other person any right, title or interest in or to any IP Rights of Avon NA.

SECTION 2.07. Non-Assertion. Avon International and its Subsidiaries shall not
assert against Avon NA or any of its Subsidiaries or any Protected Entity any
claims of infringement, misappropriation or dilution: (a) of any Trade Secrets,
Formulas or Patents Owned or Controlled by Avon International or its
Subsidiaries not used in the conduct of the North America Business on or prior
to the Effective Date (the “Unused Technology”) arising out of the use of Unused
Technology by Avon NA, any of its Subsidiaries or any Protected Entity in the

 

15



--------------------------------------------------------------------------------

North America Region, in connection with the conduct of the North America
Business; or (b) Trademarks owned by Avon International or its Subsidiaries not
used in the conduct of the North America Business on or prior to the Effective
Date (the “Unused Trademarks”); in the International Region solely to the extent
required for manufacturing, packaging, labeling or exporting to the North
America Region products manufactured in the International Region, or Unused
Technology in connection with the research, development, manufacture and export
of North America Products for ultimate marketing and sale in the North America
Region. For the avoidance of doubt, the non-assertion described herein shall not
apply with respect to the marketing, selling or other distribution to consumers
of any product or service in the International Region. The Parties acknowledge
and agree that the covenant in this Section 2.07 made by Avon International and
its Subsidiaries in this Agreement attaches in rem to, and runs with, the Unused
Technology and Unused Trademarks, and any subsequent purchaser of any of the
Unused Technology or Unused Trademarks shall remain subject to such covenant. If
Avon International or any of its Subsidiaries assigns, transfers, or conveys any
of the Unused Technology or Unused Trademarks to any Person after the Effective
Date, Avon International or its applicable Subsidiary shall use good faith
efforts to include a clause in the corresponding assignment agreement with such
Person that such Person is acquiring the applicable Unused Technology or Unused
Trademarks subject to the covenant.

SECTION 2.08. Separately Licensed IP

(a) Avon International hereby grants on behalf of itself and its Subsidiaries to
Avon NA and its Subsidiaries the perpetual, irrevocable, transferable,
exclusive, sublicensable, (in each case subject to any restrictions in
accordance with the terms of any existing agreements between or among Avon
International or its Subsidiaries and any third Person), royalty-free, fully
paid-up license to use in the North America Region, solely for the conduct of
the Avon NA Business, all of the IP Rights Owned or Controlled by Avon
International or its Subsidiaries in or to any image stored in the Catalox
Database, solely to the extent Avon International or its applicable Subsidiary
can license such Intellectual Property Rights to Avon NA without incurring
liability to or a duty to provide consideration to any third Person (the
“Catalox License”). Promptly upon Closing, Avon International shall deliver to
Avon NA a true and complete copy of the Catalox Database including all images
stored in the Catalox Database.

(b) Avon International hereby grants a perpetual, irrevocable, transferable,
exclusive, sublicensable (in each case subject to any restrictions in accordance
with the terms of any existing agreements between or among Avon International or
its Subsidiaries and any third Person), royalty-free, fully paid-up license to
use in the North America Region, solely for the conduct of the Avon NA Business,
all of the IP Rights Owned or Controlled by Avon International or its
Subsidiaries in each of the images stored in the Envoy Database as of the
Effective Date (the “Existing Envoy Images”) and uploaded to the Envoy Database
by Avon International after the Effective Date and marked as available to Avon
NA (the “Avon International New Envoy Images”), provided that Avon NA shall not
use any of the Existing Envoy Images or Avon International New Envoy Images in a
manner inconsistent with the metadata in the Envoy Database for each such image
(the “Envoy NA Image License”).

 

16



--------------------------------------------------------------------------------

(c) Avon NA shall indemnify and hold harmless the Avon International Indemnified
Parties (as defined in Section 9.02), and defend such Avon International
Indemnified Parties, from and against all Losses arising out of or resulting
from any Claim by any third Person against such Avon International Indemnified
Parties related to (i) Avon NA’s use of any Existing Envoy Image or Avon
International New Envoy Image, except where such Losses are the direct result of
Avon International providing inaccurate Envoy Database metadata with respect to
the usage rights to such Existing Envoy Image or Avon International New Envoy
Image, (ii) Avon International’s use of any image uploaded to the Envoy Database
by Avon NA after the Effective Date and marked as available to Avon
International (the “Avon NA New Envoy Images”), solely to the extent such Losses
are the direct result of Avon NA providing inaccurate Envoy Database metadata
with respect to the usage rights to such Avon NA New Envoy Image, and (iii) Avon
NA’s use of software or other IP Rights (excluding IP Rights in Existing Envoy
Images or Avon International New Envoy Images) in connection with the use of the
Envoy Database. Notwithstanding anything to the contrary in clauses (i) or
(ii) of this Section 2.08(c), to the extent the inaccurate Envoy Database
metadata referenced therein is apparent on its face to be so inaccurate as to
provide reasonable notice to an observer of its inaccuracy, the existence of
such metadata in the Envoy Database shall expressly not be deemed as either
Party “providing inaccurate Envoy Database metadata” solely as such phrase
appears in clauses (i) or (ii) of this Section 2.08(c).

(d) Avon International shall indemnify and hold harmless the Avon NA Indemnified
Parties (as defined in Section 9.03), and defend such Avon NA Indemnified
Parties, from and against all Losses arising out of or resulting from any Claim
by any third Person against such Avon NA Indemnified Parties related to (i) Avon
International’s use of any Avon NA New Envoy Image, except where such Losses are
the direct result of Avon NA providing inaccurate Envoy Database metadata with
respect to the usage rights to such Avon NA New Envoy Image, and (ii) Avon NA’s
use of any Existing Envoy Image or Avon International New Envoy Image, solely to
the extent such Losses are the direct result of Avon International providing
inaccurate Envoy Database metadata with respect to the usage rights to such
Existing Envoy Image or Avon International New Envoy Image. Notwithstanding
anything to the contrary in clauses (i) or (ii) of this Section 2.08(d), to the
extent the inaccurate Envoy Database metadata referenced therein is apparent on
its face to be so inaccurate as to provide reasonable notice to an observer of
its inaccuracy, the existence of such metadata in the Envoy Database shall be
expressly not be deemed as either Party “providing inaccurate Envoy Database
metadata” solely as such phrase appears in clauses (i) or (ii) of this Section
2.08(d).

(e) Notwithstanding anything to the contrary in this Agreement, Avon
International and its Subsidiaries (i) shall not be required by this Agreement
to renew or secure any rights in the North America Region to any images stored
in or uploaded to the Envoy Database, whether existing now or in the future, and
(ii) hereby expressly disclaim any representations or warranties as to Avon NA’s
ability to exploit (including the rights to reproduce, distribute, modify,
display, perform, license or otherwise use) any IP Right granted to Avon NA
pursuant to the Catalox License or the Envoy NA Image License or any other IP
Right in any image stored in the Catalox Database or Envoy Database.

 

17



--------------------------------------------------------------------------------

SECTION 2.09. Delivery. Avon International shall deliver to Avon NA, (a)(i) on
the Effective Date, to the extent not in the possession of Avon NA upon Closing
and not accessible to and usable by Avon NA, in an electronic format reasonably
acceptable to Avon NA, a copy of each Formula used by the North America Business
at any point from 2011 through the Effective Date, all Formula-Related
Information reasonably associated with such Formulas, and all other regulatory,
claims, and testing data reasonably related to such Formulas, (a)(ii) after the
Effective Date, and to the extent reasonably accessible to Avon International,
upon reasonably timed requests of Avon NA, in an electronic format reasonably
acceptable to Avon NA, a copy of each Formula used by the North America Business
at any point from 2005 through 2010, all Formula-Related Information reasonably
associated with such Formulas, and all other regulatory, claims, and testing
data reasonably related to such Formulas, and to the extent not reasonably
accessible, to Avon International, Avon International and Avon NA will use good
faith efforts to achieve a work-around reasonably acceptable to both Parties,
including by allowing Avon NA to insert personnel or a designee at Avon
International to collect such information, and (a)(iii) after the Effective
Date, upon reasonably timed requests of Avon NA and to the extent within Avon
International’s reasonable possession, custody or control, in a format
reasonably acceptable to Avon NA or the closest available format in which Avon
International has stored such Formula-Related Information, a copy of each
Formula used by the North America Business before 2005, all Formula-Related
Information reasonably associated with such Formulas, and all other regulatory,
claims, and testing data reasonably related to such Formulas; and (b) on the
Effective Date, a full copy of the source code, object code, and any associated
documentation (including developer notes) of any software included in the
Licensed IP Rights or otherwise necessary to access or use the Formulas, in each
case solely to the extent such source code, object code, or associated
documentation (i) is necessary to access or use the Formulas and is available to
Avon International (or would be available to Avon International upon using
commercially reasonable efforts to obtain it) or (ii) is available to Avon
International and can be delivered to Avon NA without requiring Avon
International to incur liability to or a duty to provide consideration to any
third Person.

ARTICLE III

Trademark Use and Quality Standards

SECTION 3.01. Quality Standards.

(a) Each Licensee and all permitted sublicensees shall only use a Trademark (or
a Trademark Extension derivative thereof or confusingly similar thereto)
included in the Licensed IP Rights in connection with products or services that
(i) are developed, produced, manufactured, packaged, labeled, sourced, marketed,
licensed, distributed, sold and maintained in material compliance with
established Applicable Law, (ii) if marketed under any of the Specified Quality
Brands, meet or exceed the Licensed IP Quality Standards for the product(s) or
service(s) associated with such Trademark and (iii) if marketed under any other
Trademark included in the Licensed IP, are materially consistent with the active
ingredients and chemical composition identified in the Licensed IP Quality
Standards for the product(s) or service(s) associated with such Trademark but
not with regard to color or fragrance except where a change in color or
fragrance would have a significant and adverse effect on the product’s
marketability or on such Trademark.

 

18



--------------------------------------------------------------------------------

(b) Licensor may amend the Licensed IP Quality Standards from time to time in
its reasonable discretion based solely on: (i) the need to comply with
Applicable Law, (ii) a good faith concern about an environmental, health or
safety risk, or (iii) good faith determination that amended standards will
significantly improve the competitiveness of the applicable products or
services, by providing reasonable advance written notice to Licensee; provided
that (x) such Licensed IP Quality Standards and any amendments thereto shall be
consistent with and no more onerous than the quality standards applicable to
Licensor or any of its Affiliates with respect to its and their own use of the
corresponding Trademarks in the North America Region or International Region, as
applicable, (y) Licensor provides to Licensee reasonable assistance and
reasonably detailed information as required to effect a reformulation of the
applicable product to which the amended Licensed IP Quality Standards relate,
and (z) solely if Licensor amends the Licensed IP Quality Standards as permitted
under 3.01(b)(iii), Licensee may, at its sole option, comply with the Licensed
IP Quality Standards as amended or with the Licensed IP Quality Standards
without such amendments.

(c) Licensee may amend the Licensed IP Quality Standards:

(i) in the event that Licensee’s compliance with Section 3.01(a)(i) or
Licensee’s reasonable need to address concerns relating to an environmental,
health or safety risk (irrespective of whether an enacted or pending Applicable
Law addresses such risk) would necessarily result in non-compliance with the
Licensed IP Quality Standards described in Section 3.01(a)(ii) or
Section 3.01(a)(iii) (such event, a “Quality Compliance Conflict”), solely to
the extent necessary to resolve the Quality Compliance Conflict, provided that
Licensee shall promptly provide written notice of such amendment to Licensor;

(ii) in the event that, with respect to a given product sold under any of the
Specified Quality Brands, Licensee reasonably demonstrates to Licensor
Licensee’s ability to manufacture or have manufactured a product that is
substantially equivalent in visual appearance, texture and fragrance to the
product sold under such Trademark and is in material compliance with established
Applicable Law, provided that Licensee provides advance written notice of such
change to Licensor.

(d) Without limiting any obligation under the R&D License, (i) each Party shall
promptly notify the other Party of any actual, pending or reasonably foreseeable
changes in Applicable Law in the North America Region, or potential
environmental, health or safety risks, of which it becomes aware that relate to
the production, manufacture, packaging, labelling, sourcing, marketing,
licensing, distribution, sale or maintenance of products or services using any
of the Formulas included in the Licensed IP Rights; and (ii) the Parties shall
reasonably cooperate and coordinate with respect to identifying and mitigating
any legal exposure or potential business interruption relating to such changes
or such risks.

 

19



--------------------------------------------------------------------------------

SECTION 3.02. Samples.

(a) Upon Licensor’s reasonable request, Licensee shall submit to Licensor, at no
cost or expense to Licensor, samples of any products, packages, labels,
specifications or commercial materials containing any product claim used by
Licensee or its permitted sublicensees, that (i) use, reproduce or display the
Trademarks or Trademark Extensions included in the Licensed IP Rights and (ii)
have not been manufactured by or for Licensor or its Affiliates (including Avon
Products or its Subsidiaries prior to the Effective Date) or previously provided
in substantially identical form or design (“Samples”). If Licensor reasonably
determines that any Sample (A) does not materially comply with established
Applicable Law, (B) does not, to the extent corresponding to a product or
service marketed under a Specified Quality Brand, comply with the Licensed IP
Quality Standards applicable to such Sample or (C) is not, if marketed under any
other Trademark included in the Existing North America IP, generally consistent
with the active ingredients, chemical compositions and, solely where a change in
color and fragrance would have a significant and adverse effect on the products
marketability, color and fragrance identified in the Licensed IP Quality
Standards for the product(s) or service(s) associated with such Trademark,
Licensor shall promptly provide written notice of such non-compliance to
Licensee, including a reasonably detailed explanation of Licensor’s objections
with respect to the relevant Sample, all Quality Review Materials regarding the
Sample used to determine non-compliance with the Licensed IP Quality Standards
or Applicable Law and any proposed changes or modifications that Licensor would
suggest be made for Licensee or its designee to achieve compliance or material
compliance, as applicable, with the Licensed IP Quality Standards or Applicable
Law (such notice and related information, a “Quality Objection Notice”). Any
such Quality Objection Notice shall be delivered to Licensee no later than ten
(10) Business Days from Licensor’s receipt of the Samples, provided that if
Licensor becomes aware that it will require additional time to complete such
evaluation, Licensor may request (no later than five (5) Business Days
subsequent to receipt of such Samples) a reasonable extension of time to
complete such evaluation, which, solely to the extent Licensor has taken all
commercially reasonable measures toward completing its evaluation of the
Samples, Licensee shall not unreasonably deny. If Licensor fails to provide a
Quality Objection Notice within ten (10) Business Days from Licensor’s receipt
of the Samples (or such later time as approved by Licensee), Licensee shall be
deemed to have complied with the applicable Licensed IP Quality Standards or
Applicable Law with respect to such Samples, subject to any determination of
non-compliance by a Governmental Entity of competent jurisdiction or a change to
Applicable Law that reasonably would result in such Sample not being in
compliance therewith. Upon receipt of a Quality Objection Notice, Licensee shall
use reasonable efforts to implement corrective measures to cure the material
non-compliance therein and Licensee may at its election resubmit such corrected
Sample, except as otherwise agreed by the Parties in accordance with Section
3.02(c). Notwithstanding anything to the contrary in this Article III, in the
event Licensee is not in compliance with any Licensed IP Quality Standards
applicable to a product or service, and Licensee ceases to use, reproduce or
display a Trademark or Trademark Extension included in the Licensed IP Rights in
connection with the products, packages, labels, specifications and commercial
materials containing any product claim corresponding to such product, then
Licensee shall not be deemed in breach of any provision herein directly related
to non-compliance with Licensed IP Quality Standards.

 

20



--------------------------------------------------------------------------------

(b) Upon determination by a Governmental Entity of competent jurisdiction that,
with regard to the development, production, manufacture, packaging, labeling,
sourcing, marketing, licensing, distribution, sale and maintenance of a product
or service in connection with a Trademark or Trademark Extension included in the
Licensed IP Rights, (i) Licensee is not in material compliance with established
Applicable Law or (ii) in the event such Trademark directly corresponds to a
Specified Quality Brand, Licensee is not in compliance with the Licensed IP
Quality Standards applicable to such product or service (except to the extent
such non-compliance is caused by Avon International or its Subsidiaries), then
in each case Licensee agrees to, and agrees to cause its permitted sublicensees
to, promptly cease using, reproducing and displaying the applicable Trademarks
or Trademark Extensions in connection with the products, packages, labels,
specifications and commercial materials containing any product claim
corresponding to the applicable noncompliant Sample, until such time as a
revised Sample thereof has been reasonably approved by Licensor as compliant
with the Licensed IP Quality Standards or Applicable Law (or determined by a
Governmental Entity of competent jurisdiction to be in compliance with
Applicable Law, if earlier). For the purposes of this Section 3.02(b), the
Parties recognize and hereby agree that any non-compliance by Licensee as
described in clauses (i) or (ii) herein shall be deemed to give rise to a
presumption of irreparable harm to Licensor.

(c) If Licensee reasonably does not agree that any Sample does not comply with
the Licensed IP Quality Standards applicable to such Sample or with Applicable
Law, or Licensor reasonably does not agree that, within ten (10) Business Days
after Licensor’s receipt of the corrected Sample from Licensee, Licensee’s
corrective measures have cured any such non-compliance, Licensee or Licensor, as
applicable, may escalate the issue to be resolved between executives of Licensor
and Licensee of suitable authority. If the executives of Licensee and Licensor
do not resolve the issue within twenty (20) Business Days after such escalation,
each Party retains all other rights and remedies available to it under this
Agreement.

SECTION 3.03. Trademark Use Guidelines.

(a) Each of Avon International and Avon NA shall (and each shall ensure that its
permitted sublicensees shall) use, reproduce and display the Avon Corporate Logo
and the Avon Brand Logo in material compliance with the Licensed Trademark Use
Guidelines set forth on Schedule I. Upon receiving written notice from Licensor
that any use by Licensee (or its permitted sublicensee) of a Trademark included
in the Licensed IP Rights is not in material compliance with the Trademark Use
Guidelines and a reasonably detailed explanation of the material non-compliance,
Licensee shall use reasonable efforts to promptly implement corrective measures
to cure the material non-compliance identified therein.

(b) In the event Licensor amends the Licensed Trademark Use Guidelines, Avon NA
shall (and shall ensure that its permitted sublicensees shall) either use,
reproduce and display the Avon Corporate Logo and the Avon Brand Logo in
material compliance (i) solely with the amended Licensed Trademark Use
Guidelines or (ii) solely with Licensed Trademark Use Guidelines set forth on
Schedule I.

(c) Avon International agrees to consider in good faith requests by Avon NA to
modify or replace the Avon Corporate Logo or the Avon Brand Logo, provided that
Avon International shall not be required to consider more than one proposal in
any six (6) month period, and provided further that any such request can be
approved or denied by Avon International in its sole discretion.

 

21



--------------------------------------------------------------------------------

SECTION 3.04. Non-Degradation.

(a) Each Licensee agrees that in connection with all uses by Licensee or
permitted sublicensees of the Trademarks or Trademark Extensions included in the
Licensed IP Rights, and all products and services offered in connection
therewith, Licensee and any permitted sublicensee: (i) shall not make any
statements that are misleading as to the quality of the products or services, or
that cause confusion with the business or identity of a Person (provided that
the use by Licensee and its permitted sublicensees of the Trademarks or
Trademark Extensions included in the Licensed IP Rights within the scope of the
licenses granted pursuant to this Agreement shall not be deemed to cause
confusion as to the business or identity of any Person), (ii) shall be in
compliance with all Judgments, (iii) shall not enter into any agreement that
conflicts with, results in any breach of, or constitutes a default under, the
terms and conditions of this Agreement, (iv) shall not do, omit to do, or permit
to be done, any act that will invalidate any registration of any Trademark,
Trademark Extension or other associated IP Rights included in the Licensed IP
Rights, (v) shall not do any act that will cause substantial damage to a
Specified Quality Brand, provided (A) any Licensee or sublicensee shall not be
deemed to have caused substantial damage to a Specified Quality Brand by
exercising its rights under this Agreement, (B) the occurrence of an ordinary
adverse event in the conduct of the Licensee’s or sublicensee’s business or an
act outside the reasonable control of Licensee or sublicensee cannot be the
basis for an allegation of substantial damage under this Section 3.04, (C) upon
learning of any act that will cause substantial damage to a Specified Quality
Brand, Licensor shall promptly give notice to the Licensee or sublicensee,
(D) such Licensee or sublicensee shall have a reasonable period of time to
remedy such act before Licensor seeks to enforce any rights under this Agreement
in connection with the act that violates Section 3.04 but without limiting
Licensor’s rights to enforce under this Agreement should that same violate
another section of this Agreement, and (E) the burden to prove substantial
damage to a Specified Quality Brand under this Section 3.04 is on the Licensor
and must be met by clear and convincing evidence, (vi) shall not file
applications to register any Trademarks or design patent registrations that
consist in whole or in part of, or are confusingly similar to, the Trademarks or
Trademark Extensions included in the Licensed IP Rights, or assist any Person in
doing the same, and (vii) shall not contest, challenge, or otherwise take any
action adverse to Licensor’s ownership of or rights in and to the Trademarks or
Trademark Extensions included in the Licensed IP Rights, or assist any Person in
doing the same.

(b) In the event that Avon NA notifies Avon International that an International
Licensee, with respect to any Trademark included in the Existing Non-North
America IP, has engaged in conduct that would result in a breach of Section
3.04(a) were such conduct engaged in by Avon International with respect to any
Trademark included in the International IP Rights, Avon International agrees to
cooperate with Avon NA in taking commercially reasonable measures necessary to
prevent and address such conduct.

 

22



--------------------------------------------------------------------------------

(c) Each Licensee shall perform periodic inspections, at reasonable intervals,
for products and services offered and/or performed by any permitted sublicensee
licensed under any Trademarks or Other IP Rights included in the Licensed IP
Rights to ensure compliance with this Article III, provided, however, that such
periodic inspections will not be required for (i) any product that has been
manufactured at its present manufacturing facility or (ii) any service that has
been made commercially available, in each case of (i) and (ii) for at least
three (3) consecutive months.

(d) Each Licensee agrees that any and all goodwill that accrues based on any and
all uses of Trademarks or Trademark Extensions included in the Licensed IP
Rights, or by operation of law or otherwise, shall accrue solely for the benefit
of Licensor, and Licensee shall be deemed and hereby irrevocably assigns such
goodwill to Licensor without any further action by either Party. For the
avoidance of doubt, “goodwill” as used in this Section 3.04(d) does not include
lists of customers or Independent Sales Representatives or related data.

(e) Conduct of the Business. Notwithstanding anything to the contrary in this
Agreement, and except to the extent prohibited by Applicable Law, Avon NA may
continue any past business practice of the North America Business without
liability or recourse under this Agreement.

ARTICLE IV

Royalties; Minor Improvements; Audit Rights

SECTION 4.01. Information on New Products. After the Effective Date, to the
extent either Party is interested in obtaining a license to a commercially
available New International Product or New North America Product, as applicable,
the other Party shall use commercially reasonable efforts to provide (subject
the confidentiality obligations set forth in Article VIII) any information
reasonably requested by the requesting Party in respect thereof to enable the
requesting Party to evaluate whether to request a license under Section 4.02 (to
the extent such information is in the providing Party’s possession and can be
disclosed without incurring liability to any third Person or violating any
Applicable Law or Judgment).

SECTION 4.02. Request to Make New License Rights Effective.

(a) If either Party, after obtaining information regarding any New International
Product or New North America Product pursuant to Section 4.01, wishes to make
effective its rights in respect thereof under the licenses granted in Sections
2.01 or 2.02, as applicable, it shall make such request in writing to the other
Party, and such licenses shall be effective upon the date the other Party
receives such request. From the date such request is received by the Licensor as
to a particular New International Product or New North America Product (a
“Request Date”), the notifying Party shall be entitled to exercise its rights
under Section 2.01 or 2.02 with respect to the New International IP or New North
America IP related to such product, as applicable, and shall be obligated to pay
royalties for use of the same as provided in Section 4.03; provided, however,
that all rights, entitlements and obligations of the Parties, solely to the
extent related to the making of or compliance with any request pursuant to
Section 4.01, Section 4.02(a), Section 4.02(b) or Section 4.04 shall immediately
terminate upon a change of control of either Party.

 

23



--------------------------------------------------------------------------------

(b) Within a commercially reasonable time following the Request Date, the other
Party shall provide to the notifying Party the material information in its
possession (to the extent such information can be disclosed without incurring
liability to any third Person or violating any Applicable Law or Judgment)
reasonably pertaining to the New International Product or New North America
Product as applicable, including formulation, branding and packaging
information.

(c) Without limiting Section 3.01(d), the other Party will have no obligation to
undertake any research, development or any other effort in support of the
notifying Party to commercialize, reformulate or otherwise use the New
International or New North America IP licensed pursuant to this Section 4.02.

SECTION 4.03. Royalties.

(a) In consideration of the rights and licenses granted by Avon International to
Avon NA under Sections 2.01(a)(ii) and 2.01(c)(ii), Avon NA shall pay to Avon
Products, a royalty of four per cent (4%) of the invoiced price of the total
sales realized by Avon NA (or an Affiliate, agent or sublicensee thereof, as
appropriate) of each Avon NA Covered Product sold on or after the associated
Request Date, less Excluded Costs.

(b) In consideration of the rights and licenses granted by Avon NA to Avon
International under Section 2.02, Avon International shall pay to Avon NA a
royalty of four per cent (4%) of the invoiced price of the total sales realized
by Avon International (or an Affiliate, agent or sublicensee thereof, as
appropriate) of each Avon International Covered Product sold on or after the
associated Request Date, less Excluded Costs.

(c) The royalties owed under Section 4.03(a) and 4.03(b) (each a “Royalty Fee”)
shall be paid within sixty (60) days after the end of each quarter of the
calendar year, and each Party shall submit a royalty report to the other Party
which sets forth the details of the calculation of the Royalty Fee owed by such
Party (the “Royalty Paying Party”) for such quarter, together with a payment to
the other Party (the “Royalty Receiving Party”) for the Royalty Fee due with
respect to such quarter, to be paid in U.S. dollars (or, if necessitated by
legal or tax concerns, other reasonable currency) in immediately available funds
to the bank account of the Royalty Receiving Party designated by the Royalty
Receiving Party in writing. For purposes of determining the Royalty Fee due and
payable in U.S. dollars (or other reasonable currency), the exchange rate shall
be determined at the date on which the Royalty Fee is remitted by the Royalty
Paying Party.

(d) If any products on which royalties are due under this Section 4.03 are
subsequently returned to a Royalty Paying Party (or an Affiliate, agent or
sublicensee thereof, as appropriate) and refunded after the Royalty Fee payment
in respect of such sales has been made to the Royalty Receiving Party, the
relevant proportion of the Royalty Fee will be deducted from the next Royalty
Fee due to the Royalty Receiving Party, and the details of the same will be
provided by the Royalty Paying Party in its next royalty report.

 

24



--------------------------------------------------------------------------------

SECTION 4.04. Minor Improvements. For the avoidance of doubt, notwithstanding
anything in this Agreement to the contrary, neither Avon NA nor Avon
International shall be obligated to pay a royalty with respect to any
modifications or improvements based on, using or derived from any Other IP
Rights included in the Existing North America IP, except for such modifications
or improvements that result in a material alteration of an Existing North
America Product or a Formula associated therewith (such as the replacement of
the principal active ingredient(s) that are material for product functionality
and marketing claims, or a noticeable alteration of product appearance and
fragrance) (such modifications and improvements on which no royalties are owed,
“Minor Improvements”). Avon NA hereby grants on behalf of itself and its
Subsidiaries to Avon International a license to all such Minor Improvements of
Avon NA and its Subsidiaries on the same terms and conditions applicable to the
license grant to Avon International in Section 2.02 (other than the obligation
to pay royalties), and Avon International hereby grants on behalf of itself and
its Subsidiaries to Avon NA a license to all such Minor Improvements of Avon
International and its Subsidiaries on the same terms and conditions applicable
to the license grants to Avon NA in Sections 2.01(a)(ii) and 2.01(c)(ii) (other
than the obligation to pay royalties).

SECTION 4.05. Taxes. The consideration and payment set forth in Section 4.03
shall be paid without deduction of any taxes levied against such consideration
and payment imposed by any applicable tax authority; provided, however, that
each Party is responsible for its own income taxes, corporate taxes and
applicable franchise taxes. The Parties further acknowledge and agree that no
withholding tax obligation should apply with respect to the payments to be made
to either Party hereunder, provided that each Party cooperates with the other
Party in providing and completing in a timely manner, in a form acceptable to
the applicable tax authorities, all forms that must be filed with such tax
authorities in order to avoid withholding obligations.

SECTION 4.06. Late Payments. In the event payments due under this Agreement are
not received by a Royalty Receiving Party by the due date, the Royalty Paying
Party shall pay to Royalty Receiving Party interest on the overdue payment from
the date such payment was due to the date of actual payment at a rate of
1.5% per month, or if lower, the maximum amount permitted under Applicable Law.

SECTION 4.07. Non-Payment. If a Royalty Paying Party commits any breach or
default with respect to its royalty obligations under Section 4.03 and fails to
remedy such breach or default (including payment of all accrued interest on late
payments) within six (6) months after written notice thereof by the Royalty
Receiving Party, the royalty rate and late payment interest rate applicable to
the Royalty Paying Party under this Article IV shall immediately increase to
eight per cent (8%) and three per cent (3%) respectively, for the duration of
the period until the Royalty Paying Party fully remedies its breach or default.
If the Royalty Paying Party does not remedy such breach or default within one
(1) year after written notice thereof by the Royalty Receiving Party, the
Royalty Paying Party and its permitted sublicensees shall be prohibited from
using, reproducing, and displaying the applicable Trademarks or any associated
Other IP Rights licensed to the Royalty Paying Party under the New International
IP or New North America IP, as appropriate, and such licenses granted hereunder
to the Royalty Paying Party to use, reproduce or display such Trademarks or
associated Other IP Rights shall be suspended until the Royalty Paying Party
fully remedies its breach or default.

 

25



--------------------------------------------------------------------------------

SECTION 4.08. Audit Rights.

(a) Each Party shall, during the Term and for so long thereafter as any
royalties under this Agreement have been incurred but are unpaid, keep and
maintain books and records in accordance with its standard accounting procedures
to verify the applicable Royalty Fees owed during the Term as may be reasonably
required to confirm the royalties payable under this Agreement.

(b) Each Party shall have the right during such period, on ten (10) Business
Days advance written notice and not more than once in any twelve (12) month
period, to have an independent accounting firm that is mutually selected by both
Parties (the “Auditor”) examine such books and records of the Royalty Paying
Party during such Party’s normal business hours solely to verify the accuracy of
the royalty reports and the amount of royalties made by the Royalty Paying Party
hereunder after any period covered by the previous audit. The Auditor may not be
paid on a contingency or other basis related to the outcome of the audit, and
shall execute a confidentiality agreement with the Royalty Paying Party in a
form reasonably acceptable to the Royalty Paying Party that prohibits the
Auditor from disclosing or using information obtained in connection with the
audit (other than the disclosure to the Royalty Receiving Party of the amount of
any underpayment or overpayment). Any such audit shall be conducted during the
normal business hours of the Royalty Paying Party, in such a manner as not to
interfere with the normal business activities of the Royalty Paying Party, and
shall be at the Royalty Receiving Party’s expense; provided, however, if such
audit reveals an underpayment of more than ten percent (10%) during the audited
period, the Royalty Paying Party shall pay all reasonable costs of the audit.
Prompt adjustment shall be made to correct for any underpayment, or overpayment
revealed by any such audit.

(c) Upon reasonable belief that the other Party has breached any term or
condition of this Agreement, each Party shall further have the right to audit
the other Party’s implementation and use of the IP Rights licensed to such other
Party under this Agreement to ensure the audited Party’s compliance with the
terms and conditions of this Agreement (except for compliance with royalty
payment obligations, audit rights with respect to which are set forth in
4.08(a)-(b)). Such audits shall be scheduled at the request of the auditing
Party in consultation with the audited Party (but no more than once per year by
each Party). Any such audit shall be conducted during the normal business hours
of audited Party, in such a manner as not to interfere with the normal business
activities of audited Party, and shall be at the auditing Party’s expense. Upon
the auditing Party’s reasonable request, the audited Party shall cooperate with
the auditing Party to perform such audits of the audited Party or its permitted
sublicensees, and enforce the auditing Party’s and any permitted sublicensees’
obligations under this Agreement and any sublicenses granted hereunder. In the
event that, upon completion of any audit pursuant to this Section 4.08(c), the
audited Party is found not to have breached any term or condition of this
Agreement, the auditing Party shall not be permitted to exercise the audit
rights provided in this Section 4.08(c) for a period of two (2) years following
completion of such audit.

 

26



--------------------------------------------------------------------------------

ARTICLE V

Reserved Rights

SECTION 5.01. Avon International Retained Rights. With respect to the licenses
granted in Section 2.01, Avon NA acknowledges that Avon International and its
Subsidiaries retain a non-exclusive, perpetual, fully paid-up, royalty-free,
sublicensable right to use any Existing North America IP, any Trademark
Extensions and New International IP in the North America Region: (a) in
connection with the business name and Corporate Identity of Avon International
and its Subsidiaries, (b) in connection with the development and manufacturing
of products solely for sale to consumers in the International Region,
(c) through written license agreements subject to Avon NA’s prior written
consent, which shall not be unreasonably withheld, to enable and support the
activities of the Avon Products Foundation, Inc. (including pursuant to the
Sponsorship Agreement between Avon International and Avon Breast Cancer Crusade,
dated September 11, 2015), including “Avon 39” Walk and the manufacturing and
sale of “Avon 39” Walk-associated non-beauty “cause” merchandise, sublicenses in
connection with corporate sponsorships and partnerships (including co-venture
arrangements) and charitable partnerships (including with educational and health
organizations), in each case under clause (c), consistent with the Avon Products
Foundation, Inc.’s stated charitable purpose as in effect at the Closing, solely
to the extent all such activities are conducted exclusively on a non-profit
basis for the exclusive benefit of the Avon Products Foundation, Inc., solely
consistent with past practice prior to Closing and upon Avon NA’s prior written
consent to any use of a materially different nature from any use in the three
(3) year period prior to the Effective Date, which consent shall not be
unreasonably withheld, provided that Avon NA shall not be obligated to take or
permit any action that would substantially expand the scope of the retained
right described in Section 5.01(c) or extend such rights to third Persons that,
in Avon NA’s reasonable judgment, would adversely affect the Avon NA Business.

SECTION 5.02. Avon NA Retained Rights. With respect to the licenses granted in
Section 2.02, Avon International acknowledges that Avon NA and its Subsidiaries
retain a non-exclusive, perpetual, fully paid-up, royalty-free, sublicensable
right to use any New North America IP in the International Region in connection
with the business name and Corporate Identity of Avon NA and its Subsidiaries
and the development and manufacturing of products solely for sale to consumers
in the North America Region.

SECTION 5.03. Pre-Existing Licenses. The licenses granted by Avon International
and Avon NA in Sections 2.01 and 2.02, respectively, are subject to any
pre-existing licenses, settlement agreements, coexistence agreements, covenants
not to sue and arrangements having a substantially similar effect to a
coexistence agreement or covenant not to sue granted to third parties under such
IP Rights prior to the Effective Date or Request Date, as applicable (the
“Pre-Existing Licenses”). A true and complete list of each of the material
Pre-Existing Licenses is listed on Schedule H. Without the prior written consent
of Avon NA, Avon International shall not amend or renew any agreement relating
to any such pre-existing rights and licenses in the North America Region in a
fashion that would materially impair Avon NA’s rights under the licenses granted
to Avon NA pursuant to Section 2.01.

 

27



--------------------------------------------------------------------------------

SECTION 5.04. Rights Reserved. Except for the rights and licenses explicitly
granted by each Licensor under this Agreement, this Agreement does not grant to
Licensee or any other Person any right, title or interest in or to any IP Rights
of Licensor, by implication, estoppel or otherwise. All rights, titles and
interests not specifically and expressly granted by each Licensor hereunder are
hereby reserved.

ARTICLE VI

Additional Covenants

SECTION 6.01. Restricted Business. Notwithstanding anything in this Agreement to
the contrary, while this Agreement remains in effect, neither Avon NA, Avon
International, nor their respective Subsidiaries shall conduct or operate any
Restricted Business without the other Party’s prior written consent.

ARTICLE VII

Prosecution, Maintenance and Enforcement

SECTION 7.01. Cooperation. Licensee agrees to reasonably cooperate with
Licensor’s preparation and filing of any applications, renewals or other
documentation necessary or useful to protect Licensor’s ownership of the
Licensed IP Rights (at Licensor’s expense, unless expressly provided otherwise
in this Article VII). Each Party agrees to promptly notify in writing the other
Party (including the relevant details known to the notifying Party) of any
(i) discovered or suspected infringement or misappropriation by any Person of
any of the IP Rights licensed under this Agreement in the North America Region
(or, solely with respect to Avon NA, such infringement or misappropriation in
the International Region of which Avon NA becomes aware) or (ii) actual or
threatened challenge by any Person concerning the validity, registration or
ownership any of the Licensed IP Rights.

SECTION 7.02. Filing and Maintenance of Registered IP Rights.

(a) Existing North America IP.

(i) Except as expressly set forth below, each of Avon Products, AIO and IPCO
shall have the sole and exclusive right and option to determine whether to file,
prosecute or maintain the Registered Existing North America IP owned by each of
Avon Products, AIO and IPCO, respectively. Subject to Section 7.02(c), Avon NA
agrees to reimburse Avon International for fifty percent (50%) of all direct,
out-of pocket costs and expenses (including reasonable attorneys’ fees) related
to the filing, prosecution or maintenance of any Registered Existing North
America IP filed with a Governmental Entity in the North America Region. Avon NA
shall have the right to request either Avon Products or IPCO to file any
reasonable applications for: (A) registration of unregistered Existing North
America IP with the appropriate Governmental Entity in the North America Region,
and (B) any Trademarks including Trademark Extensions in the North America
Region necessary to provide Trademark protection for brand extensions to the
Licensed IP that are proposed by Avon NA, which requests each of Avon Products
and IPCO shall use its respective commercially reasonable efforts to accomplish.

 

28



--------------------------------------------------------------------------------

(ii) Avon International shall provide to Avon NA reasonable notice of any
material developments with respect to the filing, prosecution or maintenance of
any Registered Existing North America IP filed with a Governmental Entity in the
North America Region, and Avon NA shall have the right to provide
recommendations in respect thereof to Avon International for consideration (in
Avon International’s sole discretion).

(iii) Avon International shall further use good faith efforts to provide
reasonable advance notice of any decision to not prosecute or maintain, or to
abandon or allow to lapse, any item of Registered Existing North America IP
filed with a Governmental Entity in the North America Region, and Avon NA may
elect by providing written notification within fifteen (15) Business Days
thereof to prosecute or otherwise maintain such item of Registered Existing
North America IP at Avon NA’s sole expense. Upon Avon NA making such election
and agreeing to pay any costs for such item of Registered Existing North America
IP, (A) Avon International shall promptly thereafter transfer to Avon NA the
control of the prosecution and maintenance of such item of Registered Existing
North America IP, and assign all right, title and interest thereto to Avon NA,
(B) Avon International shall cooperate with Avon NA, at Avon NA’s sole cost and
expense, in executing any documents or taking any other actions reasonably
necessary to perfect such assignment, and (C) Avon NA shall grant and hereby
grants to Avon International a license to any item of Registered Existing North
America IP assigned to Avon NA under this Section 7.02(a)(iii) on the same terms
and conditions applicable to the license grant to Avon International in
Section 2.02 (other than the obligation to pay royalties).

(iv) Avon International shall pay all direct, out-of pocket costs and expenses
(including reasonable attorneys’ fees) related to the filing, prosecution or
maintenance of any Registered Existing North America IP filed with a
Governmental Entity in the North America Region, which costs and expenses are
due prior to the Effective Date including all renewal documents, declarations of
use, affidavits of use, and annuities. Avon International shall obtain and
record with the relevant Governmental Entity in the North America Region
inventor assignment agreements, intellectual property assignment agreements, and
other agreements and documentation necessary for one of Avon Products, AIO, or
IPCO to be recorded as the owner of record with the relevant Governmental Entity
for each item of Registered Existing North America IP as of the Effective Date.
Avon NA shall have no obligation to reimburse Avon International for any costs
or expenses associated with Avon International’s obligations under this
Section 7.02(a)(iv).

(b) New International IP and New North America IP.

(i) Except as expressly set forth below, Avon International and Avon NA shall
each have the sole and exclusive right and option, as applicable, to determine
whether to file, prosecute or maintain any registrations or applications for
registration of any New International IP or New North America IP, respectively,
at their own expense.

 

29



--------------------------------------------------------------------------------

(ii) Subject to Section 7.02(c), Avon NA agrees to reimburse Avon International
for fifty percent (50%) of all direct, out-of-pocket costs and expenses
(including reasonable attorneys’ fees) related to the filing, prosecution or
maintenance of all Registered New International IP filed with a Governmental
Entity in the North America Region, no later than sixty (60) days after request
by Avon International for reimbursement. Avon NA shall have the right to request
Avon International to file any reasonable applications for registration of
unregistered New International IP (for which Avon NA’s license has become
effective as provided in Section 4.02) with any appropriate Governmental Entity
in the North America Region, which request Avon International shall use its
commercially reasonable efforts to accomplish, and, in which case, Avon NA
agrees to reimburse Avon International for all costs and expenses (including
reasonable attorneys’ fees) related to such filing, prosecution or maintenance.

(iii) Subject to Section 7.02(c), Avon International agrees to reimburse Avon NA
for fifty percent (50%) of all direct, out-of-pocket costs and expenses
(including reasonable attorneys’ fees) related to the filing, prosecution or
maintenance of all Registered New North America IP filed with a Governmental
Entity in the International Region, no later than sixty (60) days after request
by Avon NA for reimbursement. Avon International shall have the right to request
Avon NA to file any reasonable applications for registration of unregistered New
North America IP (for which Avon International’s license has become effective as
provided in Section 4.02) with any appropriate Governmental Entity in the
International Region, which request Avon NA shall use its commercially
reasonable efforts to accomplish, and, in which case, Avon International agrees
to reimburse Avon NA for all costs and expenses (including reasonable attorneys’
fees) related to such filing, prosecution or maintenance.

(iv) Avon International and Avon NA shall each provide reasonable advance notice
to the other of any decision to abandon or allow to lapse any item of Registered
New International IP filed with a Governmental Entity in the North America
Region or Registered New North America IP filed with a Governmental Entity in
the International Region, respectively, and the Party receiving such notice (the
“Electing Party”) may elect by providing written notification within fifteen
(15) Business Days thereof to prosecute or otherwise maintain such item of
Registered New International IP or Registered New North America IP at its own
sole expense. Upon the Electing Party making such election and agreeing to pay
any costs for such item of Registered New International IP or Registered New
North America IP, (A) the other Party shall promptly thereafter transfer to the
Electing Party the control of the prosecution and maintenance of such item of
Registered New International IP or Registered New North America IP, and assign
all right, title and interest thereto to the Electing Party, (B) the other Party
shall cooperate with the Electing Party, at the Electing Party’s sole cost and
expense, in executing any documents and taking any other actions reasonably
necessary to perfect such assignment, and (C) the Electing Party shall grant and
hereby grants to the other Party a license to any item of Registered New
International IP or Registered New North America IP assigned

 

30



--------------------------------------------------------------------------------

to the Electing Party under this Section 7.02(b)(iv) on the same terms and
conditions applicable to the license grant to the assigning Party in Sections
2.01(a)(ii) and 2.01(c)(ii) (with respect to Avon NA) or Section 2.02 (with
respect to Avon International) (in each case, other than the obligation to pay
royalties).

(c) Notwithstanding anything to the contrary in this Article VII, in no event
shall Avon NA be required to reimburse Avon International for more than $350,000
in a single calendar year (but, starting on the third anniversary of the
Closing, adjusted each calendar year in accordance with the Consumer Price
Index) for direct, out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred by Avon International in such year that are related to
the filing, prosecution or maintenance of any Licensed IP Rights filed with any
Governmental Entity, provided that such costs and expenses arising out of any
request for registration of Licensed IP Rights made by Avon NA shall not be
counted toward the $350,000 threshold described herein.

SECTION 7.03. Enforcement.

(a) Existing North America IP. Avon NA shall have the first right, but not the
obligation, to take enforcement action against any third Person in respect of
any infringement, misappropriation or other unlawful use of any Existing North
America IP or any Trademark Extension, at Avon NA’s sole expense and for Avon
NA’s sole benefit, to the extent such infringement, misappropriation or unlawful
use is primarily to the North America Region (with Avon International having
step-in rights as provided in Section 7.03(c)); provided that Avon NA shall
notify and reasonably cooperate with Avon International with respect to the
assertion of Claims related to IP Rights against any Restricted Person. Avon
International shall have the first right, but not the obligation, to take
enforcement action against any third Person in respect of any infringement,
misappropriation, or other unlawful use of any Existing North America IP or any
Trademark Extension, at Avon International’s sole expense and for Avon
International’s sole benefit, to the extent such infringement, misappropriation
or unlawful use is not primarily related to the North America Region (with Avon
NA having step-in rights as provided in Section 7.03(c), provided that Avon NA
shall reasonably cooperate with Avon International with respect to the assertion
of Claims related to IP Rights against any Restricted Person), provided that
Avon International shall notify and reasonably cooperate with Avon NA with
respect to the assertion of Claims related to IP Rights against any Restricted
Person.

(b) New International IP and New North America IP.

(i) Avon NA shall have the first right, but not the obligation, to take
enforcement action against any third Person in respect of any infringement,
misappropriation or other unlawful use of any New International IP, at Avon NA’s
sole expense and for Avon NA’s sole benefit, to the extent Avon NA’s license to
such New International IP has become effective as provided in Section 4.02 and
to the extent such infringement, misappropriation or unlawful use is primarily
limited to the North America Region (with Avon International having step-in
rights as provided in Section 7.03(c), provided that Avon NA shall reasonably
cooperate with Avon International with respect to the assertion of Claims
related to IP Rights against any Restricted Person). Avon

 

31



--------------------------------------------------------------------------------

International shall have the first right, but not the obligation, to take
enforcement action against any third Person in respect of any infringement,
misappropriation, or other unlawful use of any New International IP, at Avon
International’s sole expense and for Avon International’s sole benefit, to the
extent such infringement, misappropriation or unlawful use is not primarily
related to the North America Region (with Avon NA having step-in rights as
provided in Section 7.03(c) solely to the extent Avon NA’s license to such New
International IP has become effective as provided in Section 4.02, provided that
Avon NA shall reasonably cooperate with Avon International with respect to the
assertion of Claims related to IP Rights against any Restricted Person). Avon
International shall have the sole right, but not the obligation, to take
enforcement action against any third Person in respect of any infringement,
misappropriation, or other unlawful use of any New International IP, at Avon
International’s sole expense and for Avon International’s sole benefit, to the
extent such infringement, misappropriation or unlawful use is solely limited to
the International Region.

(ii) Avon International shall have the first right, but not the obligation, to
take enforcement action against any third Person in respect of any infringement,
misappropriation or other unlawful use of any New North America IP, at Avon
International’s sole expense and for Avon International’s sole benefit, to the
extent Avon International’s license to such New North America IP has become
effective as provided in Section 4.02 and such infringement, misappropriation,
or unlawful use is solely limited to the International Region (with Avon NA
having step-in rights as provided in Section 7.03(c)). Avon NA shall have the
sole right, but not the obligation, to take enforcement action against any third
Person in respect of any infringement, misappropriation, or other unlawful use
of any New North America IP, at Avon NA’s sole expense and for Avon NA’s sole
benefit, to the extent such infringement, misappropriation or unlawful use is
solely limited to the North America Region.

(c) Step-in Rights. If, upon receiving notice of infringement or
misappropriation of Existing North America IP or Trademark Extensions in
accordance with Section 7.03(a) or upon receiving notice of infringement or
misappropriation of New International IP or New North America IP in accordance
with Section 7.03(b), the Party with the first right to take enforcement action
under Section 7.03(a) or under Section 7.03(b) does not provide notice to the
other Party within a reasonable time that it intends to exercise its right to
take enforcement action, and within such reasonable time take such action, then
the other Party may then take enforcement action in its own name and at its sole
expense in respect of such infringement or misappropriation.

(d) Cooperation and Assistance.

(i) The other Party shall reasonably cooperate with and provide assistance to
the Party taking any enforcement action in accordance with this Section 7.03 (an
“Enforcing Party”), at the Enforcing Party’s expense (including reimbursement
for reasonable attorneys’ fees), which shall include being joined as a necessary
or indispensable party to any proceeding. The Enforcing Party will be solely
responsible for the costs of such enforcement action and will retain all
recoveries and awards in

 

32



--------------------------------------------------------------------------------

connection therewith, provided that the Enforcing Party shall not settle any
such enforcement action in a manner that adversely affects the rights of the
other Party under the IP Rights licensed to it under this Agreement or otherwise
without such other Party’s prior written consent (which consent shall not be
unreasonably withheld or delayed).

(ii) Except as otherwise provided in Sections 9.02, 9.03, and 9.04, below, each
Party shall reasonably cooperate with and provide assistance to the other Party
in respect of any proceedings or Claims brought or threatened against any
Licensed IP Rights owned by such other Party, at such other Party’s sole expense
(except with respect to any Registered Existing North America IP filed with a
Governmental Entity in the North America Region, in respect of which all costs
and expenses shall be borne by Avon NA).

SECTION 7.04. Social Media Cooperation. The Parties shall work together and
reasonably cooperate with one another in efforts to prevent or mitigate any
damage to the Avon brand and the Parties’ respective businesses on social media
platforms.

ARTICLE VIII

Confidentiality

SECTION 8.01. Confidentiality. Each Party acknowledges that in connection with
this Agreement it may gain access to Confidential Information of the other
Party. Each Receiving Party shall, in perpetuity: (i) not use the Confidential
Information other than as necessary to exercise its rights and perform its
obligations under this Agreement or, subject to its non-disclosure obligation,
to operate its respective business, and (ii) maintain the Confidential
Information in strict confidence and, subject to Section 8.02, not disclose the
Confidential Information without the Disclosing Party’s prior written consent,
provided, however, that the Receiving Party may disclose the Confidential
Information as permitted in this Article VIII.

SECTION 8.02. Disclosure. The Receiving Party may disclose the Confidential
Information to any of its Subsidiaries, shareholders, Personnel, representatives
and finance providers, and to permitted sublicensees (collectively,
“Recipients”) to the extent that disclosure is necessary for the purposes of
this Agreement or in connection with a contemplated or actual merger, business
combination or other change of control transaction permitted under the LLC
Agreement, provided that the Receiving Party ensures that any such Recipient is
informed in writing of the confidentiality requirements under this Agreement
(which notification shall include a copy of the terms of this Article VIII) and
further that such Recipient is itself bound by a written nondisclosure agreement
that is at least as restrictive as the one set forth in this Article VIII;
provided, further that a Receiving Party (i) in the case of disclosure to any
sublicensee, shall not disclose to such sublicensee any Confidential Information
relating to (A) any financial terms of this Agreement found in Article IV or
(B) the list of Restricted Persons, and (ii) in the case of disclosure to any
Recipient that is not a sublicensee, shall redact such Confidential Information
from any disclosure to such Recipient unless strictly necessary for the purposes
of this Agreement or financing or selling its business. The Receiving Party
shall be

 

33



--------------------------------------------------------------------------------

responsible for ensuring each Recipient’s compliance with, and shall be liable
for any breach by a Recipient of, this Article VIII. Each Recipient shall be
required by the Receiving Party to use reasonable care, at least as protective
as the efforts it uses for its own confidential information, to safeguard the
Confidential Information from use or disclosure other than as permitted hereby.

SECTION 8.03. Legal Orders. Any disclosure by the Receiving Party or a Recipient
of any Confidential Information pursuant to Applicable Law or a valid order
issued by a court or Governmental Entity of competent jurisdiction (a “Legal
Order”) shall be subject to the terms of this Section 8.03. Prior to making any
such disclosure, the Receiving Party or Recipient shall provide the Disclosing
Party with (a) prompt written notice of such requirement so that the Disclosing
Party may seek a protective order or other remedy, and (b) reasonable assistance
in opposing such disclosure or seeking a protective order or other limitations
on disclosure. If, after providing such notice and assistance as required
herein, the Receiving Party or Recipient remains subject to a Legal Order to
disclose any Confidential Information, the Receiving Party or Recipient (or its
representatives or other Persons to whom such Legal Order is directed) shall
disclose no more than that portion of the Confidential Information which such
Legal Order specifically requires the Receiving Party or Recipient to disclose,
and upon the Disclosing Party’s request shall use commercially reasonable
efforts to obtain assurances from the applicable court or Governmental Entity
that such Confidential Information will be afforded confidential treatment.

SECTION 8.04. Exclusions. For the avoidance of doubt, this Article VIII is not
intended to restrict in any respect either Party’s use of its own Confidential
Information (including, with respect to Avon International, any Confidential
Information relating to the North America Business in existence prior to the
Effective Date, other than Confidential Information transferred to Avon NA
pursuant to the Separation and Investment Agreement.)

SECTION 8.05. Formulas. The Parties hereby acknowledge and agree that the
Formulas licensed under this Agreement and all non-public information, material,
documentation and data contained in or used in connection with manufacturing,
processing or testing such Formulas (collectively, “Formula-Related
Information”) are of a highly confidential nature and each Party shall, and
shall ensure that its sublicensees shall, take all reasonably necessary steps to
protect the confidentiality of and maintain the Formulas licensed to such Party
under this Agreement and the Formula-Related Information, including (a) binding
such Party’s (and its permitted sublicensees’) Personnel, contractors, partners
and other Persons having access to the Formula-Related Information through such
Party with confidentiality obligations, (b) requiring such Party’s (and its
permitted sublicensees’) Personnel, contractors, partners and other Persons
having access to the Formula-Related Information through such Party to comply
with such confidentiality obligations, (c) restricting access to the
Formula-Related Information to those Persons that are bound by confidentiality
obligations, and (d) implementing reasonably sufficient physical, technological
and other security measures to maintain the secrecy of the Formula-Related
Information.

 

34



--------------------------------------------------------------------------------

ARTICLE IX

Warranties and Indemnities

SECTION 9.01. Warranties.

(a) Mutual Warranties. Each Party hereby represents and warrants to the other
Party that (i) such first Party has the requisite authority and power, and has
taken all requisite actions, to execute and perform this Agreement, (ii) this
Agreement constitutes a legal, valid and binding obligation of such first Party,
enforceable against such Party in accordance with its terms. and (iii) this
Agreement does not conflict in any material respect with any agreement or rights
of any Person.

(b) Avon International Warranties. Avon International hereby represents and
warrants to Avon NA that:

(i) Schedules A, B, C and D contain a true and complete list as of the Effective
Date (specifying the jurisdiction, the owner(s) thereof, and the registration or
application number if applicable) of all Registered Existing North America IP,
provided that with respect to Copyrights included in the Registered Existing
North America IP, inclusion of such Copyrights on Schedule D is limited to Avon
International’s knowledge thereof upon review of the U.S. Copyright Office’s
electronic records available over the Internet;

(ii) As of the Closing Date, Avon International owns all right, title and
interest in and to, or has a valid right to license pursuant to an agreement
disclosed, to the extent such agreement is material, on Schedule A, B, C or D,
the NA Licensed IP Rights, without any Liens (other than Liens or title defects
that are not material in amount or do not materially detract from the value of
or materially impair Avon NA’s use of the NA Licensed IP Rights affected by such
Lien or title defect) and solely with regard to any material registered NA
Licensed IP Rights owned by Avon International, such ownership is sole and
exclusive to Avon International;

(iii) Except as set forth on Schedule 9.01(b)(iii), there are no Claims pending
or, to Avon International’s knowledge and within the past three years,
threatened in writing contesting the validity, use, ownership, registrability or
enforceability of any of the NA Licensed IP Rights, except for such threatened
claims that have been resolved as of the Effective Date and, solely with regard
to threatened claims, except as, individually or in the aggregate, are not and
would not reasonably be expected to be material to the North America Business,
taken as a whole;

(iv) All of the Trademarks included in the NA Licensed IP Rights are subsisting
and, to Avon International’s knowledge (A) such Trademarks are valid and
enforceable and (B) the Other IP Rights included in the NA Licensed IP Rights
are valid and enforceable, and all renewals and maintenance fees in respect of
the Registered Existing North America IP which were due prior to the Effective
Date have been duly paid;

 

35



--------------------------------------------------------------------------------

(v) To Avon International’s knowledge, Avon International has not engaged in (or
omitted to perform) any act, the result of which would reasonably be expected to
invalidate or render unenforceable any of the NA Licensed IP Rights (for the
avoidance of doubt, the Parties acknowledge that nothing in this Section 9.01(b)
shall be interpreted as a warranty or representation that Avon International has
not, or a covenant that Avon International will not continue to, engage in such
acts of portfolio pruning in the ordinary course of business);

(vi) (A) Since January 1, 2014, Avon International and its Subsidiaries have
required that all Persons (including current and former employees, contractors
and consultants of Avon International or any of its Subsidiaries) who have
participated in the creation, invention, modification, improvement or
development of NA Licensed Rights owned by Avon International or any of its
Subsidiaries have executed and delivered to Avon International or one of its
Subsidiaries a valid and enforceable agreement, or have a duty by operation of
law, obliging such Person to assign to Avon International or its applicable
Subsidiary any such NA Licensed IP Rights arising out of such Person’s
employment by, engagement by or contract with Avon International or any of its
Subsidiaries and (B) all Persons (including current and former employees,
contractors and consultants of Avon International or any of its Subsidiaries)
who have created or invented any material NA Licensed Right owned by Avon
International or any of its Subsidiaries have assigned, or had at the time of
such creation or invention a duty by operation of law to assign, to Avon
International or its applicable Subsidiary such NA Licensed IP Right;

(vii) There are no Judgments applicable to the NA Licensed IP Rights;

(viii) The grant of licenses by Avon International and its Subsidiaries to Avon
NA to Existing North America IP and Trademark Extensions under this Agreement
will not require Avon International or its Subsidiaries, or Avon NA or its
Subsidiaries, to incur liability to or a duty to provide consideration to any
third Person; and

(ix) To Avon International’s knowledge, the Licensed IP Quality Standards are
being met in all material respects by the North America Business as of the
Effective Date, and immediately after giving effect to the Separation and
Investment Agreement and the Transaction Documents, the Avon NA Business will be
capable of meeting such Licensed IP Quality Standards.

SECTION 9.02. Indemnity by Avon NA. Avon NA shall indemnify and hold harmless
Avon International, its Affiliates. equity holders, and each of their Personnel
(collectively, “Avon International Indemnified Parties”) and defend such Avon
International Indemnified Party, from and against all Losses arising out of or
resulting from Claims by any third Person against such Avon International
Indemnified Party arising out of any material breach by Avon NA of any of its
representations or warranties set forth in this Article IX and Article VI (all
such Claims, together with all Claims that are the subject of the indemnity by
Avon NA in Section 2.08(c), hereafter referred to as “Avon International
Indemnified Claims”).

 

36



--------------------------------------------------------------------------------

SECTION 9.03. Indemnity by Avon International. Avon International shall
indemnify and hold harmless Avon NA, its Affiliates and each of their Personnel
(collectively, “Avon NA Indemnified Parties”) and defend such Avon NA
Indemnified Party, from and against all Losses arising out of or resulting from
Claims by any third Person against such Avon NA Indemnified Party arising out of
(i) any material breach by Avon International of any of its representations or
warranties set forth in this Article IX or of the covenants set forth in Article
VI, (ii) Avon International’s exercise of the licenses granted under this
Agreement to Avon International or (iii) the operation by Avon International of
the Avon International Business from and after the Effective Date, including any
product liability Claims or Claims for infringement or misappropriation of any
IP Rights (all such Claims, together with all Claims that are the subject of the
indemnity by Avon International in Section 2.08(d), hereafter referred to as
“Avon NA Indemnified Claims”).

SECTION 9.04. Indemnification Procedures.

(a) Each Avon NA Indemnified Party or Avon International Indemnified Party
(each, an “Indemnified Party”) shall promptly notify the other Party (the
“Indemnifying Party”) of any Avon NA Indemnified Claims or Avon International
Indemnified Claims, as applicable (each, an “Indemnified Claim”) for
indemnification pursuant to this Article IX. Failure to give prompt notice shall
not reduce the Indemnifying Party’s duties of, and Indemnified Parties’ rights
to, indemnification hereunder, unless, and only to the extent that, the
Indemnifying Party is actually and materially prejudiced thereby (except that
the Indemnifying Party shall not be liable for any expenses incurred by an
Indemnified Party during the period in which the Indemnified Party failed to
give notice).

(b) Upon receiving notice of an Indemnified Claim, the Indemnifying Party shall
be entitled to participate in the defense thereof and, if it so chooses, to
assume the defense thereof with counsel selected by the Indemnifying Party and
not reasonably objected to by the Indemnified Party. If the Indemnifying Party
assumes such defense, the Indemnified Party shall have the right to participate
in defense thereof and to employ counsel not reasonably objected to by the
Indemnifying Party, at the Indemnified Party’s sole cost and expense, separate
from the counsel employed by the Indemnifying Party, it being understood that
the Indemnifying Party shall control such defense. The Indemnified Party agrees,
at the Indemnifying Party’s sole cost and expense, to cooperate in the defense
of any Indemnified Claim, to provide information and assistance as may be
reasonably necessary for the Indemnifying Party to defend such Indemnified
Claim, and use reasonable efforts to make employees available on a mutually
convenient basis to provide additional information and explanation.

(c) The Indemnifying Party may pay, settle or compromise an Indemnified Claim
without the consent of the Indemnified Party, unless such settlement, payment or
compromise includes or results in a financial obligation or other restriction
on, or admission of fault of the Indemnified Party (including any restriction on
any right or license granted to the Indemnified Party under this Agreement) or
does not include a full release of the Indemnified Party with respect to the
subject matter of such Claim, in each which case, the Indemnified Party’s
written consent is required in order for the Indemnifying Party to pay, settle
or compromise such Indemnified Claim, which consent shall not be unreasonably
withheld.

 

37



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, the Indemnifying Party shall not be entitled
to assume the defense of any Indemnified Claim (and shall be liable for the
reasonable fees and expenses of counsel incurred by the Indemnified Party in
defending such Claim) if the Indemnified Claim seeks an order, injunction or
other equitable relief or relief for other than money damages against the
Indemnified Party that the Indemnified Party reasonably determines, after
conferring with its outside counsel, cannot be separated from any related claim
for money damages. If such equitable relief or other relief portion of the
Indemnified Claim can be so separated from that for money damages, the
Indemnifying Party shall be entitled to assume the defense of the portion
relating to money damages.

(e) Each Party shall cooperate with the other with respect to resolving any
Claim or liability with respect to which one Party is obligated to indemnify
another Party hereunder or any Affiliate thereof, including by using
commercially reasonable efforts to mitigate or resolve any such Claim or
liability. In the event that a Party seeking indemnification shall fail to make
such commercially reasonable efforts to mitigate or resolve any Claim or
liability, then notwithstanding anything else to the contrary contained herein,
the Party against whom indemnification is being sought shall not be required to
indemnify any Person for any Losses that could reasonably be expected to have
been avoided if the Party seeking indemnification had made such efforts.

SECTION 9.05. Disclaimer.

(a) OTHER THAN AS EXPRESSLY SET FORTH IN THIS ARTICLE IX OR ANY OTHER
TRANSACTION DOCUMENT, EACH PARTY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES RELATING TO THIS AGREEMENT AND ALL MATTERS AND THINGS PERTAINING TO
IT, WHETHER WRITTEN, ORAL, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING
ANY EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR NON-INFRINGEMENT, AND ANY WARRANTIES THAT MAY ARISE FROM COURSE OF
PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE. TO THE FULLEST EXTENT
PERMITTED BY LAW, AND EXCEPT IN CONNECTION WITH OBLIGATIONS UNDER SECTIONS
2.08(c), SECTION 2.08(d), 9.02 OR 9.03, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY OR ANY OTHER PERSON FOR ANY SPECULATIVE, SPECIAL, OR PUNITIVE,
DAMAGES, ARISING FROM THIS AGREEMENT OR PERFORMANCE UNDER THIS AGREEMENT. THIS
WAIVER APPLIES REGARDLESS OF WHETHER OR NOT THE DAMAGES WERE FORESEEABLE, AND
REGARDLESS OF THE THEORY OR CAUSE OF ACTION UPON WHICH THE DAMAGES MIGHT BE
BASED. HOWEVER, THIS AGREEMENT DOES NOT REVOKE OR MODIFY ANY WARRANTY OR
INDEMNITY CONTAINED IN ANY OTHER TRANSACTION DOCUMENT OR OTHER AGREEMENT.

(b) NOTWITHSTANDING THE FOREGOING, THE WAIVERS AND INDEMNITIES IN THIS ARTICLE
IX DO NOT APPLY TO LOSS OR LIABILITY DIRECTLY CAUSED BY THE GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT OF THE INDEMNIFIED PARTY OR ANY OF ITS PERSONNEL, OR BY
FRAUD, AND THE LIMITATIONS ON DAMAGES (INCLUDING THE LIMITATION SET FORTH IN

 

38



--------------------------------------------------------------------------------

SECTION 9.05(a)) DO NOT APPLY TO ANY LOSS DIRECTLY OR INDIRECTLY CAUSED BY THE
GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT OF THE INDEMNIFYING PARTY, OR BY
FRAUD. FURTHER, A PARTY HAS NO DUTY TO INDEMNIFY AN INDEMNIFIED PARTY AGAINST
CLAIMS BY THE INDEMNIFIED PARTY’S PERSONNEL.

ARTICLE X

Term

SECTION 10.01. Term. This Agreement shall become effective as of the Effective
Date, and the rights and licenses granted hereunder shall continue in full force
and effect in perpetuity (the “Term”). The Parties hereby acknowledge and agree
that this Agreement (i) is neither of indefinite duration nor terminable at
will, (ii) is irrevocable and perpetual, and (iii) cannot be terminated, even
for material breach.

ARTICLE XI

General Provisions

SECTION 11.01. Further Assurances. Each Party shall, and shall cause its
respective Affiliates to, upon the reasonable request of the other Party,
promptly execute such documents (including the execution and delivery of
affidavits, declarations, oaths, samples, exhibits, specimens, assignments,
powers of attorney and other documentation) and, at the requesting Party’s
expense, take such further actions as may be necessary to give full effect to
the terms of this Agreement and the transactions contemplated hereby.

SECTION 11.02. Security Interests. Neither Party shall grant a Lien on, in or
with respect to, any IP Rights Owned or Controlled by the other Party, or record
any such Lien against any application or registration in the United States
Patent and Trademark Office or similar Governmental Entity with respect to any
IP Rights Owned or Controlled by the other Party. Each Party acknowledges that
each Licensee shall be permitted to grant a Lien on this Agreement, on its
respective license to IP Rights under this Agreement, and on its tangible
products licensed pursuant to this Agreement in connection with a financing
transaction so long as any such Lien expressly prohibits the Person in whose
favor such Lien is granted from licensing, sub-licensing, assigning,
transferring, leasing or otherwise granting rights to or disposing of any such
IP Rights in any manner that the Licensee itself could not under this Agreement.
In connection with such grant by Licensee, Licensor shall enter into any
agreement reasonably requested by the financer and consistent with Licensee’s
right to grant such Lien.

SECTION 11.03. Force Majeure. Neither Party shall have any liability on account
of any loss, damage or delay occasioned or caused by strikes, riots, fires,
insurrection, war, flood, earthquake, storm or other extreme adverse weather
conditions, embargoes, any acts of God or of the public enemy, governmental
order, whether or not valid, or other non-economic causes, in each case beyond
the control of the Party and only to the extent that such causes make
performance without loss, damage or delay impossible; provided, however, that
the obligations of the Party set forth herein shall be restored and considered
in full force and effect upon the disappearance, removal, termination,
revocation, or abandonment of the force majeure so affecting such obligations.

 

39



--------------------------------------------------------------------------------

SECTION 11.04. Severability. If any term or other provision of this Agreement is
or becomes invalid, illegal or incapable of being enforced because of any
Applicable Law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the Agreement is not affected in any manner
materially adverse to any Party hereto. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the Parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the Agreement be given the effect originally
contemplated to the greatest extent possible.

SECTION 11.05. Notices. All notices, requests, permissions, waivers or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand or sent by facsimile or email or sent,
postage prepaid, by registered, certified or express mail or overnight courier
service and shall be deemed given when so delivered by hand, by facsimile (which
is confirmed), by email (which is confirmed) or if mailed, three days after
mailing (one Business Day in the case of express mail or overnight courier
service) to the Parties at the following addresses or facsimiles or emails (or
at such other address or facsimile or email for a Party as shall be specified by
like notice):

 

  If from Avon NA to Avon International:   Avon Products, Inc.   One Avon Place
  Suffern, NY 10901   Attention:    Joan McGillycuddy, Chief IP Counsel  
Facsimile:    (845) 369-2114   Email:    joan.mcgillycuddy@avon.com   with a
copy to (which copy alone shall not constitute notice):  

Avon Products, Inc.

777 Third Avenue

New York, NY 10017-1307

  Attention:    General Counsel   Email:    jeff.benjamin@avon.com   and     
Cravath, Swaine & Moore LLP   Worldwide Plaza   825 Eighth Avenue   New York, NY
10019   Attention:    Scott A. Barshay, Esq.      Jonathan L. Davis, Esq.  
Facsimile:    (212) 474-3700   Email:    sbarshay@cravath.com     
jdavis@cravath.com

 

40



--------------------------------------------------------------------------------

  If from Avon International to Avon NA:  

New Avon LLC

777 Third Avenue

  New York, NY 10017   Attention:    Karen Leu, General Counsel   Facsimile:   
(646) 829-1072   Email:    karen.leu@avon.com   with a copy to (which copy alone
shall not constitute notice):   Kirkland & Ellis LLP   601 Lexington Avenue  
New York, NY 10022   Attention:    Douglas Ryder, Esq.      Kevin Morris, Esq.  
Facsimile:    (212) 446-6460   Email:    Douglas.Ryder@kirkland.com     
Kevin.Morris@kirkland.com

SECTION 11.06. Entire Agreement. This Agreement (including all schedules
attached hereto which are incorporated herein by reference) constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the Parties, with
respect to the subject matter hereof.

SECTION 11.07. Governing Law; Specific Enforcement; Submission to Jurisdiction;
Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York applicable to agreements made and to be
performed entirely within such state, without regard to the conflicts of law
principles of such state.

(b) Except as provided in Section 3.02(c), the Parties shall attempt to resolve
any dispute arising under this Agreement in good faith utilizing in the first
instance each party’s manager with primary responsibility for this Agreement. If
such managers cannot resolve the dispute, then each party shall escalate such
dispute to (i) in the case of Avon NA, its CEO and (ii) in the case of Avon
International, its Chief Scientific Officer, in each case who shall be available
to speak with (including by telephone) his or her counterpart upon reasonable
notice and at a reasonable time.

(c) The Parties hereto acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties hereto shall be entitled to an injunction or
injunctions to prevent breaches or

 

41



--------------------------------------------------------------------------------

threatened breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in any court of competent jurisdiction, in each
case without proof of damages or otherwise (and each Party hereto hereby waives
any requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity. The Parties hereto agree not to assert that a remedy of
specific enforcement is unenforceable, invalid, contrary to law or inequitable
for any reason, nor to assert that a remedy of monetary damages would provide an
adequate remedy.

(d) Each of the Parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of the Supreme Court of the State of New York, New York
County, and the United States District Court for the Southern District of New
York, for the purposes of any action or other proceeding arising out of this
Agreement and the rights and obligations arising hereunder, and irrevocably and
unconditionally waives any objection to the laying of venue of any such action
or proceeding in any such court, and further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action
or proceeding has been brought in an inconvenient forum. Each Party hereto
agrees that service of any process, summons, notice or document by registered
mail to such Party’s respective address set forth in Section 11.05 shall be
effective service of process for any such action or proceeding.

(e) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, CLAIM OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, CLAIM OR OTHER
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.07.

SECTION 11.08. Amendments; Waivers. This Agreement may be amended or waived if,
and only if, such amendment or waiver is in writing and signed by the Party
against whom such amendment or waiver shall be enforced. The failure of any
Party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other Party hereto with its obligations hereunder,
shall not constitute a waiver by such Party of its right to exercise any such
other right, power or remedy or to demand such compliance.

SECTION 11.09. Assignment; Successors and Assigns. Neither this Agreement nor
any of the rights, interests or obligations hereunder nor any of the NA Licensed
IP nor the economic interest in any of the NA Licensed IP (each, an “Assignable
Asset”) may be assigned by either Party hereto (whether by operation of
Applicable Law or otherwise) without the prior written consent of the other
Party. Notwithstanding the foregoing:

 

42



--------------------------------------------------------------------------------

(a) either Party but not IPCO (the “Assigning Party”) shall, upon prior written
notice to the other Party, be permitted to assign any of its Assignable Assets
without the prior written consent of the other Party to the successor in
interest to the assets of the Assigning Party in any merger, business
combination or other change of control transaction of the Assigning Party (in
the case of Avon NA, solely to the extent such merger, business combination or
other change of control transaction is not prohibited under the LLC Agreement),

(b) Avon NA shall, upon prior written notice to the other Party, be permitted to
assign any of its Assignable Assets without the prior written consent of the
other Party to any of Avon NA’s Subsidiaries, provided that in the event of any
such assignment, the Assigning Party will remain liable for all of its
obligations under this Agreement,

(c) Avon International but not IPCO shall, upon prior written notice to the
other Party, be permitted to assign any of its Assignable Assets to any of Avon
International’s Subsidiaries without the prior written consent of Avon NA,
provided that if such assignment would reasonably be expected to diminish or
interfere with Avon NA’s rights pursuant to this Agreement, then Avon
International shall obtain Avon NA’s prior written consent, which consent shall
not be unreasonably withheld or delayed, and provided further that in the event
of any such assignment, Avon International will remain liable for all of its
obligations under this Agreement, and

(d) Avon NA shall, upon prior written notice to Avon International, be permitted
to assign any portion (but in no event all) of its rights, interests and
obligations hereunder to any assignee (other than any Restricted Person) in
connection with any sale of a product or service line by Avon NA to such
assignee; provided that Avon NA shall in no event exercise its rights under this
Section 11.09(d) more than two (2) times (with no more than a single assignee
for each of the two (2) permitted assignments under this Section 11.09(d)) while
this Agreement remains in effect. Any assignment or attempted assignment, sale,
transfer, delegation or disposal of this Agreement, or any rights or obligations
under this Agreement, not in compliance with this Section 11.09 shall be null
and void. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties and their respective legal successors,
permitted assigns and legal representatives.

SECTION 11.10. Rights in Bankruptcy.

(a) All rights and licenses granted to Avon NA and Avon International under or
pursuant to this Agreement are, and will otherwise be deemed to be, for purposes
of the Title 11 of the United States Code, as amended from time to time (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined
under Section 101 of the Bankruptcy Code. The Parties agree that Avon NA and
Avon International will retain and may fully exercise all of their respective
rights and elections as licensees of intellectual property under the Bankruptcy
Code. The Parties further agree and acknowledge that enforcement by Avon NA or
Avon International of any of their respective rights under Section 365(n) of the
Bankruptcy Code in connection with this Agreement shall not violate the
automatic stay of Section 362 of the Bankruptcy Code and waive any right to
object on such basis. If Avon International or Avon NA commence a case under the
Bankruptcy Code after the Effective Date or otherwise become the subject of a
case

 

43



--------------------------------------------------------------------------------

under the Bankruptcy Code commenced after the Effective Date, voluntarily or
involuntarily (such Party, a “Filing Party”), in addition to and not in lieu of
any other right or remedy the other Party (the “Non-Filing Party”) may have
under this Agreement or Section 365(n) of the Bankruptcy Code, the Non-Filing
Party shall have the right to obtain, and the Filing Party or any trustee for
the Filing Party or its assets shall, at the Non-Filing Party’s written request
to the Filing Party, deliver a copy of all embodiments held by the Filing Party
of any IP Rights licensed to the Non-Filing Party under or pursuant to this
Agreement, including such embodiments necessary for the Non-Filing Party to
exercise its rights hereunder. In addition, the Filing Party shall take all
steps reasonably requested by the Non-Filing Party to perfect, exercise and
enforce its rights hereunder, including filings in the U.S. Copyright Office,
U.S. Patent and Trademark Office or other similar Governmental Entity, and under
the Uniform Commercial Code.

(b) To the extent any license of rights under or pursuant to this Agreement does
not constitute a license to “intellectual property” as defined under Section 101
of the Bankruptcy Code, each of Avon NA and Avon International in its position
of Licensor hereby acknowledges and agrees that: (i) this Agreement is a
material inducement to Licensee paying Licensor the Closing Payment pursuant to
the Separation and Investment Agreement and Licensee relying on this Agreement
in connection with its business and investment planning; (ii) this Agreement
gives Licensor sufficient control over the quality of the products sold by the
Licensee; (iii) this Agreement is not an executory contract and does not contain
any material, ongoing obligations on Licensee relevant to the standard governing
executor contracts; (iv) the Parties hereby acknowledge and agree that in the
event Licensee were to lose its rights in and to the Trademarks included in the
Licensed IP Rights, irreparable damage would occur to Licensee for which
monetary damages alone could not provide sufficient remedy to Licensee;
accordingly, Licensor (and any debtor-in-possession or trustee of the business
of Licensor) cannot and shall not attempt to reject this Agreement pursuant to
Section 365 of the U.S. Bankruptcy Code or any foreign equivalent; and (v) in
the event Licensor (or any debtor-in-possession or trustee of the business of
Licensor) does seek to reject this Agreement and in the event such relief is
granted, (a) the rejection shall be treated merely as breach of the contract and
not its avoidance, rescission, or termination, (b) the rejection does not
terminate Licensee’s right to use such license and has no effect upon the
contract’s continued existence, (c) Licensee may elect rights under
Section 365(n) of the U.S. Bankruptcy Code or any foreign equivalent, and
(d) Licensee shall be entitled to seek other equitable treatment relating to
such rejection.

SECTION 11.11. Migration. Subject solely to Section 11.09, Avon International
shall retain the right, upon advance written notice to Avon NA, to transfer the
economic interest in any of its Intellectual Property to an Affiliate as part of
a tax-advantaged asset migration.

SECTION 11.12. Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.

 

44



--------------------------------------------------------------------------------

The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The words “date hereof” shall refer to
the date of this Agreement. The word “or” shall not be exclusive. The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and shall not simply mean “if”. All references to “$”
mean the lawful currency of the United States of America. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Except as specifically stated herein, any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein. Except as otherwise
specified herein, references to a Person are also to its permitted successors
and assigns. Each of the Parties hereto has participated in the drafting and
negotiation of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if it is drafted by
all the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of authorship of any of the provisions of this
Agreement.

SECTION 11.13. Counterparts and Facsimile. This Agreement may be executed in two
or more identical counterparts (including by facsimile or electronic
transmission), each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument, and shall
become effective when one or more counterparts have been signed by each Party
hereto and delivered (by facsimile, electronic transmission or otherwise) to the
other Party.

SECTION 11.14. Independent Contractors. The relationship between the Parties is
that of independent contractors. Nothing contained in this Agreement shall be
construed as creating any agency, partnership, joint venture or other form of
joint enterprise, employment or fiduciary relationship between the Parties, and
neither Party shall have authority to contract for or bind the other Party in
any manner whatsoever.

SECTION 11.15. No Third-Party Beneficiaries. Except as expressly provided
otherwise in this Agreement, this Agreement is for the sole benefit of the
Parties hereto and their permitted assigns and nothing expressed or referred to
in this Agreement will be construed to give any Person, other than the Parties
to this Agreement and such permitted assigns, any legal or equitable right,
remedy or claim under or with respect to this Agreement or any provision of this
Agreement, whether as third party beneficiary or otherwise.

SECTION 11.16. Costs and Expenses. Except as specifically provided otherwise in
this Agreement, each Party shall bear its own costs and expenses incurred in
relation to the negotiation, preparation, execution, and performance of this
Agreement.

 

45



--------------------------------------------------------------------------------

SECTION 11.17. Parent Guaranty. Avon Products hereby guarantees irrevocably,
absolutely and unconditionally and as a primary obligation (and not as surety
only) to Avon NA (the “Guaranteed Party”) all obligations of Avon International
contained in this Agreement (the “Guaranteed Obligations”). If Avon
International fails or refuses to pay or perform any such Guaranteed
Obligations, then Avon Products shall, without any right to notice or demand
whatsoever, immediately pay, perform or cause AIO or IPCO to perform such
Guaranteed Obligations, as applicable. Avon Products hereby expressly waives (to
the fullest extent permitted by Applicable Law) diligence, presentment, demand
of payment, protest and, to the extent permitted by Applicable Law, all notices
whatsoever (except for notices required to be provided to Avon International
pursuant to this Agreement), and any requirement that any party to this
Agreement exhaust any right, power or remedy or proceed against Avon
International under this Agreement. The obligations of Avon Products hereunder
shall be continuing, absolute and unconditional and such obligations shall be
binding upon Avon Products, its successors and assigns and inure to the benefit
of, and be enforceable by, the Guaranteed Parties and their respective
successors and permitted assigns.

[Signature Page Follows]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first written above.

 

AVON PRODUCTS, INC., By:   /s/ James S. Scully  

Name:

Title:

 

James S. Scully

Executive Vice President, Chief Operating Officer & Chief Financial Officer



--------------------------------------------------------------------------------

AVON INTERNATIONAL OPERATIONS, INC.,     By:   /s/ Ginny Edwards  

Name: Ginny Edwards

Title: Secretary



--------------------------------------------------------------------------------

NEW AVON LLC,   By:  

/s/ Steve Bosson

   

Name: Steve Bosson

Title:   Manager



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this letter agreement has been duly executed and delivered
by the parties hereto as of the date first written above.

 

AVON INTERNATIONAL OPERATIONS, INC.,

 

as sole member of Avon NA IP LLC

/s/ Ginny Edwards

Name: Ginny Edwards

Title:   Secretary



--------------------------------------------------------------------------------

Schedule A:

Existing North America Trademarks

 

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

(AVON) FOUR “A” DEVICE   Avon Products, Inc.   Canada   Pending   1695889  
29-Sep-14       14, 18, 25 (Device Only)   Avon Products, Inc.   United States
of America   Registered   85776891   12-Nov-12   4837117   20-Oct-15   25 126
CHAMBERS STREET   Avon Products, Inc.   Canada   Pending   1713486   2-Feb-15  
    3 126 CHAMBERS STREET   Avon Products, Inc.   United States of America  
Pending   86521229   2-Feb-15       3 3D RESCUE   Avon Products, Inc.   Canada  
Registered   1506063   1-Dec-10   TMA812,292   21-Nov-11   3 4 A LOGO (Device
Only)   Avon Products, Inc.   United States of America   Registered   85776860  
12-Nov-12   4672248   13-Jan-15   18 4 A LOGO (DEVICE)   Avon Products, Inc.  
United States of America   Registered   85776839   12-Nov-12   4672247  
13-Jan-15   14 50’S GLAM   Avon Products, Inc.   Canada   Registered   1369824  
30-Oct-07   TMA755913   22-Dec-09   3 A V O N   Avon Products, Inc.   United
States of America   Registered   75703776   12-May-99   3469979   22-Jul-08   35
AVON BASICS   Avon Canada Inc.   Canada   Registered   TMA533127   11-Aug-97  
0853053   21-Sep-00   3 A.M. BODY LIPO 24   Avon Products, Inc.   Canada  
Registered   1406996   12-Aug-08   TMA750934   22-Oct-09   3 ABSOLUTE EVEN  
Avon Products, Inc.   Canada   Registered   1568189   12-Mar-12   TMA846,896  
22-Mar-13   3 ABSOLUTE EVEN   Avon Products, Inc.   United States of America  
Registered   85574167   20-Mar-12   4365581   9-Jul-13   3 ADVANCE TECHNIQUES  
Avon Products, Inc.   Canada   Registered   1012271   19-Apr-99   TMA561430  
7-May-02   ADVANCE TECHNIQUES   Avon Products, Inc.   United States of America  
Registered   76225190   16-Mar-01   2623893   24-Sep-02   3 ADVANCE TECHNIQUES
360 NOURISH WITH MOROCCAN ARGAN OIL   Avon Canada Inc.   Canada   Pending  
1737722   16-Jul-15       3 ADVANCE TECHNIQUES COLOR PROTECTION   Avon Products,
Inc.   Canada   Registered   1452462   21-Sep-09   TMA771973   14-Jul-10  
ADVANCE TECHNIQUES DAILY RESULTS   Avon Products, Inc.   Canada   Registered  
1452461   21-Sep-09   TMA771974   14-Jul-10  



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

ADVANCE TECHNIQUES DAMAGE REPAIR   Avon Products, Inc.   Canada   Registered  
1452463   21-Sep-09   TMA780870   27-Oct-10   ADVANCE TECHNIQUES INTENSE REPAIR
  Avon Products, Inc.   Canada   Registered   1307419   29-Jun-06   TMA699804  
30-Oct-07   ADVANCE TECHNIQUES PROFESSIONAL HAIR CARE   Avon Products, Inc.  
Canada   Registered   1234370   20-Oct-04   TMA668426   21-Jul-06   ADVANCE
TECHNIQUES PROFESSIONAL HAIR CARE FOR MEN   Avon Products, Inc.   Canada  
Registered   1237336   16-Nov-04   TMA668445   21-Jul-06   ADVANCE TECHNIQUES
PROFESSIONAL HAIR CARE STYLING   Avon Products, Inc.   Canada   Registered  
1271256   8-Sep-05   TMA682,931   5-Mar-07   3 ADVANCE TECHNIQUES PROFESSIONAL
HAIR COLOR   Avon Products, Inc.   Canada   Registered   1530893   8-Jun-11  
TMA825,142   30-May-12   3 ADVANCE TECHNIQUES RECONSTRUCTION 7   Avon Products,
Inc.   Canada   Registered   1656856   18-Dec-13   TMA885,304   5-Sep-14   3
ADVANCE TECHNIQUES SALON HAIR CARE   Avon Products, Inc.   Canada   Registered  
1159019   19-Nov-02   TMA638945   3-May-05   ADVANCE TECHNIQUES ULTIMATE VOLUME
COLLAGEN COMPLEX   Avon Products, Inc.   Canada   Pending   1,625,929   9-May-13
      3 ADVANCE TECHNIQUES VOLUME   Avon Products, Inc.   Canada   Registered  
1452470   21-Sep-09   TMA778947   4-Oct-10   ADVANCED ALL-IN-ONE   Avon
Products, Inc.   Canada   Registered   1047230   21-Feb-00   TMA574814  
30-Jan-03   ADVANCED ALL-IN-ONE MAX   Avon Products, Inc.   Canada   Registered
  1181920   2-Jul-03   TMA642896   23-Jun-05   ADVANCED MIRA-CUTICLE   Avon
Products, Inc.   Canada   Registered   1041074   29-Dec-99   TMA553017  
26-Oct-01   AERO VOLUME   Avon Products, Inc.   Canada   Registered   1617063  
6-Mar-13   TMA879,061   29-May-14   3 AERO VOLUME   Avon Products, Inc.   United
States of America   Registered   85868315   6-Mar-13   4544628   3-Jun-14   3
A-F 33   Avon Products, Inc.   Canada   Registered   1551808   14-Nov-11  
TMA846,889   22-Mar-13   3 A-F 33   Avon Products, Inc.   United States of
America   Registered   85471458   14-Nov-11   4247262   20-Nov-12   3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

A-F 33 COMPLEX   Avon Products, Inc.   Canada   Pending   1685686   17-Jul-14  
    3 AGELESS RESULTS   Avon Products, Inc.   Canada   Registered   1247698  
18-Feb-05   TMA668333   20-Jul-06   AGELESS RESULTS   Avon Products, Inc.  
United States of America   Registered   77205851   14-Jun-07   3378320  
5-Feb-08   3 ALL DAY COMFORT   Avon Products, Inc.   Canada   Registered  
1169553   5-Mar-03   TMA651,151   24-Oct-05   AMAZONIAN TREASURES   Avon
Products, Inc.   Canada   Pending   1712912   28-Jan-15       3 ANEW   Avon
Products, Inc.   Canada   Registered   0844099   2-May-97   TMA511786  
13-May-99   ANEW   Avon Products, Inc.   Canada   Registered   1249130  
2-Mar-05   TMA659355   20-Feb-06   5 ANEW   Avon Products, Inc.   United States
of America   Registered   74705178   24-Jul-95   1982608   25-Jun-96   3 ANEW  
Avon Products, Inc.   United States of America   Registered   78382300  
11-Mar-04   2936317   29-Mar-05   5 ANEW   Avon Products, Inc.   United States
of America   Registered   78382318   11-Mar-04   3373763   22-Jan-08   3 ANEW
AHA   Avon Products, Inc.   Canada   Pending   1744372   2-Sep-15       3 ANEW
ALTERNATIVE   Avon Products, Inc.   Canada   Registered   1251899   24-Mar-05  
TMA658295   7-Feb-06   ANEW BEAUTY   Avon Products, Inc.   Canada   Registered  
1274182   30-Sep-05   TMA724178   23-Sep-08   3 ANEW CLEAN   Avon Products, Inc.
  Canada   Pending   1703421   19-Nov-14       3 ANEW CLEANSE   Avon Products,
Inc.   Canada   Registered   1353517   27-Jun-07   TMA733720   2-Feb-09   3 ANEW
CLINICAL   Avon Products, Inc.   Canada   Registered   1165190   21-Jan-03  
TMA643813   7-Jul-05   ANEW CLINICAL   Avon Products, Inc.   Canada   Registered
  1306905   27-Jun-06   TMA682,728   1-Mar-07   ANEW CLINICAL   Avon Products,
Inc.   United States of America   Registered   78205424   21-Jan-03   3016088  
15-Nov-05   3 ANEW CLINICAL CROW’S FEET CORRECTOR   Avon Products, Inc.   Canada
  Registered   1394330   6-May-08   TMA737919   9-Apr-09   ANEW CLINICAL LASER  
Avon Products, Inc.   Canada   Registered   1231709   27-Sep-04   TMA652,949  
18-Nov-05   3 ANEW CLINICAL LINE ERASER WITH RETINOL   Avon Canada Inc.   Canada
  Pending   1735847   6-Jul-15       3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

ANEW CLINICAL RESURFACING EXPERT   Avon Products, Inc.   Canada   Registered  
1519846   18-Mar-11   TMA823,336   3-May-12   3 ANEW ESSENTIAL   Avon Products,
Inc.   Canada   Pending   1711158   16-Jan-15       3 ANEW GENICS   Avon
Products, Inc.   United States of America   Registered   85299962   20-Apr-11  
4155488   5-Jun-12   3 ANEW GENICS and Design   Avon Products, Inc.   Canada  
Registered   1523905   15-Apr-11   TMA822,615   20-Apr-12   3 ANEW MEN   Avon
Products, Inc.   Canada   Pending   1697930   14-Oct-14       3 ANEW PLATINUM  
Avon Products, Inc.   Canada   Registered   1443404   2-Jul-09   TMA802,314  
18-Jul-11   3 ANEW REJUVENATE   Avon Products, Inc.   Canada   Registered  
1359211   9-Jul-07   TMA717,302   23-Jun-08   3 ANEW REJUVENATE   Avon Products,
Inc.   United States of America   Registered   77251112   9-Aug-07   3525279  
28-Oct-08   3 ANEW REJUVENATE DAY   Avon Products, Inc.   Canada   Registered  
1359641   14-Aug-07   TMA719648   29-Jul-08   3 ANEW REJUVENATE NIGHT   Avon
Products, Inc.   Canada   Registered   1359640   14-Aug-07   TMA737922  
9-Apr-09   3 ANEW REVERSALIST COMPLETE RENEWAL   Avon Products, Inc.   Canada  
Registered   1,599,528   24-Oct-12   TMA918,178   23-Oct-15   3 ANEW REVERSALIST
COMPLETE RENEWAL DAY   Avon Products, Inc.   Canada   Pending   1640140  
20-Aug-13       3 ANEW REVERSALIST COMPLETE RENEWAL NIGHT   Avon Products, Inc.
  Canada   Pending   1640141   20-Aug-13       3 ANEW SOLAR ADVANCE   Avon
Products, Inc.   United States of America   Registered   85117271   27-Aug-10  
4050488   1-Nov-11   3 ANEW SUN   Avon Products, Inc.   Canada   Registered  
1483026   31-May-10   TMA799,633   9-Jun-11   3 ANEW ULTIMATE   Avon Products,
Inc.   Canada   Registered   1103050   18-May-01   TMA612144   4-Jun-04   ANEW
ULTIMATE   Avon Products, Inc.   United States of America   Registered  
78063121   11-May-01   2718121   20-May-03   3 ANEW ULTIMATE 7S   Avon Products,
Inc.   United States of America   Registered   85393063   9-Aug-11   4246969  
20-Nov-12   3 ANEW ULTIMATE 7S & Design   Avon Products, Inc.   Canada  
Registered   1539158   10-Aug-11   TMA829,827   13-Aug-12   3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

ANEW ULTIMATE 7S DAY & DESIGN   Avon Products, Inc.   Canada   Registered  
1539159   10-Aug-11   TMA831,522   7-Sep-12   3 ANEW ULTIMATE 7S NIGHT & DESIGN
  Avon Products, Inc.   Canada   Registered   1539163   10-Aug-11   TMA829,836  
13-Aug-12   3 ANEW ULTIMATE DAY   Avon Products, Inc.   Canada   Registered  
1222682   6-Jul-04   TMA642465   20-Jun-05   ANEW ULTIMATE DAY   Avon Products,
Inc.   United States of America   Registered   78446104   6-Jul-04   3030676  
13-Dec-05   3 ANEW ULTIMATE DAY MULTI-PERFORMANCE   Avon Products, Inc.   Canada
  Pending   1681585   19-Jun-14       3 ANEW ULTIMATE MULTI-PERFORMANCE   Avon
Products, Inc.   Canada   Pending   1681596   17-Jun-14       3 ANEW ULTIMATE
NIGHT   Avon Products, Inc.   Canada   Registered   1222684   6-Jul-04  
TMA642793   22-Jun-05   ANEW ULTIMATE NIGHT   Avon Products, Inc.   United
States of America   Registered   78446105   6-Jul-04   3038462   3-Jan-06   3
ANEW ULTIMATE NIGHT MULTI-PERFORMANCE   Avon Products, Inc.   Canada   Pending  
1681587   17-Jun-14       3 ANEW ULTIMATE SUPREME   Avon Products, Inc.   Canada
  Pending   1605717   7-Dec-12       3 ANEW ULTIMATE SUPREME   Avon Products,
Inc.   United States of America   Pending   86305463   10-Jun-14       3 ANEW
ULTIMATE SUPREME ADVANCED PERFORMANCE CREME   Avon Products, Inc.   Canada  
Pending   1700899   3-Nov-14       3 ANEW VITALE   Avon Products, Inc.   Canada
  Pending   1654506   3-Dec-13       3 ANEW VITALE   Avon Products, Inc.  
United States of America   Registered   86305062   10-Jun-14   4787163  
4-Aug-15   3 ANEW VITALE VITA TONE COMPLEX   Avon Products, Inc.   Canada  
Pending   1677610   20-May-14       3 ANEW VITAMIN C   Avon Products, Inc.  
Canada   Pending   1744364   2-Sep-15       3 ARIZONA HOT SANDS   Avon Products,
Inc.   Canada   Registered   1262875   28-Jun-05   TMA682699   1-Mar-07  
AROMADISIAC   Avon Products, Inc.   Canada   Registered   1440989   10-Jun-09  
TMA774866   18-Aug-10   3 AROMADISIAC   Avon Products, Inc.   United States of
America   Registered   77495451   10-Jun-08   3835662   17-Aug-10   3
ASTONISHING LENGTHS   Avon Products, Inc.   Canada   Registered   1095361  
13-Mar-01   TMA586253   30-Jul-03  



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

AUTO FOCUS   Avon Products, Inc.   Canada   Registered   1095364   13-Mar-01  
TMA602355   17-Feb-04   AVC10   Avon Products, Inc.   United States of America  
Registered   75426702   30-Jan-98   2222831   9-Feb-99   3 AVON   Avon Canada
Inc.   Canada   Registered   0158869   30-Aug-32   TMDA56439   11-Feb-33   1
AVON   Avon Canada Inc.   Canada   Registered   0350664   25-Feb-72   TMA201535
  30-Aug-74   AVON   Avon Canada Inc.   Canada   Registered   0350665  
25-Feb-72   TMA193191   3-Aug-73   AVON   Avon Canada Inc.   Canada   Registered
  0368204   20-Sep-73   TMA209880   3-Oct-75   AVON   Avon Canada Inc.   Canada
  Registered   0498447   7-Feb-83   TMA296122   12-Oct-84   AVON   Avon Canada
Inc.   Canada   Registered   187795   23-Aug-45   UCA21072   23-Aug-45   14, 21
AVON   Avon Canada Inc.   Canada   Registered   372656   20-Feb-1974   TMA206151
  27-Mar-1975   16, 21 AVON   Avon Products, Inc.   United States of America  
Registered   71695678   3-Oct-55   0633318   21-Aug-56   3 AVON   Avon Products,
Inc.   United States of America   Registered   72036947   10-Sep-57   0674387  
24-Feb-59   5 AVON   Avon Products, Inc.   United States of America   Registered
  72036948   10-Sep-57   0692928   9-Feb-60   3 AVON   Avon Products, Inc.  
United States of America   Registered   72036949   10-Sep-57   0663255  
17-Jun-58   3 AVON   Avon Products, Inc.   United States of America   Registered
  72389361   16-Apr-71   0932585   18-Apr-72   AVON   Avon Products, Inc.  
United States of America   Registered   72390477   28-Apr-71   0926035  
21-Dec-71   35 AVON   Avon Products, Inc.   United States of America  
Registered   73150176   28-Nov-77   1122624   24-Jul-79   3, 5 AVON   Avon
Products, Inc.   United States of America   Registered   73223463   16-Jul-79  
1194685   4-May-82   14 AVON   Avon Products, Inc.   United States of America  
Registered   73691207   22-Oct-87   1488521   17-May-88   21 AVON   Avon
Products, Inc.   United States of America   Registered   73691208   22-Oct-87  
1491306   7-Jun-88   28 AVON   Avon Products, Inc.   United States of America  
Registered   73761314   1-Nov-88   1540022   23-May-89   4 AVON   Avon Products,
Inc.   United States of America   Registered   73761316   1-Nov-88   1555418  
12-Sep-89   3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

AVON   Avon Products, Inc.   United States of America   Registered   73761332  
1-Nov-88   1538820   16-May-89   3 AVON   Avon Products, Inc.   United States of
America   Registered   75118006   12-Jun-96   2052798   15-Apr-97   25 AVON  
Avon Products, Inc.   United States of America   Pending   86314953   19-Jun-14
      18 “AVON”   Avon Canada Inc.   Canada   Registered   0187795   23-Aug-45  
UCA21072   23-Aug-45   AVON AQUA CLEAN SHOWER GEL   Avon Canada Inc.   Canada  
Registered   0515619   23-Jan-84   TMA308944   6-Dec-85   AVON AROMATHERAPY  
Avon Canada Inc.   Canada   Registered   1016409   25-May-99   TMA561728  
10-May-02   AVON ATTRACTION   Avon Canada Inc.   Canada   Pending   1683374  
2-Jul-14       3 AVON ATTRACTION   Avon Products, Inc.   United States of
America   Registered   86325211   1-Jul-14   4882432   5-Jan-2016   3 AVON
ATTRACTION FOR HER   Avon Canada Inc.   Canada   Pending   1726823   5-May-15  
    3 AVON ATTRACTION FOR HIM   Avon Canada Inc.   Canada   Pending   1726824  
5-May-15       3 AVON BODY   Avon Canada Inc.   Canada   Registered   0879156  
26-May-98   TMA546779   19-Jun-01   AVON BODY BEAUTY   Avon Canada Inc.   Canada
  Registered   0473142   24-Jul-81   TMA279325   6-May-83   AVON CALLING   Avon
Canada Inc.   Canada   Registered   0382748   7-Feb-75   TMA212251   20-Feb-76  
AVON CARE   Avon Canada Inc.   Canada   Registered   1461053   1-Dec-09  
TMA801,769   8-Jul-11   3 AVON CARE 3 IN 1   Avon Canada Inc.   Canada  
Registered   1498852   7-Oct-10   TMA861,676   1-Oct-13   3 AVON CARE FAMILY  
Avon Canada Inc.   Canada   Registered   1517565   3-Mar-11   TMA818,483  
27-Feb-12   3 AVON CARE SOOTHING CREAM   Avon Canada Inc.   Canada   Registered
  1498853   7-Oct-10   TMA806,863   15-Sep-11   3 AVON CLASSICS COLLECTION  
Avon Canada Inc.   Canada   Pending   1753200   3-Nov-2015       3 AVON CUSTOMER
CONNECT   Avon Products, Inc.   United States of America   Registered   85363217
  5-Jul-11   4289738   12-Feb-13   35 AVON DESIGN   Avon Canada Inc.   Canada  
Registered   0331606   1-Apr-70   TMA175337   2-Apr-71   AVON DESIGN   Avon
Canada Inc.   Canada   Registered   0528463   17-Sep-84   TMA381397   15-Mar-91
 



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

AVON ELEMENTS   Avon Canada Inc.   Canada   Registered   1609318   10-Jan-13  
TMA878,879   28-May-14   3 AVON ELEMENTS   Avon Products, Inc.   United States
of America   Registered   85799716   11-Dec-12   4476071   28-Jan-14   3 AVON
ELEMENTS MOISTURE BOOST NIGHT   Avon Canada Inc.   Canada   Registered   1627488
  21-May-13   TMA885,621   11-Sep-14   3 AVON ELEMENTS MOISTURIZING CREAM
CLEANSER   Avon Canada Inc.   Canada   Registered   1609315   10-Jan-13  
TMA878,877   28-May-14   3 AVON ELEMENTS NOURISHING CLEANSING MILK   Avon Canada
Inc.   Canada   Pending   1631815   19-Jun-13       3 AVON ELEMENTS PURIFYING
GEL CLEANSER   Avon Canada Inc.   Canada   Registered   1609312   10-Jan-13  
TMA878,881   28-May-14   3 AVON ELEMENTS REFINING SCRUB & MASK   Avon Canada
Inc.   Canada   Pending   1642680   9-Sep-13       3 AVON ELEMENTS REFRESHING
CLEANSING WIPES   Avon Canada Inc.   Canada   Registered   1609316   10-Jan-13  
TMA878,878   28-May-14   3 AVON ELEMENTS SKIN REVITALIZE NIGHT   Avon Canada
Inc.   Canada   Registered   1627487   21-May-13   TMA885,620   11-Sep-14   3
AVON ELEMENTS YOUTH RESTORING NIGHT   Avon Canada Inc.   Canada   Registered  
1627483   21-May-13   TMA885,605   11-Sep-14   3 AVON EXPLORATION   Avon Canada
Inc.   Canada   Registered   1617067   06-Mar-13   TMA878870   28-May-14   3
AVON EXPLORATION   Avon Products, Inc.   United States of America   Registered  
85868273   6-Mar-13   4649794   2-Dec-14   3 AVON EXPRESSIONS   Avon Canada Inc.
  Canada   Registered   1242754   6-Jan-05   TMA705037   18-Jan-08   AVON
EXPRESSIONS   Avon Canada Inc.   Canada   Registered   1258996   26-May-05  
TMA743820   21-Jul-09   AVON EYE PERFECTOR   Avon Canada Inc.   Canada  
Registered   0564813   20-Jun-86   TMA357218   16-Jun-89   AVON FLAME FOUNDATION
  Avon Canada Inc.   Canada   Registered   1029545   20-Sep-99   TMA562641  
28-May-02  



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

AVON FOUNDATION FOR WOMEN, CANADA   Avon Canada Inc.   Canada   Registered  
1458394   9-Nov-09   TMA850,728   13-May-13   AVON GEL FINISH NAIL ENAMEL   Avon
Canada Inc.   Canada   INSTRUCTED- WTG. FOR PARTICULAR S (Pending)           3
AVON HAT BOX TEDDIES   Avon Canada Inc.   Canada   Registered   1105251  
8-Jun-01   TMA588187   26-Aug-03   AVON HEALTHY MAKEUP   Avon Canada Inc.  
Canada   Registered   1464958   7-Jan-10   TMA778944   4-Oct-10   3 AVON HEALTHY
REMEDIES   Avon Canada Inc.   Canada   Registered   1149385   14-Aug-02  
TMA625930   18-Nov-04   AVON HEALTHY REMEDIES TOTAL BODY & design   Avon Canada,
Inc.   Canada   Registered   1206258   12-Feb-2004   TMA639419   10-May-2005   3
AVON HOME   Avon Canada Inc.   Canada   Registered   1259000   26-May-05  
TMA739865   11-May-09   AVON HOME FRAGRANCE COLLECTION   Avon Canada Inc.  
Canada   Registered   1161382   10-Dec-02   TMA625440   15-Nov-04   AVON I © My
Pet Animal Cheri De Mon ©   Avon Products, Inc.   Canada   Registered   1354884
  9-Jul-07   TMA758481   1-Feb-10   AVON INSTINCT   Avon Canada Inc.   Canada  
Pending   1637970   2-Aug-13       2, 3 AVON INSTINCT   Avon Products, Inc.  
United States of America   Registered   86027032   2-Aug-13   4594262  
26-Aug-14   3 AVON JEWELRY EVERYDAY ESSENTIALS   Avon Products, Inc.   Canada  
Registered   1308854   12-Jul-06   TMA704969   18-Jan-08   14 AVON KEEP CLEAR  
Avon Canada Inc.   Canada   Registered   0416836   24-Oct-77   TMA238118  
7-Dec-79   AVON LA COMPAGNIE POUR LES FEMMES   Avon Canada Inc.   Canada  
Registered   1127280   11-Jan-02   TMA714,795   21-May-08   AVON LIFE   Avon
Canada Inc.   Canada   Pending   1748755   2-Oct-15       3 AVON LIFE   Avon
Products, Inc.   United States of America   Pending   86775664   1-Oct-15      
3 AVON LIVING   Avon Canada Inc.   Canada   Pending   1743651   27-Aug-15      
35 AVON LIVING   Avon Products, Inc.   United States of America   Pending  
86738894   27-Aug-15       35



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

AVON LONGEST LASHES EVER   Avon Canada Inc.   Canada   Registered   1350099  
4-Jun-07   TMA713,770   7-May-08   3 AVON LUCK   Avon Canada Inc.   Canada  
Pending   1638508   7-Aug-13       3 AVON LUCK   Avon Products, Inc.   United
States of America   Registered   86031660   7-Aug-13   4717251   7-Apr-15   3
AVON MMM…CANDY!   Avon Products, Inc.   Canada   Pending   1723152   10-Apr-15  
    3 AVON MMM…CANDY!   Avon Products, Inc.   United States of America   Pending
  86592567   9-Apr-15       3 AVON MOISTURE SHIELD   Avon Canada Inc.   Canada  
Registered   1137047   16-Apr-02   TMA581056   8-May-03   AVON MOISTURE THERAPY
  Avon Canada Inc.   Canada   Registered   0492924   4-Oct-82   TMA289654  
6-Apr-84   AVON MOISTURE THERAPY   Avon Products, Inc.   United States of
America   Registered   73687024   28-Sep-87   1492828   21-Jun-88   3 AVON
MOISTURE THERAPY CALMING RELIEF   Avon Products, Inc.   Canada   Registered  
1540160   18-Aug-11   TMA822,941   26-Apr-12   3 AVON MOISTURE THERAPY DAILY
SKIN DEFENSE   Avon Products, Inc.   Canada   Registered   1540162   18-Aug-11  
TMA822,942   26-Apr-12   3 AVON MOISTURE THERAPY INTENSIVE HEALING & REPAIR  
Avon Canada Inc.   Canada   Registered   1537878   1-Aug-11   TMA822,936  
26-Apr-12   3 AVON MUSK STORM   Avon Canada Inc.   Canada   Pending   1730962  
2-Jun-15       3 AVON MUSK STORM   Avon Products, Inc.   United States of
America   Pending   86630097   14-May-15       3 AVON NATURALS   Avon Canada
Inc.   Canada   Registered   0434098   29-Dec-78   TMA249590   15-Aug-80   AVON
NATURALS   Avon Products, Inc.   United States of America   Registered  
76618066   28-Oct-04   3089185   9-May-06   3 AVON NATURALS   Avon Products,
Inc.   United States of America   Registered   78936964   25-Jul-06   3187478  
19-Dec-06   3 AVON NATURALS ANTIBACTERIAL   Avon Canada Inc.   Canada  
Registered   1164481   14-Jan-03   TMA639943   16-May-05  



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

AVON NATURALS KIDS   Avon Canada Inc.   Canada   Registered   1522660   7-Apr-11
  TMA822,862   25-Apr-12   3 AVON NUTRAEFFECTS   Avon Products, Inc.   United
States of America   Pending   86691420   13-Jul-15       5 AVON NUTRAEFFECTS  
Avon Canada Inc.   Canada   Pending   1737142   13-Jul-15       5 AVON PASSION  
Avon Canada Inc.   Canada   Registered   1643676   16-Sep-13   TMA903,728  
14-May-15   3 AVON PASSION   Avon Products, Inc.   United States of America  
Registered   86061861   11-Sep-13   4594343   26-Aug-14   3 AVON PAVIELLE   Avon
Canada Inc.   Canada   Registered   0492921   4-Oct-82   TMA305747   9-Aug-85  
AVON PEARLS & LACE   Avon Canada Inc.   Canada   Registered   0501047  
29-Mar-83   TMA315696   27-Jun-86   AVON PRIMA   Avon Products, Inc.   United
States of America   Pending   86808212   3-Nov-15       3 AVON PRIMA   Avon
Canada Inc.   Canada   Pending   1753199   3-Nov-15       3 AVON RENEWABLE
COLOUR LIPSTICK   Avon Canada Inc.   Canada   Registered   0654415   29-Mar-90  
TMA388356   30-Aug-91   AVON SENSES   Avon Canada Inc.   Canada   Registered  
1226692   11-Aug-04   TMA651,371   25-Oct-05   AVON SENSES BODY CARE   Avon
Canada Inc.   Canada   Pending   1732038   9-Jun-15       3 AVON SKIN CARE
LABORATORIES   Avon Canada Inc.   Canada   Registered   0876062   22-Apr-98  
TMA517175   28-Sep-99   AVON SMILE   Avon Canada Inc.   Canada   Registered  
1174257   22-Apr-03   TMA639554   11-May-05   AVON SOLUTIONS   Avon Canada Inc.
  Canada   Registered   1130371   12-Feb-02   TMA581167   9-May-03   AVON
SOLUTIONS COMPLETELY CLEAN   Avon Canada Inc.   Canada   Registered   1325796  
27-Nov-06   TMA706017   29-Jan-08   3 AVON SOLUTIONS MAXIMUM MOISTURE   Avon
Canada Inc.   Canada   Registered   1267809   9-Aug-05   TMA687997   18-May-07  
3 AVON STYLE   Avon Canada Inc.   Canada   Registered   1022168   14-Jul-99  
TMA553086   29-Oct-01   AVON SUN   Avon Canada Inc.   Canada   Registered  
0881239   16-Jun-98   TMA557497   7-Feb-02  

AVON SUPERMAGNIFY

 

Avon Canada Inc.

 

Canada

 

Registered

  1448426  

17-Aug-09

 

TMA778950

 

4-Oct-10

  3 AVON THE COMPANY FOR WOMEN & DESIGN   Avon Canada Inc.   Canada   Registered
  1024210   30-Jul-99   TMA668728   26-Jul-06  

AVON TRUE

 

Avon Products, Inc.

 

Canada

 

Pending

  1730954  

2-Jun-15

      3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

AVON TRUE   Avon Products, Inc.   United States of America   Pending   86648370
  2-Jun-15       3 AVON TRUE color and Design   Avon Canada Inc.   Canada  
Pending   1752583   29-Oct-15       3 AVON WOMEN OF INSPIRATION AWARDS   Avon
Canada Inc.   Canada   Registered   1154050   2-Oct-02   TMA616515   10-Aug-04  
BAISER D’ADIEU AU CANCER DU SEIN   Avon Products, Inc.   Canada   Registered  
1122710   26-Nov-01   TMA625740   17-Nov-04   BE…TEMPTING   Avon Products, Inc.
  Canada   Registered   1304900   9-Jun-06   TMA694606   22-Aug-07   3 BEAUTIFUL
MORNING   Avon Products, Inc.   Canada   Registered   1112668   20-Aug-01  
TMA616158   3-Aug-04   BEAUTIFUL PROMISES KEPT   Avon Products, Inc.   Canada  
Pending   1768017   16-Feb-16       35 BEAUTIFUL PROMISES KEPT   Avon Products,
Inc.   United States of America   Pending   86782172   8-Oct-15       35
BEAUTIFULLY BRIGHT   Avon Products, Inc.   Canada   Registered   1184819  
1-Aug-03   TMA642614   21-Jun-05   BERRY GRAND   Avon Products, Inc.   Canada  
Registered   1368604   23-Oct-07   TMA778946   4-Oct-10   3 BEYOND COLOR   Avon
Products, Inc.   Canada   Registered   1038910   10-Dec-99   TMA553213  
1-Nov-01   BEYOND COLOR   Avon Products, Inc.   United States of America  
Registered   74708819   31-Jul-95   2049866   1-Apr-97   3 BEYOND COLOR LIP
RECOVERY CREAM   Avon Products, Inc.   Canada   Registered   1228957   1-Sep-04
  TMA652,477   8-Nov-05   BIG & DARING   Avon Products, Inc.   Canada   Pending
  1636982   26-Jul-13       3 BIG & DARING   Avon Products, Inc.   United States
of America   Registered   86019461   25-Jul-13   4717220   7-Apr-15   3 BIG &
FALSE EFFECT   Avon Products, Inc.   Canada   Pending   1663814   13-Feb-14    
  3 BIG & FALSE EFFECT   Avon Products, Inc.   United States of America  
Pending   86193095   13-Feb-14       3 BIG & FALSE LASH   Avon Products, Inc.  
Canada   Registered   1676956   14-May-14   TMA927836   1-Feb-2016   3 BIG &
FALSE LASH   Avon Products, Inc.   United States of America   Registered  
86322371   27-Jun-14   4882427   5-Jan-2016   3 BIG & MULTIPLIED   Avon
Products, Inc.   Canada   Pending   1721301   27-Mar-15       3 BIG & MULTIPLIED
  Avon Products, Inc.   United States of America   Pending   86578441  
27-Mar-15       3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

BIO 6   Avon Products, Inc.   Canada   Registered   1137045   16-Apr-02  
TMA638644   28-Apr-05   BIOSEED COMPLEX   Avon Products, Inc.   Canada  
Registered   1235193   27-Oct-04   TMA653638   25-Nov-05   BLACK SUEDE   Avon
Products, Inc.   Canada   Registered   0462806   11-Dec-80   TMA280318  
10-Jun-83   BLACK SUEDE   Avon Products, Inc.   United States of America  
Registered   73224632   24-Jul-79   1150754   14-Apr-81   3 BLACK SUEDE LEATHER
  Avon Products, Inc.   Canada   Registered   1408857   28-Aug-08   TMA804,854  
19-Aug-11   3 BLISSFULLY NOURISHING   Avon Products, Inc.   Canada   Pending  
1712500   26-Jan-15       3 BLUE RUSH   Avon Products, Inc.   Canada  
Registered   1226687   11-Aug-04   TMA661199   22-Mar-06   BODY ILLUSIONS   Avon
Products, Inc.   Canada   Registered   1528215   18-May-11   TMA890,744  
25-Nov-14   25 BODY ILLUSIONS   Avon Products, Inc.   United States of America  
Registered   85330618   26-May-11   4246804   20-Nov-12   25 BOHISTA   Avon
Products, Inc.   Canada   Registered   1298018   18-Apr-06   689443   8-Jun-07  
BOHYLUROX   Avon Products, Inc.   Canada   Registered   1231897   28-Sep-04  
TMA650902   20-Oct-2005   3 BOTANISOURCE   Avon Products, Inc.   Canada  
Registered   1047231   21-Feb-00   TMA574813   30-Jan-2003   3 BUG GUARD   Avon
Products, Inc.   United States of America   Registered   75102151   10-May-96  
2100341   23-Sep-97   5 BUG GUARD PLUS   Avon Products, Inc.   Canada  
Registered   1449196   24-Aug-09   TMA829,769   10-Aug-12   BUST SCULPT   Avon
Products, Inc.   Canada   Registered   1216720   13-May-04   TMA689014  
5-Jun-07   CANDID   Avon Canada Inc.   Canada   Registered   0392495   11-Dec-75
  TMA218608   28-Jan-77   CARE DEEPLY   Avon Products, Inc.   Canada  
Registered   0357296   25-Sep-72   TMA198966   10-May-74   CARE DEEPLY   Avon
Products, Inc.   United States of America   Registered   76345810   7-Dec-01  
2615287   3-Sep-02   3 CÉLÈBRE   Avon Products, Inc.   Canada   Registered  
1041070   29-Dec-99   TMA561498   7-May-02   CELLU-SCULPT   Avon Products, Inc.
  Canada   Registered   1147822   29-Jul-02   TMA640406   25-May-05  
CELLU-SCULPT BODY   Avon Products, Inc.   Canada   Registered   1185696  
7-Aug-03   TMA642890   23-Jun-05   CELLU-SCULPT LEG PERFECTOR   Avon Products,
Inc.   Canada   Registered   1229891   10-Sep-04   TMA651,103   21-Oct-05   CHIC
IN BLACK   Avon Products, Inc.   Canada   Registered   1403507   16-Jul-08  
TMA753771   24-Nov-09   3 CHIC IN BLACK   Avon Products, Inc.   United States of
America   Registered   77669431   12-Feb-09   3658037   21-Jul-09   3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

CHIC IN WHITE   Avon Products, Inc.   Canada   Registered   1403516   16-Jul-08
  TMA766549   12-May-10   3 CHIC IN WHITE   Avon Products, Inc.   United States
of America   Registered   77669439   12-Feb-09   3796926   1-Jun-10   3 CHINESE
CHARACTERS DESIGN   Avon Products, Inc.   Canada   Registered   1143118  
10-Jun-02   TMA625306   12-Nov-04   CLEAR SKIN   Avon Canada Inc.   Canada  
Registered   0428279   4-Aug-78   TMA248634   25-Jul-80   CLEARING TREND   Avon
Products, Inc.   Canada   Registered   1168194   21-Feb-03   669313   4-Aug-06  
CLEARSKIN   Avon Canada Inc.   Canada   Registered   1410361   11-Sep-08  
TMA756,315   4-Jan-10   3 CLEARSKIN   Avon Products, Inc.   United States of
America   Registered   74515428   22-Apr-94   1975701   28-May-96   5 CLEARSKIN
  Avon Products, Inc.   United States of America   Registered   74687583  
12-Jun-95   1976573   28-May-96   3 CLEARSKIN BLACKHEAD ELIMINATING   Avon
Canada Inc.   Canada   Registered   1438055   13-May-09   TMA767,910   27-May-10
  3 CLEARSKIN BLEMISH CLEARING   Avon Canada Inc.   Canada   Registered  
1438057   13-May-09   TMA767,545   20-May-10   3 CLEARSKIN PORE PENETRATING  
Avon Canada Inc.   Canada   Registered   1438060   13-May-09   TMA786517  
5-Jan-11   3 CLEARSKIN PROFESSIONAL   Avon Canada Inc.   Canada   Registered  
1373011   21-Nov-07   TMA734299   11-Feb-09   3 COLOR TREND   Avon Products,
Inc.   Canada   Registered   0882579   29-Jun-98   TMA563859   20-Jun-02   COLOR
TREND   Avon Products, Inc.   United States of America   Registered   75337165  
7-Aug-97   2265523   27-Jul-99   3 COOL CONFIDENCE   Avon Products, Inc.  
Canada   Registered   0552001   4-Nov-85   TMA327405   8-May-87   COTILLION  
Avon Canada Inc.   Canada   Registered   0166759   20-Aug-35   UCA5130  
20-Aug-35   CRYSTAL AURA   Avon Products, Inc.   Canada   Registered   1281960  
5-Dec-05   TMA727365   29-Oct-08   3 CRYSTAL SHIMMER   Avon Products, Inc.  
Canada   Registered   1168246   21-Feb-03   TMA669035   31-Jul-06   C-THRU  
Avon Products, Inc.   United States of America   Registered   77568955  
12-Sep-08   3704308   3-Nov-2009   3 C-THRU-U   Avon Products, Inc.   Canada  
Registered   1168172   20-Feb-03   669257   3-Aug-06  



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

CUCINA DONNA   Avon Products, Inc.   Canada   Pending   1654963   5-Dec-13      
21 CUCINA DONNA   Avon Products, Inc.   United States of America   Pending  
86134615   4-Dec-13       21 CURL GODDESS   Avon Products, Inc.   Canada  
Registered   1225211   28-Jul-04   TMA668948   28-Jul-06   CURL GODDESS   Avon
Products, Inc.   United States of America   Registered   78457921   28-Jul-04  
3094185   16-May-06   3 CURL-ASCIOUS   Avon Products, Inc.   Canada   Registered
  1085774   18-Dec-00   TMA600221   22-Jan-04   CUSHION WALK   Avon Products,
Inc.   Canada   Registered   1221978   28-Jun-04   TMA691456   6-Jul-07  
CUSHION WALK   Avon Products, Inc.   United States of America   Registered  
78441590   25-Jun-04   3094100   16-May-06   25 DAILY RESULTS   Avon Products,
Inc.   Canada   Registered   1155017   11-Oct-02   TMA638616   28-Apr-05  
DARING CURVES   Avon Products, Inc.   Canada   Registered   1231209   21-Sep-04
  TMA651,209   21-Oct-05   DARING DEFINITION   Avon Products, Inc.   Canada  
Registered   1258353   20-May-05   TMA716812   18-Jun-08   3 DAY FORCE   Avon
Products, Inc.   Canada   Registered   0881240   16-Jun-98   TMA547963  
11-Jul-01   DERMA-3X TECHNOLOGY   Avon Products, Inc.   Canada   Registered  
1174255   22-Apr-03   TMA642851   23-Jun-05   DERMA-FULL   Avon Products, Inc.  
Canada   Registered   1445804   23-Jul-09   TMA770244   21-Jun-10   3
DERMA-REFINE TECHNOLOGY   Avon Products, Inc.   Canada   Registered   1265256  
18-Jul-05   TMA682609   28-Feb-07   DERMASHADE   Avon Products, Inc.   Canada  
Registered   1308697   11-Jul-06   TMA743244   10-Jul-09   DEW KISS   Avon
Products, Inc.   Canada   Registered   1154794   9-Oct-02   TMA638239  
25-Apr-05   DEW KISS   Avon Products, Inc.   United States of America  
Registered   76420696   14-Jun-02   2713293   6-May-03   3 DIAMONEX   Avon
Products, Inc.   Canada   Registered   1038171   6-Dec-99   TMA571346  
27-Nov-02   DREAMLIFE   Avon Products, Inc.   Canada   Registered   1110758  
30-Jul-01   TMA616471   9-Aug-04   DREAMLIFE BOUQUET   Avon Products, Inc.  
Canada   Registered   1216718   13-May-04   TMA651,022   20-Oct-05   DRIVEN  
Avon Products, Inc.   Canada   Registered   1295961   30-Mar-06   TMA736008  
10-Mar-09   DRIVEN   Avon Products, Inc.   United States of America   Registered
  78498273   12-Oct-04   3319613   23-Oct-2007   DRIVEN BLACK   Avon Products,
Inc.   Canada   Registered   1333079   29-Jan-07   TMA756266   31-Dec-09  



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

ELECTRIFY ME   Avon Products, Inc.   Canada   Registered   1375533   11-Dec-07  
TMA786808   10-Jan-11   3 ELECTRIFY ME   Avon Products, Inc.   United States of
America   Registered   77351966   14-Dec-07   3758164   9-Mar-10   3
ELECTRO-LIGHTS   Avon Products, Inc.   Canada   Registered   1168238   21-Feb-03
  TMA668151   18-Jul-06   ETERNAL MAGIC   Avon Products, Inc.   Canada  
Registered   1410171   10-Sep-08   TMA770849   29-Jun-10   3 ETERNAL MAGIC  
Avon Products, Inc.   United States of America   Registered   77567513  
11-Sep-08   3873954   9-Nov-10   3 ETERNAL MAGIC ENCHANTED   Avon Products, Inc.
  Canada   Registered   1499461   13-Oct-10   TMA810,714   1-Nov-11   3
EXPLORATION   Avon Products, Inc.   Canada   Registered   1617067   6-Mar-13  
TMA878,870   28-May-14   3 EXTRALASTING   Avon Products, Inc.   Canada  
Registered   1484129   8-Jun-10   TMA799,107   1-Jun-11   3 EXTRALASTING   Avon
Products, Inc.   United States of America   Registered   85054709   4-Jun-10  
3907636   18-Jan-11   3 EYE BE GOOD   Avon Products, Inc.   Canada   Registered
  1213274   14-Apr-04   669711   11-Aug-06   EYE PERFECTOR   Avon Products, Inc.
  United States of America   Registered   73604489   16-Jun-86   1449166  
28-Jul-87   3 FAR AWAY BELLA SUNSET   Avon Products, Inc.   Canada   Pending  
1650949   6-Nov-13       3 FAR AWAY INFINITY   Avon Products, Inc.   United
States of America   Pending   86592517   9-Apr-15       3 FARAWAY   Avon
Products, Inc.   Canada   Registered   0750551   29-Mar-94   TMA474742  
15-Apr-97   FARAWAY   Avon Products, Inc.   United States of America  
Registered   74508521   4-Apr-94   1986071   9-Jul-96   3 FARAWAY EXOTIC   Avon
Products, Inc.   Canada   Registered   1491203   5-Aug-10   TMA855952  
23-Jul-13   3 FEELIN’ FRESH   Avon Canada Inc.   Canada   Registered   0849601  
4-Jul-97   TMA505956   29-Dec-98   FEELIN’ FRESH   Avon Canada Inc.   Canada  
Registered   0849602   4-Jul-97   TMA505957   29-Dec-98   FEELIN’ FRESH   Avon
Products, Inc.   United States of America   Registered   73326070   31-Aug-81  
1224783   25-Jan-83   3 FEELIN’ FRESH AND Device   Avon Canada Inc.   Canada  
Registered   1012785   22-Apr-99   TMA545548   24-May-01   FIBER FULL   Avon
Products, Inc.   Canada   Pending   1768004   16-Feb-16       3 FIBER FULL  
Avon Products, Inc.   United States of America   Pending   86918521   24-Feb-16
      3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

FIRE ME UP   Avon Products, Inc.   Canada   Registered   1361400   28-Aug-07  
TMA755974   23-Dec-09   3 FLAVOR SAVERS   Avon Products, Inc.   Canada  
Registered   1161189   9-Dec-02   TMA625167   10-Nov-04   FLEXI-SHIELD   Avon
Products, Inc.   Canada   Registered   1103052   18-May-01   TMA586418  
1-Aug-03   FLIP FOR IT   Avon Products, Inc.   Canada   Registered   1316660  
15-Sep-06   TMA747538   14-Sep-09   FLOR VIOLETA   Avon Products, Inc.   Canada
  Registered   1,583,387   22-Jun-12   TMA906174   11-June-2015   3 FLORAL
PRINTS   Avon Products, Inc.   Canada   Registered   1198510   4-Dec-03  
TMA640446   25-May-05   FLORAL PRINTS LAVENDER   Avon Products, Inc.   Canada  
Registered   1248802   28-Feb-05   TMA683856   16-Mar-07   FONDATION AVON POUR
LES FEMMES, CANADA   Avon Canada Inc.   Canada   Registered   1458395   9-Nov-09
  TMA850,730   13-Jun-13   FOOT WORKS   Avon Products, Inc.   Canada  
Registered   1032247   13-Oct-99   TMA569302   22-Oct-02   FOOT WORKS   Avon
Products, Inc.   United States of America   Registered   75407077   17-Dec-97  
2293987   23-Nov-99   3 FOOTWORKS   Avon Products, Inc.   Canada   Registered  
1032247(01)   29-Jan-03   TMA569302   22-Jun-05   FOOTWORKS BEAUTIFUL & DESIGN  
Avon Products, Inc.   Canada   Registered   1530720   7-Jun-11   TMA826,334  
14-Jun-12   3 FOOTWORKS HEALTHY & DESIGN   Avon Products, Inc.   Canada  
Registered   1530721   7-Jun-11   TMA826,333   14-Jun-12   3 FOR GOODNESS FACE  
Avon Products, Inc.   Canada   Registered   1362208   4-Sep-07   TMA719190  
24-Jul-08   3 FRESH & SMOOTH   Avon Products, Inc.   Canada   Registered  
1147961   30-Jul-02   TMA638392   27-Apr-05   FRESH & SMOOTH   Avon Products,
Inc.   United States of America   Registered   78147565   25-Jul-02   2830800  
6-Apr-04   3 FRESH & SMOOTH MOISTURIZING +MEADOWFOAM   Avon Products, Inc.  
Canada   Registered   1550296   2-Nov-11   TMA888,448   21-Oct-14   3 FRESH &
SMOOTH SENSITIVE SKIN +MEADOWFOAM   Avon Products, Inc.   Canada   Registered  
1550297   2-Nov-11   TMA888,449   21-Oct-14   3 FRESH KISS   Avon Products, Inc.
  Canada   Registered   1153610   27-Sep-02   TMA668271   19-Jul-06   3 friktion
  Avon Products, Inc.   Canada   Registered   1016410   25-May-99   TMA560834  
25-Apr-02  



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

friktion   Avon Products, Inc.   Canada   Registered   1138634   30-Apr-02  
TMA625281   10-Nov-04   GLAZEWEAR   Avon Products, Inc.   Canada   Registered  
1016432   26-May-99   TMA553227   1-Nov-01   GLAZEWEAR   Avon Products, Inc.  
United States of America   Registered   75671832   31-Mar-99   2384206  
5-Sep-00   3 GLAZEWEAR DAZZLERS   Avon Products, Inc.   Canada   Registered  
1186519   13-Aug-03   TMA625270   10-Nov-04   GLAZEWEAR INTENSE   Avon Products,
Inc.   Canada   Registered   1424172   12-Jan-09   TMA817,611   14-Feb-12   3
GLAZEWEAR SHINE   Avon Products, Inc.   Canada   Registered   1424175  
12-Jan-09   TMA817,599   14-Feb-12   3 GLAZEWEAR SPARKLE   Avon Products, Inc.  
Canada   Registered   1424173   12-Jan-09   TMA817,598   14-Feb-12   3
GLEAMSTICK   Avon Products, Inc.   Canada   Registered   1290219   16-Feb-06  
TMA682,849   5-Mar-07   GLIMMERSTICKS   Avon Products, Inc.   Canada  
Registered   1002666   21-Jan-99   TMA531738   24-Aug-00   GLIMMERSTICKS   Avon
Products, Inc.   United States of America   Registered   74513761   18-Apr-94  
1881791   7-Mar-95   3 GLIMMERSTICKS DIAMONDS   Avon Products, Inc.   Canada  
Registered   1433163   1-Apr-09   TMA820990   28-Mar-12   3 GLOSSBLOSSOM   Avon
Products, Inc.   Canada   Registered   1193680   22-Oct-03   TMA667606  
13-Jul-06   GLOW BABY GLOW   Avon Products, Inc.   Canada   Registered   1168210
  21-Feb-03   TMA667875   17-Jul-06   GO WITH THE GRAIN   Avon Products, Inc.  
Canada   Registered   1362215   4-Sep-07   TMA755076   10-Dec-09   3 GODDESS BY
AVON   Avon Canada Inc.   Canada   Registered   1194943   31-Oct-03   TMA643932
  8-Jul-05   GOLD MESH TECHNOLOGY   Avon Products, Inc.   Canada   Registered  
1224225   20-Jul-04   TMA651,450   26-Oct-05   GOOD GLOWING   Avon Products,
Inc.   Canada   Registered   1168211   21-Feb-03   TMA667866   17-Jul-06   GOOD
GLOWING   Avon Products, Inc.   United States of America   Registered   78214965
  14-Feb-03   3018439   22-Nov-05   3 HAIKU   Avon Products, Inc.   Canada  
Registered   1141970   31-May-02   TMA625187   10-Nov-04   HAIKU   Avon
Products, Inc.   United States of America   Registered   75839924   5-Nov-99  
2698122   18-Mar-03   3 HAIKU   Avon Products, Inc.   United States of America  
Registered   76416499   31-May-02   2720999   3-Jun-03   3 HAIKU AWAKENINGS  
Avon Products, Inc.   Canada   Registered   1142578   11-Jun-02   TMA625341  
12-Nov-04   HELLO TOMORROW   Avon Products, Inc.   Canada   Registered   1308693
  11-Jul-06   TMA689938   15-Jun-07  



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

HELLO TOMORROW   Avon Products, Inc.   United States of America   Registered  
78926562   11-Jul-06   3332761   6-Nov-07   35 HERE’S MY HEART   Avon Products,
Inc.   Canada   Registered   0258177   2-Aug-60   TMA121130   10-Feb-61   HOOK
UP   Avon Products, Inc.   Canada   Registered   1168244   21-Feb-03   TMA668152
  18-Jul-06   HOOK UP   Avon Products, Inc.   United States of America  
Registered   78215125   14-Feb-03   3340778   20-Nov-07   3 HYDROFIRMING BIO 6  
Avon Products, Inc.   Canada   Registered   1138164   25-Apr-02   TMA633203  
18-Feb-05   I MARK   Avon Products, Inc.   Canada   Registered   1168216  
21-Feb-03   TMA667906   17-Jul-06   I MARK   Avon Products, Inc.   United States
of America   Registered   78214972   14-Feb-03   2990289   30-Aug-05   3 I USE
AVON & DESIGN   Avon Canada Inc.   Canada   Registered   1634453   9-Jul-13  
TMA913,138   4-Sep-15   35 ICE SHEERS   Avon Products, Inc.   United States of
America   Registered   77666450   9-Feb-09   3838687   24-Aug-10   3 IDEAL
FLAWLESS   Avon Products, Inc.   United States of America   Registered  
85124648   8-Sep-10   4053928   8-Nov-11   3 IDEAL FLAWLESS INVISIBLE COVERAGE  
Avon Products, Inc.   Canada   Registered   1495856   14-Sep-10   TMA855,182  
20-Aug-13   3 IDEAL SHADE   Avon Products, Inc.   Canada   Registered   1349436
  30-May-07   TMA755075   10-Dec-09   3 ILLUMINATING RADIANCE   Avon Products,
Inc.   Canada   Registered   1070348   10-Aug-00   TMA568565   4-Oct-02   IMARI
  Avon Products, Inc.   Canada   Registered   0529209   1-Oct-84   TMA335529  
24-Dec-87   IMARI   Avon Products, Inc.   United States of America   Registered
  73499898   17-Sep-84   1339942   11-Jun-85   3 IMARI BLOSSOM   Avon Products,
Inc.   Canada   Registered   1552106   15-Nov-11   TMA853,807   20-Jun-13   3
IMARI ELIXIR   Avon Products, Inc.   Canada   Pending   1670745   1-Apr-14      
3 IMARI ELIXIR   Avon Products, Inc.   United States of America   Registered  
86237536   31-Mar-14   4863892   1-Dec-2015   3 I’MPERFECT   Avon Products, Inc.
  Canada   Registered   1201297   9-Dec-03   TMA639323   6-May-2005   3
INCANDESSENCE   Avon Products, Inc.   Canada   Registered   1059456   18-May-00
  TMA559664   25-Mar-02   INCREDIBLE FINISH   Avon Products, Inc.   Canada  
Registered   1059450   18-May-00   TMA569233   22-Oct-02   INDIVIDUAL BLUE  
Avon Products, Inc.   Canada   Registered   1081718   6-Nov-00   TMA596686  
5-Dec-03  



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

INFINITE LIFT   Avon Products, Inc.   Canada   Registered   1623457   18-Apr-13
  TMA883,496   6-Aug-14   3 INFINITE LIFT   Avon Products, Inc.   United States
of America   Registered   85907774   18-Apr-13   4539931   27-May-14   3
INFINITE MOMENT   Avon Products, Inc.   Canada   Registered   1528611  
20-May-11   TMA825,839   7-Jun-12   3 INFINITE MOMENT   Avon Products, Inc.  
United States of America   Registered   85330078   25-May-11   4144189  
15-May-12   3 IRRESISTIBLY SEXY   Avon Products, Inc.   United States of America
  Registered   85492596   12-Dec-11   4343360   28-May-13   3 JET FEMME   Avon
Products, Inc.   Canada   Registered   1384365   21-Feb-08   TMA744909  
7-Aug-09   3 JET HOMME   Avon Products, Inc.   Canada   Registered   1384364  
21-Feb-08   TMA744531   4-Aug-09   3 JUST PLAY   Avon Products, Inc.   Canada  
Registered   1392753   24-Apr-08   TMA743616   16-Jul-09   3 KARMALA   Avon
Products, Inc.   Canada   Registered   1235696   1-Nov-04   TMA684528  
23-Mar-07   KISS DRY GOODBYE   Avon Products, Inc.   Canada   Registered  
1362210   4-Sep-07   TMA719182   24-Jul-08   3 KISS GOODBYE TO BREAST CANCER  
Avon Products, Inc.   Canada   Registered   1122709   26-Nov-01   TMA625571  
16-Nov-04   KISS GOODBYE TO BREAST CANCER   Avon Products, Inc.   Canada  
Registered   1145370   5-Jul-02   TMA625749   17-Nov-04   KISS RESIST   Avon
Products, Inc.   Canada   Registered   1221940   28-Jun-04   TMA651,221  
24-Oct-05   KISS THERAPY   Avon Products, Inc.   Canada   Registered   1184274  
25-Jul-03   TMA667955   17-Jul-06   KISSINK   Avon Products, Inc.   Canada  
Registered   1198484   4-Dec-03   TMA678816   2-Jan-07   KISSINK   Avon
Products, Inc.   United States of America   Registered   78334995   2-Dec-03  
2979631   26-Jul-05   3 LA COMPAGNIE POUR LES FEMMES   Avon Canada Inc.   Canada
  Registered   1127279   11-Jan-02   TMA714281   13-May-08   LASH DESIGNER  
Avon Products, Inc.   Canada   Registered   1137042   16-Apr-02   TMA625464  
16-Nov-04   LAUGH OFTEN   Avon Products, Inc.   United States of America  
Registered   85060326   11-Jun-10   4003695   26-Jul-11   3 LET’S TALK   Avon
Products, Inc.   Canada   Registered   1041643   6-Jan-00   TMA565242  
25-Jul-02   LIFESTYLE SOLUTIONS   Avon Products, Inc.   United States of America
  Registered   74525322   16-May-94   1975306   21-May-96   42 LIFT & TUCK  
Avon Products, Inc.   Canada   Registered   1238421   24-Nov-04   TMA659852  
1-Mar-06  



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

LIGHTEN UP PLUS   Avon Canada Inc.   Canada   Registered   1104210   30-May-01  
TMA654038   30-Nov-05   LIIV BOTANICALS   Avon Products, Inc.   Canada  
Registered   1349437   30-May-07   TMA755080   10-Dec-2009   3 LIP MARK-IT  
Avon Products, Inc.   Canada   Registered   1168219   21-Feb-03   669240  
3-Aug-06   LITTLE BLACK DRESS   Avon Products, Inc.   Canada   Registered  
1059452   18-May-00   TMA571241   25-Nov-02   LITTLE BLACK DRESS   Avon
Products, Inc.   United States of America   Pending   86181527   31-Jan-14      
3 LITTLE BLOSSOM   Avon Products, Inc.   Canada   Registered   1084643  
7-Dec-00   TMA572780   23-Dec-02   LITTLE LACE DRESS   Avon Products, Inc.  
Canada   Pending   1721267   27-Mar-15       3 LITTLE LACE DRESS   Avon
Products, Inc.   United States of America   Pending   86577712   26-Mar-15      
3 LIVE WITHOUT REGRETS   Avon Products, Inc.   United States of America  
Registered   85060333   11-Jun-10   4099739   14-Feb-12   3 LOTUS SHIELD   Avon
Products, Inc.   Canada   Registered   1478787   28-Apr-10   TMA796113  
26-Apr-11   3 LOTUS SHIELD   Avon Products, Inc.   United States of America  
Registered   85022904   26-Apr-10   3895632   21-Dec-10   3 LOVE TO THE FULLEST
  Avon Products, Inc.   United States of America   Registered   85060360  
11-Jun-10   4003696   26-Jul-11   3 LUMINOSITY   Avon Products, Inc.   Canada  
Registered   0885155   24-Jul-98   TMA548914   30-Jul-01   LUMINOSITY   Avon
Products, Inc.   United States of America   Registered   75509486   26-Jun-98  
2350822   16-May-00   3 MAGIX   Avon Products, Inc.   United States of America  
Registered   77344697   5-Dec-07   3555031   30-Dec-08   3 MAGIX and Design  
Avon Products, Inc.   Canada   Registered   1374938   6-Dec-07   TMA730425  
9-Dec-08   3 MAKE ME WONDER   Avon Products, Inc.   Canada   Registered  
1368880   24-Oct-07   TMA756058   29-Dec-09   3 MARK   Avon Products, Inc.  
United States of America   Registered   85505413   29-Dec-11   4256479  
11-Dec-12   14 MARK   Avon Products, Inc.   United States of America  
Registered   85505458   29-Dec-11   4256480   11-Dec-12   3 MARK   Avon
Products, Inc.   United States of America   Registered   85505472   29-Dec-11  
4256481   11-Dec-12   18 MARK   Avon Products, Inc.   United States of America  
Registered   85505495   29-Dec-11   4197643   28-Aug-12   5



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

MARK, SET, SHINE   Avon Products, Inc.   Canada   Registered   1168221  
21-Feb-03   669312   4-Aug-06   MARK. & Design   Avon Products, Inc.   United
States of America   INSTRUCTED- WTG. FOR PARTICULAR S           3 MARK. & Design
  Avon Products, Inc.   United States of America   Registered   85/505486  
29-Dec-2011   4252873   4-Dec-2012   25 MARK. & Design   Avon Products, Inc.  
United States of America   Registered   85/505520   29-Dec-11   4256483  
11-Dec-2012   35 MARK. & Design   Avon Products, Inc.   United States of America
  Registered   85/505536   29-Dec-11   4201461   4-Sep-2012   21 MARK. SELF
SANCTUARY   Avon Products, Inc.   United States of America   Registered  
77711407   10-Apr-09   3701535   27-Oct-09   3 MARK.AVON   Avon Canada Inc.  
Canada   Registered   1153098   24-Sep-02   TMA685636   5-Apr-07   MARK.AVON  
Avon Products, Inc.   United States of America   Registered   78166023  
19-Sep-02   3046726   17-Jan-06   35 MARK.THE BOLD   Avon Products, Inc.  
Canada   Pending   1768015   16-Feb-16       3,14, 18,25 MARK.THE BOLD   Avon
Products, Inc.   United States of America   Pending   86918222   24-Feb-16      
3 MARK.CELEBRATE   Avon Products, Inc.   Canada   Registered   1601630  
8-Nov-12   TMA864,352   5-Nov-13   3 MARK.CELEBRATE   Avon Products, Inc.  
United States of America   Registered   77886082   4-Dec-09   3901824   4-Jan-11
  3 MARK.CHEEK MAGNET   Avon Products, Inc.   Canada   Pending   1768005  
16-Feb-16       3 MARK.CHEEK MAGNET   Avon Products, Inc.   United States of
America   Pending   86918263   24-Feb-16       3 MARK. DESIGN   Avon Products,
Inc.   Canada   Pending   1759003   10-Dec-15       3 MARK.EARTH   Avon
Products, Inc.   Canada   Registered   1371232   8-Nov-07   TMA756,629  
7-Jan-10   3 MARK.EYE CONTACT   Avon Products, Inc.   Canada   Pending   1768007
  16-Feb-16       3 MARK.EYE CONTACT   Avon Products, Inc.   United States of
America   Pending   86918317   24-Feb-16       3 MARK.GLOW TOGETHER   Avon
Products, Inc.   Canada   Pending   1768009   16-Feb-16       3 MARK.GLOW
TOGETHER   Avon Products, Inc.   United States of America   Pending   86918297  
24-Feb-16       3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

MARK.JEWEL   Avon Products, Inc.   Canada   Registered   1325295   22-Nov-06  
TMA734,582   17-Feb-09   MARK.JEWEL   Avon Products, Inc.   United States of
America   Registered   77052818   29-Nov-06   3445832   10-Jun-08   3 MARK.NUDE
MATTE   Avon Products, Inc.   Canada   Pending   1768011   16-Feb-16       3
MARK.NUDE MATTE   Avon Products, Inc.   United States of America   Pending  
86918339   24-Feb-16       3 MARK.PURE   Avon Products, Inc.   Canada  
Registered   1335618   15-Feb-07   TMA756,624   7-Jan-10   3 MARK.REBEL ROSE  
Avon Products, Inc.   Canada   Registered   1378166   7-Jan-08   TMA756167  
30-Dec-09   MATTE-NIFICENT   Avon Products, Inc.   Canada   Registered   1168224
  21-Feb-03   TMA669045   31-Jul-06   MATTE-NIFICENT   Avon Products, Inc.  
United States of America   Registered   78215047   14-Feb-03   3002557  
27-Sep-05   3 MEADOW DEW   Avon Products, Inc.   United States of America  
Registered   77549481   18-Aug-08   3677666   1-Sep-09   3 MEET MARK   Avon
Products, Inc.   Canada   Registered   1153093   24-Sep-02   TMA675107  
17-Oct-06   MEET MARK   Avon Products, Inc.   United States of America  
Registered   78166138   20-Sep-02   2972813   19-Jul-05   35 MEGA EFFECTS   Avon
Products, Inc.   Canada   Registered   1667134   10-Mar-14   TMA902,982  
6-May-15   3 MEGA EFFECTS   Avon Products, Inc.   United States of America  
Registered   86110542   5-Nov-13   4533711   20-May-14   3 MEGA EFFECTS 5D  
Avon Products, Inc.   Canada   Pending   1617066   6-Mar-2013       3 MEGA
VOLUME   Avon Products, Inc.   Canada   Registered   1290908   22-Feb-06  
TMA698729   17-Oct-07   MEMORABLE   Avon Products, Inc.   Canada   Registered  
1059457   18-May-00   TMA582744   29-May-03   MESMERIZE   Avon Products, Inc.  
Canada   Registered   0701873   30-Mar-92   TMA442464   5-May-95   MESMERIZE  
Avon Products, Inc.   Canada   Registered   1239972   8-Dec-04   TMA659290  
17-Feb-06   MESMERIZE   Avon Products, Inc.   United States of America  
Registered   74185140   15-Jul-91   1749185   26-Jan-93   3 MESMERIZE   Avon
Products, Inc.   United States of America   Registered   75764649   29-Jul-99  
2905393   30-Nov-04   3 MESMERIZE FOR MEN   Avon Products, Inc.   Canada  
Registered   1213943   20-Apr-04   TMA635139   14-Mar-05   MINI MARK-IT   Avon
Products, Inc.   Canada   Registered   1350100   4-Jun-07   TMA755973  
23-Dec-09   3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

MIRROR SHINE   Avon Products, Inc.   Canada   Registered   1117036   3-Oct-01  
TMA623188   21-Oct-04   MIRROR SHINE   Avon Products, Inc.   United States of
America   Registered   77657163   27-Jan-09   3845971   7-Sep-10   3 MIST
OPPORTUNITY   Avon Products, Inc.   Canada   Registered   1362206   4-Sep-07  
TMA726,292   17-Oct-08   3 MOISTURE 24   Avon Products, Inc.   Canada  
Registered   1099064   12-Apr-01   TMA586364   31-Jul-03   MOISTURE REPLENISH  
Avon Products, Inc.   Canada   Registered   1501415   27-Oct-10   TMA873,103  
11-Mar-14   3 MOISTURE THERAPY   Avon Products, Inc.   United States of America
  Registered   74168185   20-May-91   1680036   24-Mar-92   3 MOISTURE THERAPY
DERMA RESTORING   Avon Products, Inc.   Canada   Pending   1639063   12-Aug-13  
    3 MOISTURE THERAPY DERMA SOOTHING   Avon Products, Inc.   Canada   Pending  
1,664,236   18-Feb-14       3 MOMMY TILLIA   Avon Products, Inc.   United States
of America   Registered   77959246   15-Mar-10   4026789   13-Sep-11   3 MOMMY
TILLIA   Avon Products, Inc.   United States of America   Registered   77959271
  15-Mar-10   4026790   13-Sep-11   5 MRS. ALBEE   Avon Canada Inc.   Canada  
Registered   0837497   25-Feb-97   TMA521898   20-Jan-00   MUSK FIRE   Avon
Products, Inc.   Canada   Registered   1475923   7-Apr-10   TMA845,571  
8-Mar-13   3 MUSK MARINE   Avon Products, Inc.   Canada   Registered   1475921  
7-Apr-10   TMA799,648   9-Jun-11   3 MUSK WOOD   Avon Products, Inc.   Canada  
Registered   1475924   7-Apr-10   TMA846,573   19-Mar-13   3 MY LIP MIRACLE  
Avon Products, Inc.   Canada   Registered   1235538   29-Oct-04   TMA648140  
15-Sep-05   NAIL EXPERTS   Avon Products, Inc.   Canada   Registered   1110108  
24-Jul-01   TMA578545   31-Mar-03   NAIL EXPERTS   Avon Products, Inc.   United
States of America   Registered   76186426   26-Dec-00   2620101   17-Sep-02   3
NAILWEAR   Avon Products, Inc.   Canada   Registered   1106027   18-Jun-01  
TMA585408   16-Jul-03   NAILWEAR DAZZLERS   Avon Products, Inc.   Canada  
Registered   1186518   13-Aug-03   TMA639311   6-May-05   NATURAL MATCH   Avon
Products, Inc.   Canada   Registered   1137043   16-Apr-02   TMA625423  
15-Nov-04   NEED A SHRINK?   Avon Products, Inc.   Canada   Registered   1362209
  4-Sep-07   TMA719183   24-Jul-08   3 NIGHT DEW   Avon Products, Inc.   Canada
  Registered   1225203   28-Jul-04   TMA643123   28-Jun-05   NIGHT FORCE   Avon
Canada Inc.   Canada   Registered   0863945   11-Dec-97   TMA539037   28-Dec-00
 



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

NIGHT MAGIC   Avon Products, Inc.   Canada   Registered   0564816   20-Jun-86  
TMA333915   6-Nov-87   NIGHT MAGIC   Avon Products, Inc.   United States of
America   Registered   73590488   28-Mar-86   1432638   17-Mar-87   3 NURTURA  
Avon Canada Inc.   Canada   Registered   0434101   29-Dec-78   TMA249592  
15-Aug-80   NURTURA   Avon Products, Inc.   United States of America  
Registered   72371329   22-Sep-70   0925969   21-Dec-71   NUTRALUSH   Avon
Products, Inc.   Canada   Registered   1059459   18-May-00   TMA565886  
15-Aug-02   ODYSSEY   Avon Canada Inc.   Canada   Registered   0466593  
10-Mar-81   TMA268366   23-Apr-82   ODYSSEY   Avon Products, Inc.   United
States of America   Registered   71672442   30-Aug-54   0611883   6-Sep-55  
ODYSSEY   Avon Products, Inc.   United States of America   Registered   73724887
  27-Apr-88   1515090   6-Dec-88   3 ON DUTY   Avon Products, Inc.   Canada  
Registered   0314308   26-Jun-68   TMA168142   13-Mar-70   ON DUTY   Avon
Products, Inc.   United States of America   Registered   78838499   16-Mar-06  
3187386   19-Dec-06   3 ON DUTY 24   Avon Products, Inc.   Canada   Registered  
0386614   9-Jun-75   TMA214671   9-Jul-76   ON DUTY 24   Avon Products, Inc.  
United States of America   Registered   76559208   12-Nov-03   2903040  
16-Nov-04   3 ON DUTY 24 HOURS   Avon Products, Inc.   Canada   Registered  
1316012   11-Sep-06   TMA748,003   17-Sep-09   ON THE EDGE   Avon Products, Inc.
  Canada   Registered   1168227   21-Feb-03   TMA668153   18-Jul-06   ON THE
EDGE   Avon Products, Inc.   United States of America   Registered   78215055  
14-Feb-03   3002558   27-Sep-05   3 OUTSPOKEN   Avon Products, Inc.   Canada  
Registered   1466115   18-Jan-10   TMA790736   15-Feb-11   3 OUTSPOKEN   Avon
Products, Inc.   United States of America   Registered   77814357   27-Aug-09  
3881179   23-Nov-10   3 OUTSPOKEN INTENSE   Avon Products, Inc.   Canada  
Registered   1500242   19-Oct-10   TMA862,868   18-Oct-13   3 OUTSPOKEN PARTY!  
Avon Products, Inc.   Canada   Pending   1678037   22-May-14       3 PARADIGM  
Avon Products, Inc.   Canada   Registered   1131430   21-Feb-02   TMA625455  
16-Nov-04   PAXILLIUM TECHNOLOGY   Avon Products, Inc.   United States of
America   Registered   77942871   23-Feb-10   4060652   22-Nov-11   3 PERCEIVE  
Avon Products, Inc.   Canada   Pending   1700431   30-Oct-14       3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

PERCEIVE   Avon Products, Inc.   United States of America   Registered  
75316567   30-Jun-97   2400424   31-Oct-00   3 PERFECT STRENGTH   Avon Products,
Inc.   United States of America   Registered   85158740   22-Oct-10   4218449  
2-Oct-12   3 PERFECT WEAR   Avon Products, Inc.   United States of America  
Registered   74515426   22-Apr-94   1886868   4-Apr-95   3 PERFECT WEAR   Avon
Products, Inc.   United States of America   Registered   75577502   27-Oct-98  
2288011   19-Oct-99   3 PERFECT WEAR EXTRALASTING   Avon Products, Inc.   Canada
  Registered   1270385   30-Aug-05   TMA686729   27-Apr-07   3 PERFECTLY
PURIFYING   Avon Products, Inc.   Canada   Pending   1712501   26-Jan-15       3
PERSIAN WOOD   Avon Canada, Inc.   Canada   Registered   0236903   1-Aug-56  
TMA106139   22-Mar-57   PERSONAL MATCH   Avon Products, Inc.   Canada  
Registered   1202979   8-Jan-14   1202979   6-May-05   3 PINK SUEDE   Avon
Products, Inc.   Canada   Registered   1117043   3-Oct-01   TMA623392  
25-Oct-04   PLANET SPA   Avon Products, Inc.   Canada   Registered   1139002  
2-May-02   TMA638218   25-Apr-05   PLANET SPA   Avon Products, Inc.   United
States of America   Registered   86214683   7-Mar-14   4,725,139   21-Apr-15   3
PORE-FECTION   Avon Products, Inc.   Canada   Registered   1084642   7-Dec-00  
TMA602279   16-Feb-04   POSITIVITY   Avon Products, Inc.   Canada   Registered  
1057706   5-May-00   TMA560931   26-Apr-02   PRO EXTREME   Avon Products, Inc.  
Canada   Registered   1223287   13-Jul-04   TMA642885   23-Jun-05   PRO SPORT  
Avon Products, Inc.   Canada   Registered   1223289   13-Jul-04   TMA642646  
21-Jun-05   PROSPECT   Avon Products, Inc.   Canada   Registered   1148257  
2-Aug-02   TMA625016   9-Nov-04   PRO-TO-GO   Avon Products, Inc.   Canada  
Registered   1353077   25-Jun-07   TMA724936   1-Oct-08   3 PROVIBE   Avon
Products, Inc.   Canada   Registered   1224227   20-Jul-04   TMA652,853  
16-Nov-05   PUR BLANCA   Avon Products, Inc.   Canada   Registered   1038914  
10-Dec-99   TMA571298   26-Nov-02   PUR BLANCA   Avon Products, Inc.   United
States of America   Registered   75839922   5-Nov-99   2550701   19-Mar-02   3
PUR BLANCA   Avon Products, Inc.   United States of America   Registered  
77546737   14-Aug-08   3815114   6-Jul-10   3 PUR BLANCA BLOSSOM   Avon
Products, Inc.   Canada   Registered   1406661   8-Aug-08   TMA770800  
28-Jun-10   3 QUICK PEN   Avon Products, Inc.   Canada   Registered   1095367  
13-Mar-01   TMA602354   17-Feb-04  



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

R.P.M.   Avon Products, Inc.   Canada   Registered   1188772   10-Sep-03  
TMA639049   4-May-05   R.P.M.   Avon Products, Inc.  

United States

of America

  Registered   78297956   9-Sep-03   2990429   30-Aug-05   3 RADIANT SILVER  
Avon Products, Inc.   Canada   Registered   1155015   11-Oct-02   TMA639016  
3-May-05   RARE GOLD   Avon Canada Inc.   Canada   Registered   0777022  
6-Mar-95   TMA491623   19-Mar-98   RARE GOLD   Avon Products, Inc.  

United States

of America

  Registered   74622005   17-Jan-95   1987685   16-Jul-96   3 RARE PEARLS   Avon
Products, Inc.   Canada   Registered   1066563   11-Jul-00   TMA586327  
31-Jul-03   RARE PEARLS   Avon Products, Inc.  

United States

of America

  Registered   76056643   25-May-00   2628960   1-Oct-02   3 RARE RUBIES   Avon
Products, Inc.   Canada   Registered   0863947   11-Dec-97   TMA539130  
4-Jan-01   REFRESHING BLUE   Avon Products, Inc.   Canada   Pending   1730947  
2-Jun-15       3 REFRESHING BLUE   Avon Products, Inc.  

United States

of America

  Pending   86648573   2-Jun-15       3 RELIEF EFFORT   Avon Products, Inc.  
Canada   Registered   1446715   31-Jul-09   TMA778951   4-Oct-10   3
REPAIRSHIELD   Avon Products, Inc.  

United States

of America

  Registered   85117289   27-Aug-10   4061198   22-Nov-11   3 RETINEX PLUMPING
COMPLEX   Avon Products, Inc.   Canada   Registered   1184820   1-Aug-03  
TMA659027   15-Feb-06   RETROACTIVE   Avon Products, Inc.   Canada   Registered
  1059458   18-May-00   TMA560330   17-Apr-02   RETROACTIVE   Avon Products,
Inc.   Canada   Registered   1133534   13-Mar-02   TMA633207   18-Feb-05  
REVERSALIST   Avon Products, Inc.   Canada   Registered   1422312   18-Dec-08  
TMA764,551   20-Apr-10   3 REVERSALIST   Avon Products, Inc.  

United States

of America

  Registered   77635816   18-Dec-08   3800463   8-Jun-10   3 REVERSALIST DAY  
Avon Products, Inc.   Canada   Registered   1449706   27-Aug-09   TMA786,862  
10-Jan-11   3 REVERSALIST NIGHT   Avon Products, Inc.   Canada   Registered  
1449708   27-Aug-09   TMA786,867   10-Jan-11   3 SALON STRAIGHT   Avon Products,
Inc.   Canada   Registered   1290916   22-Feb-06   TMA684148   20-Mar-07   SAVED
BY THE GEL   Avon Products, Inc.   Canada   Pending   1759011   10-Dec-15      
3 SCANDA-LASH   Avon Products, Inc.   Canada   Registered   1168240   21-Feb-03
  TMA668154   18-Jul-06   SCANDA-LASH   Avon Products, Inc.  

United States

of America

  Registered   78215089   14-Feb-03   2990290   30-Aug-05   3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

SCENTINI   Avon Products, Inc.  

United States

of America

  Registered   77877167   20-Nov-09   4091476   24-Jan-12   3 SECRETS OF INDIA  
Avon Products, Inc.   Canada   Registered   1184280   25-Jul-03   TMA638295  
26-Apr-05   SEE THINGS CLEARLY   Avon Products, Inc.   Canada   Registered  
1362205   4-Sep-07   TMA756059   29-Dec-09   3 SELF SANCTUARY   Avon Products,
Inc.   Canada   Registered   1186517   13-Aug-03   TMA667946   17-Jul-06   SELF
SANCTUARY SPA SEA WATER   Avon Products, Inc.   Canada   Registered   1237334  
16-Nov-04   TMA668145   18-Jul-06   SELF SANCTUARY SPA THERMAL WATER   Avon
Products, Inc.   Canada   Registered   1290907   22-Feb-06   TMA684673  
27-Mar-07   SENSUAL EMBRACE   Avon Products, Inc.   Canada   Registered  
1106361   21-Jun-01   TMA616242   4-Aug-04   SENSUALITY BY LIIV BOTANICALS  
Avon Products, Inc.   Canada   Registered   1351409   13-Jun-07   TMA776586  
8-Sep-10   3 SHEER NOURISHMENT   Avon Products, Inc.   Canada   Registered  
1099345   19-Apr-01   TMA609728   7-May-04   SHINE ATTRACT   Avon Products, Inc.
  Canada   Registered   1530155   2-Jun-11   TMA824,347   17-May-12   3 SHINE
ATTRACT   Avon Products, Inc.  

United States

of America

  Registered   85330680   26-May-11   4191728   14-Aug-12   3 SHINE DIVINE  
Avon Products, Inc.   Canada   Registered   1139005   2-May-02   TMA625305  
12-Nov-04   SIGNATURE SILK   Avon Products, Inc.   Canada   Registered   1406662
  8-Aug-08   TMA755074   10-Dec-09   3 SIGNATURE SILK   Avon Products, Inc.  

United States

of America

  Registered   77546726   14-Aug-08   3710021   10-Nov-09   3

SIGNATURE

COLLECTION and design

  Avon Products, Inc.  

United States

of America

  Pending   1758973   10-Dec-15       18, 25

SIGNATURE WEEKEND

and design

  Avon Products, Inc.   Canada   Pending   1758990   10-Dec-15       18, 25

SILICONE GLOVE

 

Avon Canada Inc.

 

Canada

 

Registered

  0262224  

7-Apr-61

 

TMA128542

 

26-Oct-62

 

SILICONE GLOVE

  Avon Products, Inc.  

United States

of America

  Registered   77871997   13-Nov-09   3810753   29-Jun-10   3

SIMPLE ELEMENTS

 

Avon Products, Inc.

 

Canada

 

Registered

  1407226  

14-Aug-08

 

TMA754370

 

2-Dec-09

  3

SIMPLE ELEMENTS

  Avon Products, Inc.  

United States

of America

  Registered   77546731   14-Aug-08   3782005   27-Apr-10   3

SIMPLY BECAUSE

 

Avon Products, Inc.

 

Canada

 

Registered

  1458396  

9-Nov-09

 

TMA802,944

 

26-Jul-11

  3

SIMPLY BECAUSE

  Avon Products, Inc.  

United States

of America

  Registered   77865939   5-Nov-09   3982202   21-Jun-11   3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

SIMPLY COMPLETE   Avon Products, Inc.   Canada   Registered   1152467  
17-Sep-02   TMA638904   3-May-05  

SKIN SO SOFT AROMA

THERAPY CALMING

  Avon Canada Inc.   Canada   Registered   1609319   10-Jan-13   TMA885,591  
11-Sep-14   3 SKIN SO SOFT AROMA+THERAPY ENERGIZING   Avon Canada Inc.   Canada
  Registered   1609323   10-Jan-13   TMA882,108   14-Jul-14   3 SKIN SO SOFT
MINERAL GEMS GLAMOROUS GOLD & DESIGN   Avon Canada Inc.   Canada   Registered  
1438325   15-May-09   TMA775596   26-Aug-10   3

SKIN SO SOFT MINERAL GEMS LUMINOUS

PEARLS & DESIGN

  Avon Canada Inc.   Canada   Registered   1438320   15-May-09   TMA775597  
26-Aug-10   3

SKIN SO SOFT SUPREME

NOURISHMENT

  Avon Canada Inc.   Canada   Pending   1753005   2-Nov-15       3 SKINDISIAC
+PASSIONFRUIT   Avon Products, Inc.   Canada   Registered   1,567,562   9-Mar-12
  TMA898,442   11-Mar-15   3 SKIN-SO-SOFT   Avon Canada Inc.   Canada  
Registered   0258043   22-Jul-60   TMA121666   24-Mar-61   SKIN-SO-SOFT   Avon
Products, Inc.  

United States

of America

  Registered   72158130   29-Nov-62   0780479   17-Nov-64   3

SKIN-SO-SOFT

  Avon Products, Inc.  

United States

of America

  Registered   74286231   19-Jun-92   1748065   26-Jan-93   3

SKIN-SO-SOFT

  Avon Products, Inc.  

United States

of America

  Registered   75543607   27-Aug-98   2267373   3-Aug-99   3

SKIN-SO-SOFT

  Avon Products, Inc.  

United States

of America

  Registered   75545042   27-Aug-98   2272317   24-Aug-99   5

SKIN-SO-SOFT

  Avon Products, Inc.  

United States

of America

  Registered   75545043   27-Aug-98   2318318   15-Feb-00   3

SLEEPTHERAPY

 

Avon Products, Inc.

 

Canada

 

Registered

  1083369  

24-Nov-00

 

TMA597883

 

17-Dec-03

 

SMARTREPAIR

 

Avon Products, Inc.

 

Canada

 

Registered

  1603133  

20-Nov-12

 

TMA875,614

 

14-Apr-14

  3

SMOOTH MINERALS

 

Avon Products, Inc.

 

Canada

 

Registered

  1407934  

20-Aug-08

 

TMA750935

 

22-Oct-09

  3

SMOOTH MINERALS

  Avon Products, Inc.  

United States

of America

  Registered   77550551   19-Aug-08   3710041   10-Nov-09   3

SNAP TO IT

 

Avon Products, Inc.

 

Canada

 

Registered

  1299266  

26-Apr-06

 

TMA700372

 

6-Nov-07

 



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

SNAP TO IT   Avon Products, Inc.  

United States

of America

  Registered   78868984   25-Apr-06   3332517   6-Nov-07   3 SOCIAL BEAUTY  
Avon Products, Inc.  

United States

of America

  Registered   78166141   20-Sep-02   3002511   27-Sep-05   35 SOFT MUSK   Avon
Canada Inc.   Canada   Registered   0479044   1-Dec-81   TMA286145   23-Dec-83  
SOFT MUSK   Avon Products, Inc.  

United States

of America

  Registered   73328697   18-Sep-81   1232450   29-Mar-83   3 SOFT & SENSUAL  
Avon Products, Inc.   Canada   Registered   1007420   5-Mar-99   TMA559583  
21-Mar-02   3, 8 SOLE SUPPORT   Avon Products, Inc.  

United States

of America

  Registered   86259001   22-Apr-14   4767040   7-Jul-15   3 SOLUTIONS AM
AGELESS   Avon Products, Inc.   Canada   Registered   1421269   10-Dec-08  
TMA759,676   16-Feb-10   3 SOLUTIONS AM TOTAL RADIANCE   Avon Products, Inc.  
Canada   Registered   1421272   10-Dec-08   TMA759,668   16-Feb-10   3 SOLUTIONS
CLEANSE   Avon Products, Inc.   Canada   Registered   1447840   11-Aug-09  
TMA778934   4-Oct-10   3 SOLUTIONS NECK + CHEST PERFECTOR   Avon Products, Inc.
  Canada   Registered   1465140   8-Jan-10   TMA779,139   6-Oct-10   3 SOLUTIONS
PM AGELESS   Avon Products, Inc.   Canada   Registered   1421266   10-Dec-08  
TMA759,667   16-Feb-10   3 SOLUTIONS PM TOTAL RADIANCE   Avon Products, Inc.  
Canada   Registered   1421273   10-Dec-08   TMA759,669   16-Feb-10   3 SOLUTIONS
VIBES   Avon Products, Inc.   Canada   Registered   1468733   8-Feb-10  
TMA786115   30-Dec-10   3 SOMEWHERE   Avon Canada Inc.   Canada   Registered  
0262069   29-Mar-61   TMA123350   25-Aug-61  

SPEAK OUT AGAINST

DOMESTIC VIOLENCE

AVON FOUNDATIO

  Avon Products, Inc.  

United States

of America

  Registered   76649985   8-Nov-05   3514530   14-Oct-08   36

SPECTRACOLOR

  Avon Products, Inc.  

United States

of America

  Registered   77653211   21-Jan-09   3791050   18-May-10   3

STEP INTO SEXY

 

Avon Products, Inc.

 

Canada

 

Registered

  1456504  

23-Oct-09

 

TMA825,824

 

7-Jun-12

  3

STEP INTO SEXY

  Avon Products, Inc.  

United States

of America

  Registered   77856135   23-Oct-09   4080531   3-Jan-12   3

SUMMER WHITE

 

Avon Products, Inc.

 

Canada

 

Registered

  1222008  

28-Jun-04

 

TMA651,340

 

25-Oct-05

 

SUN SEEKERS

 

Avon Canada Inc.

 

Canada

 

Registered

  337575  

3-Nov-70

 

TMA178836

 

8-Oct-71

  3

SUPER DRAMA

 

Avon Products, Inc.

 

Canada

 

Registered

  1524876  

26-Apr-11

 

TMA874,270

 

26-Mar-14

  3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

SUPER DRAMA   Avon Products, Inc.  

United States

of America

  Registered   85301146   21-Apr-11   4250791   27-Nov-12   3 SUPER SHAPE   Avon
Products, Inc.   Canada   Registered   1287529   26-Jan-06   TMA710946  
3-Apr-08   SUPERCURLACIOUS   Avon Products, Inc.  

United States

of America

  Registered   77676079   23-Feb-09   3769011   30-Mar-10   3 SUPEREXTEND   Avon
Products, Inc.   Canada   Registered   1415439   22-Oct-08   TMA801,151  
30-Jun-11   3 SUPEREXTEND and Design   Avon Products, Inc.  

United States

of America

  Registered   77916726   21-Jan-10   3955608   3-May-11   3 SUPEREXTEND EXTREME
  Avon Products, Inc.   Canada   Registered   1508492   20-Dec-10   TMA867,183  
11-Dec-13   3

SUPEREXTEND EYE

ACCENTS MASCARA

  Avon Products, Inc.   Canada   Registered   1500554   21-Oct-10   TMA809698  
20-Oct-11   4 SUPERFULL   Avon Products, Inc.   Canada   Registered   1289019  
7-Feb-06   TMA700370   6-Nov-07   SUPERFULL   Avon Products, Inc.  

United States

of America

  Registered   78808151   6-Feb-06   3862167   12-Oct-10   3 SUPERSHOCK   Avon
Products, Inc.   Canada   Registered   1345332   27-Apr-07   TMA755029  
10-Dec-09   3 SUPERSHOCK   Avon Products, Inc.  

United States

of America

  Registered   77166663   26-Apr-07   3481656   5-Aug-08   3

SUPREME

NOURISHMENT

  Avon Products, Inc.   Canada   Pending   1,656,224   13-Dec-13       3

SUPREME

NOURISHMENT

  Avon Products, Inc.  

United States

of America

  Registered   86143243   13-Dec-13   4660926   23-Dec-14   3 SURREAL   Avon
Products, Inc.   Canada   Registered   1225866   4-Aug-04   TMA661518  
28-Mar-06   SWEET FINISH   Avon Products, Inc.   Canada   Registered   1139003  
2-May-02   TMA633292   21-Feb-05   SWEET HONESTY   Avon Products, Inc.   Canada
  Registered   0357305   25-Sep-72   TMA198723   11-Apr-74  

SWEET HONESTY

  Avon Products, Inc.  

United States

of America

  Registered   74431987   3-Sep-93   1867915   20-Dec-94   3

TENACILS

 

Avon Products, Inc.

 

Canada

 

Registered

  1116841  

2-Oct-01

 

TMA603050

 

24-Feb-04

 

THAT’S DEEP

 

Avon Products, Inc.

 

Canada

 

Registered

  1362204  

4-Sep-07

  724162  

23-Sep-08

  3

THE COMPANY FOR

WOMEN

 

Avon Canada Inc.

 

Canada

 

Registered

  1084627  

6-Dec-00

 

TMA683670

 

14-Mar-07

 

THE COMPANY FOR

WOMEN

  Avon Products, Inc.  

United States

of America

  Registered   75590121   17-Nov-98   2625444   24-Sep-02   35



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

THE MORE OF US WHO WALK THE MORE OF US SURVIVE   Avon Products, Inc.  

United States

of America

  Registered   85743441   2-Oct-12   4467523   14-Jan-14   35, 36 THERMAFIRM  
Avon Products, Inc.   Canada   Registered   1276846   24-Oct-05   TMA675203  
18-Oct-06   THERMAFIRM   Avon Products, Inc.  

United States

of America

  Registered   78740650   26-Oct-05   3295251   18-Sep-07   3 TIME OF YOUR LIFE
  Avon Products, Inc.   Canada   Registered   1084155   30-Nov-00   TMA597536  
15-Dec-03   TIMELESS   Avon Canada Inc.   Canada   Registered   0384557  
7-Apr-75   TMA213015   26-Mar-76   TIMELESS   Avon Products, Inc.  

United States

of America

  Registered   73724891   27-Apr-88   1514261   29-Nov-88   3 TINY TILLIA   Avon
Products, Inc.  

United States

of America

  Registered   77959041   15-Mar-10   4029512   20-Sep-11   3 TINY TILLIA   Avon
Products, Inc.  

United States

of America

  Registered   77959182   15-Mar-10   4026787   13-Sep-11   5 TINY TILLIA   Avon
Products, Inc.  

United States

of America

  Registered   77959207   15-Mar-10   4026788   13-Sep-11   25 TINY TILLIA  
Avon Products, Inc.  

United States

of America

  Registered   78928806   13-Jul-06   3348476   4-Dec-07   3 TODAY TOMORROW
ALWAYS   Avon Products, Inc.   Canada   Registered   1190378   25-Sep-03  
TMA651,122   21-Oct-05   TODAY TOMORROW ALWAYS   Avon Products, Inc.  

United States

of America

  Registered   76633431   16-Mar-05   3846851   14-Sep-10   3 TODAY TOMORROW
ALWAYS FOREVER   Avon Products, Inc.   Canada   Registered   1492556   17-Aug-10
  TMA824,148   15-May-12   3 TOPAZE   Avon Canada Inc.   Canada   Registered  
166764   20-Aug-35   UCA05132   20-Aug-35   TOTALLY KISSABLE   Avon Products,
Inc.   Canada   Registered   1573723   18-Apr-12   TMA845,058   1-Mar-13   3
TOTALLY KISSABLE   Avon Products, Inc.  

United States

of America

  Registered   85598497   16-Apr-12   4505975   1-Apr-14   3

TRANQUIL MOMENTS

 

Avon Products, Inc.

 

Canada

 

Registered

  0554697  

24-Dec-85

 

TMA339740

 

29-Apr-88

 

TRI-ELASTINEX

 

Avon Products, Inc.

 

Canada

 

Pending

  1639775  

16-Aug-13

      3 TRIPLE SONIC TECHNOLOGY   Avon Products, Inc.   Canada   Registered  
1289313   9-Feb-06   TMA682,822   5-Mar-07   TRIPLE SONIC TECHNOLOGY   Avon
Products, Inc.  

United States

of America

  Registered   78810691   9-Feb-06   3304368   2-Oct-07   3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

TRM3   Avon Products, Inc.   Canada   Registered   1086628   22-Dec-00  
TMA599581   15-Jan-04   TRUE FORCE   Avon Products, Inc.   Canada   Registered  
1424318   13-Jan-09   TMA814,744   29-Dec-11   3 TRUE FORCE   Avon Products,
Inc.  

United States

of America

  Registered   77649032   14-Jan-09   3832642   10-Aug-10   3 TRUE GLOW   Avon
Products, Inc.   Canada   Registered   1312078   8-Aug-06   TMA715915   4-Jun-08
  3 TRUE PORE-FECTION   Avon Products, Inc.   Canada   Registered   1195823  
12-Nov-03   TMA642183   16-Jun-05   ULTIMAT-E   Avon Products, Inc.   Canada  
Registered   1146148   11-Jul-02   TMA638987   3-May-05   ULTIMATE FUSION
COMPLEX   Avon Products, Inc.   Canada   Registered   1122985   28-Nov-01  
TMA627944   8-Dec-04   ULTRA COLOR ABSOLUTE   Avon Products, Inc.   Canada  
Registered   1618890   19-Mar-13   TMA879,062   29-May-14   3 ULTRA COLOR
INDULGENCE   Avon Products, Inc.   Canada   Registered   1672187   10-Apr-14  
TMA917,654   20-Oct-15   3 ULTRA COLOR RICH BRILLIANCE   Avon Products, Inc.  
Canada   Registered   1536419   20-Jul-11   TMA840,053   14-Jan-13   3 ULTRA
COLOR RICH BRILLIANCE   Avon Products, Inc.  

United States

of America

  Registered   85375708   20-Jul-11   4242986   13-Nov-12   3 ULTRA GLAZEWEAR
ABSOLUTE LIPGLOSS   Avon Products, Inc.   Canada   Pending   1621561   8-Apr-13
      3 ULTRA SEXY   Avon Products, Inc.  

United States

of America

  Registered   86001797   3-Jul-13   4582979   12-Aug-14   3 ULTRA SEXY HEART  
Avon Canada Inc.   Canada   Pending   1730949   2-Jun-15      

ULTRA SEXY HEART

  Avon Products, Inc.  

United States

of America

  Pending   86648717   2-Jun-15      

ULTRA SEXY LACE

 

Avon Products, Inc.

 

Canada

 

Registered

  1590953  

21-Aug-12

 

TMA860,584

 

18-Sep-13

  3

ULTRA SEXY LACE

  Avon Products, Inc.  

United States

of America

  Registered   85709616   22-Aug-12   4475819   28-Jan-14   3

ULTRA SEXY PINK

 

Avon Products, Inc.

 

Canada

 

Pending

  1652621  

19-Nov-13

      3

ULTRA SEXY PINK

  Avon Products, Inc.  

United States

of America

  Registered   86129570   26-Nov-13   4761098   23-Jun-15   3 UN TEMPS NOUVEAU
(HELLO TOMORROW)   Avon Products, Inc.   Canada   Registered   1339454  
15-Mar-07     4-Mar-08  

UNPLUGGED

 

Avon Products, Inc.

 

Canada

 

Registered

  1176322  

7-Apr-05

 

TMA638,746

 

29-Apr-05

 



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

UNPLUGGED   Avon Products, Inc.   Canada   Registered   1546589   5-Oct-11  
TMA886,342   22-Sep-14   3 UNPLUGGED   Avon Products, Inc.   United States of
America   Pending   85439396   5-Oct-11       3 UNSCRIPTED   Avon Products, Inc.
  Canada   Registered   1385254   28-Feb-08   TMA737625   7-Apr-09   3
UNSCRIPTED   Avon Products, Inc.   United States of America   Registered  
77409551   29-Feb-08   3706133   3-Nov-09   3 UNTOUCHABLE   Avon Products, Inc.
  Canada   Registered   1534465   6-Jul-11   TMA880,256   17-Jun-14   3
UNTOUCHABLE   Avon Products, Inc.   United States of America   Registered  
85363843   6-Jul-11   4407524   24-Sep-13   3 UNTOUCHABLE STRENGTH   Avon
Products, Inc.   Canada   Pending   1636765   25-Jul-13       3 UNTOUCHABLE
STRENGTH   Avon Products, Inc.   United States of America   Registered  
86023537   30-Jul-13   4717230   7-Apr-15   3 UOMO 1886 & DESIGN   Avon
Products, Inc.   Canada   Registered   1041072   29-Dec-99   TMA571254  
26-Nov-02   URBAN FLOWERS   Avon Products, Inc.   Canada   Registered   1418796
  19-Nov-08   TMA768991   8-Jun-10   3 URBAN FLOWERS   Avon Products, Inc.  
United States of America   Registered   77618789   20-Nov-08   3758859  
9-Mar-10   3 VISUAL PERFECTION   Avon Products, Inc.   Canada   Registered  
1219368   7-Jun-04   TMA683953   16-Mar-07   VITA MOIST   Avon Products, Inc.  
Canada   Registered   1059467   18-May-00   TMA582285   23-May-03   VITA-MOIST  
Avon Products, Inc.   United States of America   Registered   72063921  
9-Dec-58   0695807   5-Apr-60   VITADVANCE   Avon Products, Inc.   Canada  
Registered   1162169   17-Dec-02   TMA624071   29-Oct-04   5 VITALITY BY LIIV
BOTANICALS   Avon Products, Inc.   Canada   Registered   1351540   13-Jun-07  
TMA756163   30-Dec-09   3 WEEKEND   Avon Canada Inc.   Canada   Registered  
0426119   14-Jun-78   TMA250381   12-Sep-80   WHITE GRAPE   Avon Products, Inc.
  Canada   Registered   1141001   21-May-02   TMA640467   25-May-05   WILD
COUNTRY   Avon Products, Inc.   Canada   Registered   0299375   1-Sep-66  
TMA150644   5-May-67   WILD COUNTRY   Avon Products, Inc.   United States of
America   Registered   72248959   27-Jun-66   0833473   8-Aug-67   WILD COUNTRY
FOR HER   Avon Products, Inc.   Canada   Registered   1153613   27-Sep-02  
TMA624946   8-Nov-04   WILD COUNTRY OUTBACK   Avon Products, Inc.   Canada  
Registered   1106924   27-Jun-01   TMA616260   4-Aug-04  



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

WINDSCAPE   Avon Products, Inc.   Canada   Registered   1421951   16-Dec-08  
TMA802,897   25-Jul-11   3 WINDSCAPE   Avon Products, Inc.   United States of
America   Registered   77621303   25-Nov-08   3796755   1-Jun-10   3 WINGED OUT
  Avon Products, Inc.   Canada   Pending   1,668,003   14-Mar-13       3 WINGED
OUT   Avon Products, Inc.   United States of America   Registered   86221101  
14-Mar-14   4749820   2-Jun-15   3 WINK   Avon Products, Inc.   Canada  
Registered   1177685   21-May-03   TMA639079   4-May-05   WINKINK   Avon
Products, Inc.   Canada   Registered   1297949   18-Apr-06   TMA684668  
27-Mar-07   WINTERSOFT   Avon Products, Inc.   United States of America  
Registered   77166050   26-Apr-07   3359367   25-Dec-07   3 WINTERSOFT WITH
HYDROSEAL COMPLEX and design   Avon Products, Inc.   Canada   Registered  
1310117   21-Jul-06   TMA741527   05-Jun-2009   3 WISH OF HAPPINESS   Avon
Products, Inc.   Canada   Registered   1347285   14-May-07   TMA768978  
8-Jun-10   3 WISH OF HOPE   Avon Products, Inc.   Canada   Registered   1375532
  11-Dec-07   TMA786094   30-Dec-10   3 WISH OF HOPE   Avon Products, Inc.  
United States of America   Registered   77351964   14-Dec-07   3726086  
15-Dec-09   3 WISH OF LOVE   Avon Products, Inc.   Canada   Registered   1347280
  14-May-07   TMA768971   8-Jun-10   3 WISH OF PEACE   Avon Products, Inc.  
Canada   Registered   1347283   15-May-07   TMA768970   8-Jun-10   3 WOMEN OF
EARTH   Avon Products, Inc.   Canada   Registered   850941   16-Jul-97  
TMA531718   24-Aug-00   3 WOMEN OF INSPIRATION   Avon Canada Inc.   Canada  
Registered   1154020   1-Oct-02   TMA605363   16-Mar-04   X-SERIES   Avon
Products, Inc.   Canada   Registered   1512701   26-Jan-11   TMA868728  
10-Jan-2014   3 X-SERIES FLASH   Avon Products, Inc.   Canada   Registered  
1527806   13-May-11   TMA876599   28-Apr-14   3 X-SERIES FORCE   Avon Products,
Inc.   Canada   Pending   1637966   2-Aug-13       3 X-SERIES QUAKE   Avon
Products, Inc.   Canada   Registered   1527808   13-May-11   TMA876600  
28-Apr-14   3 X-SERIES RECHARGE   Avon Products, Inc.   United States of America
  Registered   85792790   3-Dec-12   4580937   5-Aug-14   3 X-SERIES RECHARGE  
Avon Products, Inc.   Canada   Registered   1604778   3-Dec-12   TMA869868  
24-Jan-14   3 X-SERIES RUSH   Avon Products, Inc.   Canada   Registered  
1527804   13-May-11   TMA876598   28-Apr-14   3



--------------------------------------------------------------------------------

Trademark

 

Owner

 

Jurisdiction

 

Status

 

Application
Number

 

Application
Date

 

Registration
Number

 

Registration
Date

 

Class

YESSAMIN   Avon Products, Inc.   Canada   Registered   1117044   3-Oct-01  
TMA586290   31-Jul-03   YOU MAKE IT BEAUTIFUL   Avon Products, Inc.   Canada  
Pending   1655353   9-Dec-13       35 YOU MAKE IT BEAUTIFUL   Avon Products,
Inc.   United States of America   Registered   86196583   18-Feb-14   4683833  
10-Feb-15   35 YOUTHGEN TECHNOLOGY   Avon Products, Inc.   Canada   Registered  
1526216   4-May-11   TMA822,622   20-Apr-12   3 YOUTHGEN TECHNOLOGY   Avon
Products, Inc.   United States of America   Registered   85311876   4-May-11  
4184159   31-Jul-12   3



--------------------------------------------------------------------------------

Schedule B:

Existing North America Domain Names

126chambersstreet.ca

126chambersstreet.us

advancetechniques.us

anew.us

avon.com

avon.us

avoncalling.us

avoncollectibles.us

avoncosmetics.us

avon-cosmetics.us

avongirl.us

avonhome.us

avonlady.us

avonleadershipmastercard.us

avonleadershipvisa.us

avonmark.us

avonpersonalbeauty.us

avon-products.us

avontest.us

avon-usocares.us

avonwellness.us

avonwoman.us

babytillia.us

beautyforapurpose.us

blacksuede.us

clearskin.us

derekjeterbyavon.com

derekjeterdriven.com

derek-jeter-driven.com

extralasting.us

footworks.us

imari.us

insideavon.com

markavon.us

meetmark.us

myavon.us

skinsosoft.us

skin-so-soft.us

thecompanyforwomen.us

timeless.ca

timeless.us

tinytillia.us

wildcountry.ca

wrinklediagnosis.us

xn-labeaupourlabont-htbk.ca



--------------------------------------------------------------------------------

Schedule C:

Existing North America Patents

 

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Composition and Method for Under Eye Skin Lightening   Avon Products, Inc.  
United States of America   Granted   08/602,004   15-Feb-1996   5,643,587 Oxa
Diacids and Related Compounds for Treating Skin Conditions   Avon Products, Inc.
  United States of America   Granted   08/636,540   25-Apr-1996   5,834,513 Lip
Treatment Containing Live Yeast Cell Derivatives   Avon Products, Inc.   United
States of America   Granted   08/705,779   30-Aug-1996   5,776,441 Multiple
Layered Article Having a Bright Copper Layer   Avon Products, Inc.   United
States of America   Granted   08/733,865   18-Oct-1996   5,792,565 Oxa Diacids
and Related Compounds for Treating Skin Conditions   Avon Products, Inc.  
Canada   Granted   2,251,146   25-Apr-1997   2,251,746 Oxa Diacids and Related
Compounds for Treating Skin Conditions   Avon Products, Inc.   United States of
America   Granted   08/850,333   02-May-1997   5,932,229 Nail Bleach   Avon
Products, Inc.   United States of America   Granted   08/954,837   21-Oct-1997  
5,888,483 Supersaturated Ascorbic Acid Solutions   Avon Products, Inc.   United
States of America   Granted   08/982,821   2-Dec-1997   6,020,367 Wear Resistant
Cosmetics   Avon Products, Inc.   Canada   Granted   2,284,628   12-Mar-1998  
2,284,628 Wear Resistant Cosmetics   Avon Products, Inc.   United States of
America   Granted   09/162,052   28-Sep-1998   6,083,516



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Cosmetic Composition for Imparting Wear Resistance and Shine   Avon Products,
Inc.   United States of America   Granted   09/465,474   16-Dec-1999   6,303,105
Cosmetic Composition Containing Fluorosilane Coated Particulates   Avon
Products, Inc.   United States of America   Opposition   09/467,442  
20-Dec-1999   6,315,990 C1 Cosmetic Composition Containing Fluorosilane Coated
Particulates   Avon Products, Inc.   United States of America   Granted  
09/467,442   20-Dec-1999   6,315,990 Extended Duration Insect Repellent
Composition and Method of Application to the Skin   Avon Products, Inc.   United
States of America   Granted   09/724,160   28-Nov-2000   6,719,959 Improved
Corrosion Resistant Aerosol Cosmetic Formulations   Avon Products, Inc.   United
States of America   Granted   09/741490   19-Dec-2000   6,913,711 Extended
Duration Insect Repellent Composition and Method of Application to the Skin  
Avon Products, Inc.   United States of America   Granted   10/203,839  
27-Nov-2001   7,150,878 Lightening Compositions And Methods Of Use   Avon
Products, Inc.   United States of America   Granted   10/319,781   13-Dec-2002  
7,014,844 Non-Foaming Hair Care Composition for Cleansing and Conditioning  
Avon Products, Inc.   United States of America   Granted   10/320,305  
16-Dec-2002   7,087,559

si-RNA-Mediated Gene Silencing

Technology To Inhibit Tyrosinase

And Reduce Pigmentation

  Avon Products, Inc.   United States of America   Granted   10/738,413  
17-Dec-2003   7,504,385 Segmented Composition And a Method And a System for
Making Same   Avon Products, Inc.   United States of America   Granted  
11/124,502   6-May-2005   7,208,168 Cosmetic Compositions Having Extracts of
Amomum Melegueta(aka Grains of Paradise) and Methods of Treating Skin   Avon
Products, Inc.   Canada   Granted   2,541,936   10-Jun-2006   2541936



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Cosmetic Compositions Having

Extracts of Amomum

Melegueta(aka Grains of Paradise)

and Methods of Treating Skin

 

Avon Products, Inc.

 

United States of America

 

Granted

 

11/880,201

 

23-Jul-2007

 

7,842,316

                                   

Hair And Scalp Composition With

A Crosslinked Silicone Elastomer

And Method Of Using Same

 

Avon Products, Inc.

 

United States of America

 

Granted

 

11/862,689

 

27-Sep-2007

 

7,491,382

                        Cosmetic Applicator   Avon Products, Inc.   United
States of America   Granted   29/326,182   14-Oct-2008   D603093

si-RNA-Mediated Gene Silencing

Technology To Inhibit Tyrosinase

And Reduce Pigmentation

 

Avon Products, Inc.

 

United States of America

 

Granted

 

12/361,576

 

29-Jan-2009

 

8,119,791

                        Capless Cosmetic Applicator   Avon Products, Inc.  
United States of America   Granted   12/514,506   12-May-2009   8,303,204
Cosmetic Applicator   Avon Products, Inc.   United States of America   Granted  
29/345,783   22-Oct-2009   D625992 Topical Compositions Comprising
Non-Proteogenic Amino Acids and Methods of Treating Skin   Avon Products, Inc.  
Canada   Granted   2,707,768   2-Jun-2010   2,707,768 Cosmetic Compositions For
Imparting Superhydrophobic Films   Avon Products, Inc.   Canada   Granted  
2,707,942   3-Jun-2010   2,707,942 Cosmetic Compositions For Imparting
Superhydrophobic Films   Avon Products, Inc.   United States of America  
Published   12/747,430   10-Jun-2010   Topical Compositions Comprising
Non-Proteogenic Amino Acids and Methods of Treating Skin   Avon Products, Inc.  
United States of America   Granted   12/747,272   10-Jun-2010   8,168,212 Use of
Tiliacora Triandra in Cosmetics and Compositions Thereof   Avon Products, Inc.  
United States of America   Granted   12/813,732   11-Jun-2010   9,084,744



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Use of Tiliacora Triandra in Cosmetics and Compositions Thereof   Avon Products,
Inc.   United States of America   Granted   12/827,001   30-Jun-2010   8,771,758
Stabilized Wax Composition and Uses Thereof   Avon Products, Inc.   United
States of America   Published   12/839,692   20-Jul-2010   Cosmetic Compositions
For Imparting Superhydrophobic Films   Avon Products, Inc.   Canada   Published
  2,717,017   27-Aug-2010   Cosmetic Compositions For Imparting Superhydrophobic
Films   Avon Products, Inc.   United States of America   Published   12/920,506
  1-Sep-2010   Topical Lightening Composition and Uses Thereof   Avon Products,
Inc.   United States of America   Granted   12/975,415   22-Dec-2010   8,329,149
Method of Treating Skin with microRNA Modulators   Avon Products, Inc.   United
States of America   Granted   12/979,695   28-Dec-2010   8,455,518 Use of
Glutamide Stabilizers   Avon Products, Inc.   United States of America   Granted
  12/979,539   28-Dec-2010   8,591,871 Partially Extendable Hair Brush   Avon
Products, Inc.   United States of America   Granted   13/152,324   3-Jun-2011  
9,055,804 Cosmetic Applicator   Avon Products, Inc.   United States of America  
Granted   13/152,324   3-Jun-2011   9,055,804 Partially Extendable Hair Brush  
Avon Products, Inc.   United States of America   Granted   13/152,379  
3-Jun-2011   8,920,058 Cosmetic Applicator   Avon Products, Inc.   United States
of America   Granted   13/152,379   3-Jun-2011   8,920,058



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Collagen and Elastin Stimulating Compositions and Uses Thereof   Avon Products,
Inc.   United States of America   Published   13/216,626   24-Aug-2011  
Cosmetic Use of Substituted Amino Heterocylic Carbamoyl Analogs and Related
Compounds   Avon Products, Inc.   United States of America   Granted  
13/217,870   25-Aug-2011   8,686,013 Cosmetic Liquid Extractor Comprising
Nonionic Polymers   Avon Products, Inc.   United States of America   Granted  
13/222,370   31-Aug-2011   8,673,279 Method for Enhancing the Growth and
Fullness of Hair   Avon Products, Inc.   United States of America   Granted  
13/231,329   13-Sep-2011   8,568,797 Compositions and Methods for Stimulating
Collagen Synthesis in the Skin   Avon Products, Inc.   United States of America
  Published   13/279,605   24-Oct-2011   Cosmetic Use of N-Heteroarylbisamide
Analogs and Related Compounds   Avon Products, Inc.   United States of America  
Granted   13/285,458   31-Oct-2011   9,044,408 Hair Care Compositions   Avon
Products, Inc.   United States of America   Granted   13/311,685   6-Dec-2011  
8,592,376 Wash Resistant Compositions Containing Aminosilicone   Avon Products,
Inc.   United States of America   Granted   13/313,463   7-Dec-2011   8,597,670
Modulation of Thymosin Beta-4 in Skin   Avon Products, Inc.   United States of
America   Granted   13/324,150   13-Dec-2011   8,632,827 Use of Starfruit
Extract as a CPT-1 Modulator and Compositions Thereof   Avon Products, Inc.  
United States of America   Pending   61/604,870   29-Feb-2012   Transfer
Resistant Cosmetic   Avon Products, Inc.   United States of America   Granted  
13/395,330   9-Mar-2012   9,050,474



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Sol-Gel Compositions and Cosmetic Methods of Use Thereof   Avon Products, Inc.  
United States of America   Published   13/463,154   3-May-2012   Self-Leveling
Cosmetic   Avon Products, Inc.   Canada   Published   2,781,033   15-May-2012  
Dickkopf-1 Expression Modulating Compositions and Uses Thereof   Avon Products,
Inc.   United States of America   Granted   13/599,631   30-Aug-2012   9,023,327
Capless Cosmetic Applicator   Avon Products, Inc.   United States of America  
Granted   13/632,619   1-Oct-2012   8,690,465 Use of Tiliacora Triandra in
Cosmetics and Compositions Thereof   Avon Products, Inc.   Canada   Published  
2,799,083   9-Nov-2012   Use of Adipose Septa Protein Modulators and
Compositions Thereof   Avon Products, Inc.   United States of America  
Published   13/710,536   11-Dec-2012   Modulation of Thymosin Beta-4 in Skin  
Avon Products, Inc.   United States of America   Granted   13/710,585  
11-Dec-2012   8,709,507 Methods and Compositions to Impart Memory Effects onto
Biosurfaces   Avon Products, Inc.   United States of America   Published  
13/711,713   12-Dec-2012   Enhanced Substantivity of Cosmetic Ingredients on
Keratinous Substrate   Avon Products, Inc.   United States of America  
Published   13/717,920   18-Dec-2012   Collagen Stimulators and Their Use in the
Treatment of Skin   Avon Products, Inc.   United States of America   Granted  
13/721,509   20-Dec-2012   8,865,700 Collagen Stimulators and Their Use in the
Treatment of Skin   Avon Products, Inc.   United States of America   Granted  
13/721,491   20-Dec-2012   8,901,122



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

PLOD-2 Stimulators and Their Use in the Treatment of Skin   Avon Products, Inc.
  United States of America   Published   13/721,758   20-Dec-2012   PLOD-2
Modulators and Their Use in the Treatment of Skin   Avon Products, Inc.   United
States of America   Published   13/721,687   20-Dec-2012   Use of Melicope
Extracts to Improve Conditions Caused by Excess Lipids   Avon Products, Inc.  
United States of America   Published   13/808,280   4-Jan-2013   Modulation of
Thymosin Beta-4 in Skin   Avon Products, Inc.   United States of America  
Published   13/735,659   7-Jan-2013   PLOD-2 Stimulators and Their Use in the
Treatment of Skin   Avon Products, Inc.   Canada   Published   2,803,591  
22-Jan-2013   Medemia Nobilis Extracts and Methods of Use   Avon Products, Inc.
  Canada   Published   2,803,590   22-Jan-2013   Callistephus Chinensis Extracts
and Methods of Use   Avon Products, Inc.   United States of America   Published
  13/813,336   30-Jan-2013   Hoya Carnosa Extracts and Methods of Use   Avon
Products, Inc.   United States of America   Published   13/814,422   5-Feb-2013
  Serissa Japonica Extracts and Methods of Use   Avon Products, Inc.   United
States of America   Granted   13/814,383   5-Feb-2013   8,999,403 Stephanotis
Jasminoides Extracts and Methods of Use   Avon Products, Inc.   United States of
America   Granted   13/814,672   6-Feb-2013   9,186,316 Use of CPT-1 Modulators
and Compositions Thereof   Avon Products, Inc.   United States of America  
Published   13/777,288   26-Feb-2013   Hoya Carnosa Extracts and Methods of Use
  Avon Products, Inc.   United States of America   Granted   13/793,177  
11-Mar-2013   8,865,231



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Serissa Japonica Extracts and Methods of Use   Avon Products, Inc.   United
States of America   Granted   13/793,109   11-Mar-2013   9,034,396 Method of
Treating Skin with microRNA Modulators   Avon Products, Inc.   Canada  
Published   2,817,395   8-May-2013   Method of Treating Skin with microRNA
Modulators   Avon Products, Inc.   United States of America   Granted  
13/905,708   30-May-2013   8,865,740 Use of Glutamide Stabilizers   Avon
Products, Inc.   Canada   Published   2,822,325   19-Jun-2013   Method for
Enhancing the Growth and Fullness of Hair   Avon Products, Inc.   United States
of America   Published   14/036,455   25-Sep-2013   Method of Improving Aging
Appearance of Skin by Modulation of WIPI-1   Avon Products, Inc.   United States
of America   Published   14/055,037   16-Oct-2013   Wash Resistant Compositions
Containing Aminosilicone   Avon Products, Inc.   United States of America  
Published   14/058,638   21-Oct-2013   Use of Glutamide Stabilizers   Avon
Products, Inc.   United States of America   Published   14/059,881   22-Oct-2013
  Hair Care Compositions   Avon Products, Inc.   United States of America  
Granted   14/064,260   28-Oct-2013   9,017,651 Use of Nesprin-2 Expression
Modulators and Compositions Thereof   Avon Products, Inc.   United States of
America   Published   14/066,862   30-Oct-2013   Modulation of Thymosin Beta-4
in Skin   Avon Products, Inc.   United States of America   Granted   14/100,514
  9-Dec-2013   9,114,089 Cosmetic Liquid Extractor Comprising Nonionic Polymers
  Avon Products, Inc.   United States of America   Published   14/167,211  
29-Jan-2014  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Method for Enhancing the Growth and Fullness of Hair   Avon Products, Inc.  
Canada   Published   2,844,142   4-Feb-2014   Cosmetic Use of Substituted Amino
Heterocylic Carbamoyl Analogs and Related Compounds   Avon Products, Inc.  
United States of America   Granted   14/174,455   6-Feb-2014   9,056,842 Hair
Care Compositions   Avon Products, Inc.   Canada   Granted   2,852,663  
16-Apr-2014   2,852,663 Compositions and Methods for Treating Damaged Hair  
Avon Products, Inc.   United States of America   Published   14/354,827  
28-Apr-2014   Modulation of Thymosin Beta-4 in Skin   Avon Products, Inc.  
Canada   Published   2,854,979   7-May-2014   Wash Resistant Compositions
Containing Aminosilicone   Avon Products, Inc.   Canada   Published   2,854,801
  7-May-2014   Laponite Clay in Color Cosmetics and Personal Care Products  
Avon Products, Inc.   United States of America   Pending   14/282,311  
20-May-2014   Laponite Clay in Cosmetic and Personal Care Products   Avon
Products, Inc.   United States of America   Pending   14/282,392   20-May-2014  
Methods and Compositions to Impart Memory Effects onto Biosurfaces   Avon
Products, Inc.   Canada   Published   2,856,556   21-May-2014   Use of Tiliacora
Triandra in Cosmetics and Compositions Thereof   Avon Products, Inc.   United
States of America   Published   14/284,869   22-May-2014   Use of Starfruit
Extract as a CPT-1 Modulator and Compositions Thereof   Avon Products, Inc.  
United States of America   Published   14/372,651   16-Jul-2014   Use of CPT-1
Modulators and Compositions Thereof   Avon Products, Inc.   Canada   Published  
2,863,710   1-Aug-2014   Use of Starfruit Extract as a CPT-1 Modulator and
Compositions Thereof   Avon Products, Inc.   Canada   Published   2,863,591  
1-Aug-2014  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Antidesma bunius Extracts and Methods of Use   Avon Products, Inc.   United
States of America   Pending   14/379,544   19-Aug-2014   A Topical Lightening
Composition and Methods of Use Thereof   Avon Products, Inc.   United States of
America   Pending   14/379,520   19-Aug-2014   Melanin Binding Agents for
Targeted Topical Delivery   Avon Products, Inc.   United States of America  
Pending   14/379,795   20-Aug-2014   Functional Dynamic Cosmetic Package   Avon
Products, Inc.   United States of America   Published   14/488,776   17-Sep-2014
  Collagen Stimulators and Their Use in the Treatment of Skin   Avon Products,
Inc.   United States of America   Published   14/521,972   23-Oct-2014   Topical
Compositions and Methods of Use Thereof   Avon Products, Inc.   United States of
America   Pending   14/529,383   31-Oct-2014   Cosmetic Use of Salicylic Acid
Derivatives   Avon Products, Inc.   United States of America   Published  
14/408,114   15-Dec-2014   Cosmetic Use of Salicylic Acid Derivatives   Avon
Products, Inc.   United States of America   Published   14/408,645   17-Dec-2014
  Cosmetic Use of Salicylic Acid Derivatives   Avon Products, Inc.   United
States of America   Published   14/408,676   17-Dec-2014   Cosmetic Use of
Salicylic Acid Derivatives   Avon Products, Inc.   United States of America  
Published   14/408,735   17-Dec-2014   Topical Compositions and Methods for Skin
Lightening   Avon Products, Inc.   United States of America   Pending  
14/408,809   17-Dec-2014  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Dickkopf-1 Expression Modulating Compositions and Uses Thereof   Avon Products,
Inc.   Canada   Published   2,877,084   17-Dec-2014   Topical Compositions and
Methods for Skin Lightening   Avon Products, Inc.   United States of America  
Pending   14/409,607   19-Dec-2014   Cosmetic Compositions for Improving The
Appearance of Skin   Avon Products, Inc.   United States of America   Published
  14/409,506   19-Dec-2014   Tyrosinase Inhibitors   Avon Products, Inc.  
United States of America   Published   14/412,032   30-Dec-2014   Tyrosinase
Inhibitors   Avon Products, Inc.   United States of America   Published  
14/586,856   30-Dec-2014   Tyrosinase Inhibitors   Avon Products, Inc.   United
States of America   Published   14/412,185   30-Dec-2014   Tyrosinase Inhibitors
  Avon Products, Inc.   United States of America   Published   14/586,883  
30-Dec-2014   Tyrosinase Inhibitors   Avon Products, Inc.   United States of
America   Published   14/412,194   30-Dec-2014   Methods and Compositions to
Impart Memory Effects onto Biosurfaces   Avon Products, Inc.   United States of
America   Published   14/627,600   20-Feb-2015   Method of Improving Aging
Appearance of Skin by Modulation of WIPI-1   Avon Products, Inc.   United States
of America   Published   14/661,061   18-Mar-2015   Method of Improving Aging
Appearance of Skin by Modulation of WIPI-1   Avon Products, Inc.   Canada  
Published   2,886,506   26-Mar-2015  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

CGRP Compositions and Uses Thereof   Avon Products, Inc.   United States of
America   Published   14/669,545   26-Mar-2015   Ergonomic Cosmetic Applicator  
Avon Products, Inc.   Canada   Published   2,888,672   17-Apr-2015   Cosmetic
Use of N-Heteroarylbisamide Analogs and Related Compounds   Avon Products, Inc.
  United States of America   Published   14/700,661   30-Apr-2015   Topical
Lightening Composition and Methods of Use Thereof   Avon Products, Inc.   United
States of America   Pending   14/722,427   27-May-2015   Peptides and Their Use
in the Treatment of Skin   Avon Products, Inc.   United States of America  
Pending   14/742,060   17-Jun-2015   Modulation of Thymosin Beta-4 in Skin  
Avon Products, Inc.   United States of America   Published   14/745,542  
22-Jun-2015   Screening Method for Identifying Active Agents   Avon Products,
Inc.   United States of America   Pending   14/800,847   16-Jul-2015   System
and Method for Measuring Skin Firmness   Avon Products, Inc.   United States of
America   Pending   14/804,822   21-Jul-2015   A Topical Lightening Composition
and Methods of Use Thereof   Avon Products, Inc.   Canada   Published  
2,899,611   26-Jul-2015   Basella alba Extracts And Methods Of Use   Avon
Products, Inc.   United States of America   Pending   14/763,710   27-Jul-2015  
Compositions and Methods for Treating Damaged Hair   Avon Products, Inc.  
Canada   Published   2,899,426   27-Jul-2015   Phyllanthus acidus Extracts And
Methods Of Use   Avon Products, Inc.   United States of America   Pending  
14/763,992   28-Jul-2015  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Glochidium wallichianum Extracts And Methods Of Use   Avon Products, Inc.  
United States of America   Pending   14/764,379   29-Jul-2015   Calotropis
gigantea Extracts And Methods Of Use   Avon Products, Inc.   United States of
America   Pending   14/764,330   29-Jul-2015   Allamanda cathartica Extracts And
Methods Of Use   Avon Products, Inc.   United States of America   Pending  
14/764,258   29-Jul-2015   Sesbania aculeata Extracts And Methods Of Use   Avon
Products, Inc.   United States of America   Pending   14/764,191   29-Jul-2015  
Vernonia cinerea Extracts And Methods Of Use   Avon Products, Inc.   United
States of America   Pending   14/764,791   30-Jul-2015   Plumeria acuminata
Extracts And Methods Of Use   Avon Products, Inc.   United States of America  
Pending   14/764,620   30-Jul-2015   Peptides and Their Use in the Treatment of
Skin   Avon Products, Inc.   United States of America   Pending   14/766,006  
5-Aug-2015   Eurya groffii Extracts And Methods Of Use   Avon Products, Inc.  
United States of America   Pending   14/766,886   10-Aug-2015   Hedyotis
hedyotidea Extracts And Methods Of Use   Avon Products, Inc.   United States of
America   Pending   14/766,843   10-Aug-2015   Tetracera asiatica Extracts And
Methods Of Use   Avon Products, Inc.   United States of America   Pending  
14/766,799   10-Aug-2015   Compositions Containing Peptides and Method of Use  
Avon Products, Inc.   United States of America   Pending   14/767,451  
12-Aug-2015  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Compositions Containing Peptides and Method of Use   Avon Products, Inc.  
United States of America   Pending   14/767,805   13-Aug-2015   Abutilon indicum
Extracts And Methods Of Use   Avon Products, Inc.   United States of America  
Pending   14/767,609   13-Aug-2015   Sargassum muticum Extracts And Methods Of
Use   Avon Products, Inc.   United States of America   Pending   14/767,638  
13-Aug-2015   Gracilaria textorii Extracts And Methods Of Use   Avon Products,
Inc.   United States of America   Pending   14/767,705   13-Aug-2015   Genetic
Assay for Skin Pigmentation   Avon Products, Inc.   United States of America  
Pending   14/843,279   2-Sep-2015   Peptides and Their Use in the Treatment of
Skin   Avon Products, Inc.   United States of America   Pending   14/844,095  
3-Sep-2015   Paxillin Stimulating Compositions and Cosmetic Uses Thereof   Avon
Products, Inc.   United States of America   Published   14/675,891   01-Apr-2015
  Volumizing Mascara Compositions   Avon Products, Inc.   United States of
America   Published   14/675,818   01-Apr-2015   Cosmetic Compositions for
Imparting Superhydrophobic Films   Avon Products, Inc.   United States of
America   Published   12/920,506   01-Sep-2010   Oxa Acids and Related Compounds
for Treating Skin Conditions   Avon Products, Inc.   Canada   Granted  
2,256,582   02-Jun-1997   2,256,582 Oxa Acids and Related Compounds for Treating
Skin Conditions   Avon Products, Inc.   United States of America   Granted  
08/863,502   02-Jun-1997   6,069,169 Gel-Based Lipstick Having Improved Rheology
  Avon Products, Inc.   Canada   Granted   2,671,363   02-Jun-2009   2,671,363



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Dispensing Mechanism Assembly   Avon Products, Inc.   United States of America  
Granted   13/287,464   02-Nov-2011   8,545,121 Powder Cosmetic Composition  
Avon Products, Inc.   United States of America   Granted   11/949,240  
03-Dec-2007   9,050,259 Cosmetic Compositions for Imparting Superhydrophobic
Films   Avon Products, Inc.   Canada   Granted   2,707,942   03-Jun-2010  
2,707,942 Container   Avon Products, Inc.   Canada   Granted   132047  
03-Sep-2009   132047 Multi-Unit Cosmetic Applicator   Avon Products, Inc.  
Canada   Granted   2,677,298   04-Aug-2009   2,677,298 Cosmetic Uses of Modified
Stressed Yeast Extracts and Related Compositions   Avon Products, Inc.   United
States of America   Granted   12/850,193   04-Aug-2010   8,575,106 Nail Strips
Having a Crosslinked Polymer Top Coat   Avon Products, Inc.   United States of
America   Granted   11/884,996   04-Dec-2008   8,586,164 Cosmetic Compositions
Having Improved Transfer Resistance   Avon Products, Inc.   Canada   Published  
2,687,901   04-Dec-2009   Methods and Compositions for Preventing or Reducing
Frizzy Appearance of Hair   Avon Products, Inc.   United States of America  
Published   14/560,602   04-Dec-2014   Oxa Acids and Related Compounds for
Treating Skin Conditions   Avon Products, Inc.   United States of America  
Granted   08/658,089   04-Jun-1996   5,847,003 Method Of Treating Skin
Conditions   Avon Products, Inc.   Canada   Granted   2,397,183   04-Sep-2002  
2,397,183 Paxillin Stimulating Compositions and Cosmetic Uses Thereof   Avon
Products, Inc.   United States of America   Granted   13/602,557   04-Sep-2012  
9,066,896 Clear or Translucent Composition   Avon Products, Inc.   United States
of America   Published   13/080,034   05-Apr-2011  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Cosmetic Compositions Having Improved Transfer Resistance   Avon Products, Inc.
  United States of America   Published   13/543,004   05-Jul-2012  
Self-Leveling Cosmetic   Avon Products, Inc.   United States of America  
Published   13/513,980   05-Jun-2012   Brush for Applying a Cosmetic Product  
Avon Products, Inc.   Canada   Granted   2,601,255   05-Nov-2001   2,601,255
Skin Treatment Using a New Retinoid   Avon Products, Inc.   United States of
America   Granted   10/288,603   05-Nov-2002   7,074,420 Method for Improving
Color Retention in Artificially Colored Hair   Avon Products, Inc.   United
States of America   Published   12/940,805   05-Nov-2010   Cosmetic Compositions
Having Improved Transfer Resistance   Avon Products, Inc.   United States of
America   Granted   11/810,559   06-Jun-2007   8,277,791 Brush for Applying a
Cosmetic Product   Avon Products, Inc.   United States of America   Granted  
11/124,484   06-May-2005   1,909,043 Topical Lightening Compositions and Methods
of Use   Avon Products, Inc.   Canada   Granted   2,411,222   06-Nov-2002  
2,411,222 Container   Avon Products, Inc.   Canada   Granted   137430  
06-Oct-2010   137430 Ergonomic Mascara Applicator   Avon Products, Inc.   Canada
  Published   2,739,839   07-Apr-2011   Method Of Treating Skin Conditions  
Avon Products, Inc.   United States of America   Granted   09/521,442  
07-Mar-2000   7,736,661 Ergonomic Mascara Applicator   Avon Products, Inc.  
United States of America   Published   13/062,592   07-Mar-2011  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Face Mask   Avon Products, Inc.   United States of America   Granted  
29/317,803   07-May-2008   D608500 Press-On Cosmetic Applicator System   Avon
Products, Inc.   United States of America   Granted   13/290,616   07-Nov-2011  
8,864,398 Gel-Based Lipstick Having Improved Rheology   Avon Products, Inc.  
United States of America   Granted   14/047,480   07-Oct-2013   9,205,039
Post-Application Expanding Cosmetic Composition And Method Employing Same   Avon
Products, Inc.   United States of America   Granted   10/502,061   08-Apr-2005  
7,837,985 Method for Lengthening Keratin Fibers   Avon Products, Inc.   United
States of America   Granted   11/634,658   08-Dec-2006   8,821,846 Shaper   Avon
Products, Inc.   United States of America   Published   14/562,870   08-Dec-2014
  Nanoparticle Compositions Providing Enhanced Color for Cosmetic Formulations  
Avon Products, Inc.   United States of America   Granted   11/970,882  
08-Jan-2008   9,056,053 Gel Technology Suitable for Use in Cosmetic Compositions
  Avon Products, Inc.   Canada   Allowed   2,708,543   08-Jun-2010   Coupling
Emulsions for Use With Ultrasound Devices   Avon Products, Inc.   United States
of America   Published   13/514,794   08-Jun-2012   Oxa Acids and Related
Compounds for Treating Skin Conditions   Avon Products, Inc.   United States of
America   Granted   09/566,556   08-May-2000   6,333,356 Cosmetic Composition
with Encapsulated Pigments and a Method for Using   Avon Products, Inc.   Canada
  Granted   2,629,233   08-May-2008   2,629,233



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Multi-Unit Cosmetic Applicator   Avon Products, Inc.   United States of America
  Granted   12/169,933   09-Jul-2008   8,662,776 Ascorbyl - Phosphoryl -
Cholesterol (AVC-10)   Avon Products, Inc.   United States of America   Granted
  08/853,271   09-May-1997   5,951,990 Cosmetic Compositions Containing Smectite
Gels   Avon Products, Inc.   United States of America   Granted   08/853,992  
09-May-1997   5,882,662 Ascorbyl - Phosphoryl - Cholesterol (AVC-10)   Avon
Products, Inc.   United States of America   Granted   09/189,368   09-Nov-1998  
6,162,450 Skin Treatment Using a New Retinoid   Avon Products, Inc.   United
States of America   Granted   10/039,745   09-Nov-2001   6,641,824 Compositions
and Methods for Stimulation MAGP-1 to Improve the Appearance of Skin   Avon
Products, Inc.   Canada   Published   2,799,223   09-Nov-2012   Cosmetic Compact
with Pivoting Tray   Avon Products, Inc.   United States of America   Published
  12556100   09-Sep-2009   Compositions and Methods for Stimulation MAGP-1 to
Improve the Appearance of Skin   Avon Products, Inc.   United States of America
  Pending   14/848,443   09-Sep-2015   Composition and Method for Under Eye Skin
Lightening   Avon Products, Inc.   United States of America   Granted  
08/631,815   10-Apr-1996   5,676,956 Topical Compositions Containing
Desthiobiotin and its Derivatives and a Method of Treating Skin   Avon Products,
Inc.   United States of America   Granted   12/747,364   10-Jun-2010   8,450,353
Cosmetic Compositions for Imparting Superhydrophobic Films   Avon Products, Inc.
  United States of America   Published   12/747,430   10-Jun-2010  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Gel Technology Suitable for Use in Cosmetic Compositions   Avon Products, Inc.  
United States of America   Published   12/747,469   10-Jun-2010   Applicator
Brush   Avon Products, Inc.   Canada   Granted   2,300,665   10-Mar-2000  
2,300,665 Stable Ascorbic Acid Preparation for Topical Use   Avon Products, Inc.
  United States of America   Granted   09/150,806   10-Sep-1998   6,299,889
Shaper   Avon Products, Inc.   Canada   Allowed   2,680,749   10-Sep-2009  
Ascorbyl - Phosphoryl - Cholesterol (AVC-10)   Avon Products, Inc.   United
States of America   Granted   08/837,282   11-Apr-1997   5,866,147
Non-Pressurized Post-Application Expanding Composition   Avon Products, Inc.  
Canada   Granted   2,502,048   11-Apr-2005   2,502,048 Methods and Compositions
for Preventing or Reducing Frizzy Appearance of Hair   Avon Products, Inc.  
Canada   Published   2,777,378   11-Apr-2012   Methods and Compositions for
Preventing or Reducing Frizzy Appearance of Hair   Avon Products, Inc.   Canada
  Published   2,777,375   11-Apr-2012   Multistep Cosmetic Compositions   Avon
Products, Inc.   United States of America   Published   11/953,915   11-Dec-2007
  Optical Blurring Pigment Composition Suitable for Use in Cosmetics   Avon
Products, Inc.   Canada   Published   2,709,097   11-Jun-2010   Cosmetic
Container for Lipstick   Avon Products, Inc.   United States of America  
Granted   29/259638   11-May-2006   D542978 Cosmetic Compact   Avon Products,
Inc.   United States of America   Granted   29/286,583   11-May-2007   D564133



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Self Emulsified Compositions   Avon Products, Inc.   United States of America  
Granted   13/294,562   11-Nov-2011   8,580,238 Self Emulsified Compositions  
Avon Products, Inc.   United States of America   Granted   13/294,665  
11-Nov-2011   9,066,862 Cosmetic Compositions of Reactively Blended Copolymers  
Avon Products, Inc.   United States of America   Granted   13/294,562  
11-Nov-2011   8,580,238 Cosmetic Compositions of Reactively Blended Copolymers  
Avon Products, Inc.   United States of America   Granted   13/294,665  
11-Nov-2011   9,066,862 Compositions Containing A Vitamin C Component and
Pigment   Avon Products, Inc.   United States of America   Granted   09/659,223
  11-Sep-2000   6,576,248 Compositions Containing Peptides with Non-Natural
Amino Acids and Methods of Use   Avon Products, Inc.   Canada   Published  
2,642,191   12-Aug-2008   Applicator Brush   Avon Products, Inc.   United States
of America   Granted   09/267,959   12-Mar-1999   6,016,815 Cosmetic Adhesive
Composition   Avon Products, Inc.   Canada   Published   2,811,296   12-Mar-2013
  Biofunctional Anchored Extended-Wear Cosmetics   Avon Products, Inc.   Canada
  Published   2,811,274   12-Mar-2013   Compositions for Imparting
Superhydrophobicity   Avon Products, Inc.   United States of America   Granted  
12/945,003   12-Nov-2010   9,005,591 Cosmetic Compositions and Methods for Using
Same to Improve the Aesthetic Appearance of Skin   Avon Products, Inc.   United
States of America   Granted   13/584,136   13-Aug-2012   8,808,765



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Cosmetic Composition with Encapsulated Pigments and a Method for Using  
Avon Products, Inc.   United States of America   Granted   11/301,421  
13-Dec-2005   8,277,785 Paxillin Stimulating Compositions and Cosmetic Uses
Thereof   Avon Products, Inc.   United States of America   Granted   12/966,098
  13-Dec-2010   8,394,427 Multi-Unit Cosmetic Applicator   Avon Products, Inc.  
United States of America   Granted   11/818,027   13-Jun-2007   8,579,529
Compositions and Methods for Stimulation MAGP-1 to Improve the Appearance of
Skin   Avon Products, Inc.   United States of America   Granted   13/158,947  
13-Jun-2011   9,132,294 Compositions Having a Plurality of Discrete Emulsions  
Avon Products, Inc.   United States of America   Granted   13/129,184  
13-May-2011   8,613,911 Wear Resistant Cosmetic Compositions   Avon Products,
Inc.   United States of America   Granted   09/461,447   14-Dec-1999   6,309,629
Photostable Sunscreen Compositions And Methods of Stabilizing   Avon Products,
Inc.   United States of America   Granted   10/020,642   14-Dec-2001   6,440,402
Multi-Unit Cosmetic Applicator   Avon Products, Inc.   Canada   Granted  
2,728,080   14-Dec-2010   2,728,080 Long-Lasting Easy Wash-Off Cosmetic
Compositions   Avon Products, Inc.   United States of America   Granted  
13/325,670   14-Dec-2011   8,771,656 Long Wearing Powder-Based Cosmetic
Compositions   Avon Products, Inc.   Canada   Published   2,821,938  
14-Jun-2013   Long-Lasting Easy Wash-Off Cosmetic Compositions   Avon Products,
Inc.   United States of America   Published   13/826,724   14-Mar-2013  
Cosmetic Applicator   Avon Products, Inc.   Canada   Published   2,848,866  
14-Mar-2014  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Long Wearing Powder-Based Cosmetic Compositions   Avon Products, Inc.  
United States of America   Published   13/295,299   14-Nov-2011   Gel Technology
Suitable for Use in Cosmetic Compositions   Avon Products, Inc.   United States
of America   Pending   14/882,540   14-Oct-2015   Oxa Acids and Related
Compounds for Treating Skin Conditions   Avon Products, Inc.   United States of
America   Granted   09/152,574   14-Sep-1998   6,071,962 Use of Eclipta
Prostrata and other PPAR-Gamma Inhibitors in Cosmetics and Compositions Thereof
  Avon Products, Inc.   Canada   Granted   2,793,423   14-Sep-2012   2,793,423
Cosmetic Powder Compositions for Delivering Actives   Avon Products, Inc.  
United States of America   Pending   14/379,175   15-Aug-2014   Stabilized
Glycerin-in-Oil Emulsions   Avon Products, Inc.   United States of America  
Granted   12/968,356   15-Dec-2010   8,302,774 False Eyelash Holder   Avon
Products, Inc.   United States of America   Published   14/408,067   15-Dec-2014
  Transparent Topical Cosmetic Gel Having Colored Fibers and Method of Using  
Avon Products, Inc.   United States of America   Granted   10/891,843  
15-Jul-2004   7,682,621 Cosmetic Use of N-Substituted Sulfonyloxybenzylamines
and Related Compounds   Avon Products, Inc.   United States of America  
Published   14/331,638   15-Jul-2014   Clear or Translucent Composition   Avon
Products, Inc.   Canada   Published   2,784,733   15-Jun-2012   Compositions for
Imparting Superhydrophobicity   Avon Products, Inc.   Canada   Published  
2,721,225   15-Nov-2010   Compositions for Imparting Superhydrophobicity   Avon
Products, Inc.   Canada   Published   2,724,392   15-Nov-2010  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Compositions for Imparting Superhydrophobicity   Avon Products, Inc.  
United States of America   Granted   12/992,729   15-Nov-2010   8,999,307 Web
Community Pre-Population Method and System   Avon Products, Inc.   United States
of America   Granted   12/857,064   16-Aug-2010   8,868,651 Mascara Composition
  Avon Products, Inc.   United States of America   Granted   12/970,441  
16-Dec-2010   8,128,918 Shaving Preparation and Method for Shaving   Avon
Products, Inc.   Canada   Granted   2,633,384   16-Jun-2008   2,633,384 Method
and Composition for Reducing Appearance of Wrinkles   Avon Products, Inc.  
Canada   Granted   2,588,131   16-May-2007   2,588,131 Compositions and Methods
of Their Use for Improving the Condition and Appearance of Skin   Avon Products,
Inc.   Canada   Granted   2,588,128   16-May-2007   2,588,128 Applicator Brush  
Avon Products, Inc.   United States of America   Granted   09/441,355  
16-Nov-1999   6,450,177 Hair Care Compositions   Avon Products, Inc.   United
States of America   Granted   13/448,564   17-Apr-2012   8,980,237 Nail Enamel
Composition Having Fluorosilane Coated Particulates   Avon Products, Inc.  
United States of America   Granted   09/465,606   17-Dec-1999   6,471,950 Use of
Active Extracts To Lighten Skin, Lips, Hair And/Or Nails   Avon Products, Inc.  
United States of America   Granted   10/321,706   17-Dec-2002   7,189,419
Glycerin-in-Oil Emulsion   Avon Products, Inc.   United States of America  
Published   14/108,835   17-Dec-2013   Compositions for Keratin Fibers   Avon
Products, Inc.   United States of America   Pending   14/408,855   17-Dec-2014  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Multi-Unit Cosmetic Applicator   Avon Products, Inc.   Canada   Published  
2,875,082   17-Dec-2014   Multi-Unit Cosmetic Applicator   Avon Products, Inc.  
Canada   Published   2,875,023   17-Dec-2014   Cosmetic Compact with Pivoting
Tray   Avon Products, Inc.   Canada   Granted   2,681,202   17-Sep-2009  
2,681,202 Cosmetic Formulation Incorporating a UV-Triggered Self-Healing
Material   Avon Products, Inc.   United States of America   Pending   14/379,398
  18-Aug-2014   Long-Wearing Transfer Resistant Film-Forming Ingredient   Avon
Products, Inc.   United States of America   Published   14/409/009   18-Dec-2014
  Multi-layer Cosmetic Films   Avon Products, Inc.   United States of America  
Published   14/408,985   18-Dec-2014   Cosmetic Uses of Modified Stressed Yeast
Extracts and Related Compositions   Avon Products, Inc.   Canada   Published  
2,768,653   18-Jan-2012   Ergonomic Cosmetic Applicator   Avon Products, Inc.  
United States of America   Published   13/144,684   18-Jan-2013   Colored
Cosmetic Compositions with Pearlescent and Color Pigment Blends   Avon Products,
Inc.   United States of America   Granted   10/622,299   18-Jul-2003   7,628,998
Novel Hair Treatment Compositions   Avon Products, Inc.   United States of
America   Granted   12/097,932   18-Jun-2008   8,846,016 Paxillin Stimulating
Compositions and Cosmetic Uses Thereof   Avon Products, Inc.   Canada  
Published   2,784,895   18-Jun-2012   Cosmetic Compositions Comprising Fibrous
Pigments   Avon Products, Inc.   Canada   Published   2,784,863   18-Jun-2012  
Clear or Translucent Composition   Avon Products, Inc.   Canada   Published  
2,785,977   18-Jun-2012  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Multiphase Compositions   Avon Products, Inc.   United States of America  
Pending   14/743,079   18-Jun-2015   Use of Thermoplastic Elastomers in a
Composition and Compositions Thereof   Avon Products, Inc.   Canada   Granted  
2,633,619   18-May-2008   2,633,619 Powder Cosmetic Composition   Avon Products,
Inc.   Canada   Granted   2,706,107   18-May-2010   2,706,107 Styrene Maleic
Anhydride Polymers in Cosmetics and Personal Care Products   Avon Products, Inc.
  United States of America   Published   14/133,851   19-Dec-2013  
Biofunctional Anchored Extended-Wear Cosmetics   Avon Products, Inc.   United
States of America   Published   13/817,570   19-Feb-2013   Colored Cosmetic
Compositions with Pearlescent and Color Pigment Blends   Avon Products, Inc.  
Canada   Granted   2,493,332   19-Jan-2005   2,493,332 Compositions Containing
Peptides with Non-Natural Amino Acids and Methods of Use   Avon Products, Inc.  
United States of America   Granted   12/158,188   19-Jun-2008   8,551,956
Modulation of Dynein in Skin   Avon Products, Inc.   Canada   Published  
2,822,328   19-Jun-2013   Extended Release Fragrance Compositions   Avon
Products, Inc.   United States of America   Published   14/547,439   19-Nov-2014
  Non-Pressurized Post-Application Expanding Composition   Avon Products, Inc.  
United States of America   Granted   10/532,361   20-Apr-2005   7,846,424
Mascara Composition   Avon Products, Inc.   United States of America   Granted  
10/644,321   20-Aug-2003   7,431,919 Cosmetic Compositions and Methods for Using
Same to Improve the Aesthetic Appearance of Skin   Avon Products, Inc.   United
States of America   Granted   09/141,383**   20-Dec-2000   6,562,321



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

High Gloss Gel-Based Lipstick   Avon Products, Inc.   United States of America  
Granted   11/642,348   20-Dec-2006   7,989,002 Gel-Based Lipstick Having
Improved Rheology   Avon Products, Inc.   United States of America   Granted  
11/642,403   20-Dec-2006   8,580,283 Cosmetic Applicator and Method of Making  
Avon Products, Inc.   Canada   Published   2,693,598   20-Jan-2010   Novel Hair
Treatment Compositions   Avon Products, Inc.   Canada   Granted   2,634,685  
20-Jun-2008   2,634,685 Container   Avon Products, Inc.   United States of
America   Granted   29/328,193   20-Nov-2008   D640569 Novel Hair Treatment
Compositions   Avon Products, Inc.   United States of America   Granted  
11/314,889   21-Dec-2005   8,815,224 Use of Thermoplastic Elastomers in a
Composition and Compositions Thereof   Avon Products, Inc.   United States of
America   Granted   11/314,634   21-Dec-2005   7,750,073 Cosmetic Composition
Containing Novel Fractal Particle Based Gels Having Improved Optical Properties
  Avon Products, Inc.   United States of America   Granted   11/643,573  
21-Dec-2006   8,603,505 Cosmetic Composition Containing Novel Fractal
Particle-Based Gels   Avon Products, Inc.   United States of America   Allowed  
11/643,583   21-Dec-2006   Cosmetic Powder Bead Compositions   Avon Products,
Inc.   United States of America   Granted   12/974,688   21-Dec-2010   8,658,187
Skin Care Composition that Mediates Cell to Cell Communication   Avon Products,
Inc.   United States of America   Granted   11/040,534   21-Jan-2005   7,960,437
Cosmetic Use of 1-Aroyl-N-(2-oxo-3-piperidinyl)-2-Piperazine Carboxamides and
Related Compounds   Avon Products, Inc.   United States of America   Granted  
13/164,873   21-Jun-2011   8,207,171



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Cosmetic Use of 1-Aroyl-N-(2-oxo-3-piperidinyl)-2-Piperazine Carboxamides and
Related Compounds   Avon Products, Inc.   United States of America   Granted  
13/164,915   21-Jun-2011   8,168,640 Color Cosmetic with High Coverage and
Naturalness   Avon Products, Inc.   United States of America   Published  
13/497,439   21-Mar-2012   Optical Blurring Pigment Composition Suitable for Use
in Cosmetics   Avon Products, Inc.   United States of America   Published  
12/744,061   21-May-2010   Long-Lasting Easy Wash-Off Cosmetic Compositions  
Avon Products, Inc.   Canada   Published   2,856,564   21-May-2014   Oxa Acids
and Related Compounds for Treating Skin Conditions   Avon Products, Inc.  
United States of America   Granted   09/957,923   21-Sep-2001   6,534,543
Mascara Composition   Avon Products, Inc.   Canada   Granted   2,561,127  
21-Sep-2006   2,561,127 Cosmetic Use of N-Substituted Sulfonyloxybenzylamines
and Related Compounds   Avon Products, Inc.   Canada   Published   2,794,129  
21-Sep-2012   The Use of Plant Extracts to Prevent and/or Reduce the Signs of
Subjective Discomfort and/or Irritation in the Topical Application of Cosmetic
Products   Avon Products, Inc.   United States of America   Granted   11/021,024
  22-Dec-2004   8,221,766 Use of Natural Plant Extracts in Cosmetic Compositions
  Avon Products, Inc.   United States of America   Granted   11/021,047  
22-Dec-2004   7,618,662 Use of Alisma Orientale Plant Extracts in Cosmetics and
Compositions Thereof   Avon Products, Inc.   United States of America   Granted
  11/021,023   22-Dec-2004   7,410,658



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Compositions and Methods of Their Use for Improving the Condition and Appearance
of Skin   Avon Products, Inc.   United States of America   Granted   11/021,073
  22-Dec-2004   7,514,092 Cosmetic Compositions Comprising Fibrous Pigments  
Avon Products, Inc.   United States of America   Published   12/645,067  
22-Dec-2009   Printable Nail Strips   Avon Products, Inc.   United States of
America   Published   14/337,515   22-Jul-2014   Use Of Purslane To Treat Facial
Wrinkles   Avon Products, Inc.   Canada   Granted   2,485,403   22-Jun-2004  
2,485,403 Topical Compositions Containing CIS-6-Nonenol and its Derivatives and
Methods for Treating Skin   Avon Products, Inc.   United States of America  
Granted   13/165,876   22-Jun-2011   8,128,914 Topical Compositions Containing
Melicope Hayesii and a Method of Treating Skin   Avon Products, Inc.   Canada  
Published   2,748,312   22-Jun-2011   Cosmetic Package   Avon Products, Inc.  
Canada   Granted   156815   22-May-2014   156815 Cosmetic Package   Avon
Products, Inc.   Canada   Granted   156816   22-May-2014   156816 Long-Lasting
Easy Wash-Off Cosmetic Compositions   Avon Products, Inc.   Canada   Published  
2,885,484   22-May-2014   Long-Lasting Easy Wash-Off Cosmetic Compositions  
Avon Products, Inc.   United States of America   Published   14/284,757  
22-May-2014   Hair Care Compositions   Avon Products, Inc.   Canada   Allowed  
2,722,399   22-Oct-2010   Method and Composition for Reducing Appearance of
Wrinkles   Avon Products, Inc.   United States of America   Granted   11/789,017
  23-Apr-2007   9,149,665 Cosmetic Package   Avon Products, Inc.   Canada  
Granted   150810   23-Apr-2013   150810    



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Cosmetic Package   Avon Products, Inc.   Canada   Granted   150809   23-Apr-2013
  150809 Topical Compositions Containing CIS-6-Nonenol and its Derivatives and
Methods for Treating Skin   Avon Products, Inc.   United States of America  
Granted   12/342,197   23-Dec-2008   7,993,629 Cosmetic Use of
1-Aroyl-N-(2-oxo-3-piperidinyl)-2-Piperazine Carboxamides and Related Compounds
  Avon Products, Inc.   United States of America   Granted   12/645,622  
23-Dec-2009   7,993,663 A Block Copolymer and Ester-Terminated Polyesteramide
Composition and Uses Thereof   Avon Products, Inc.   United States of America  
Granted   12/645,919   23-Dec-2009   8,545,860 Anhydrous Mascara Compositions
with Enhanced Depth of Color and Flexibility   Avon Products, Inc.   United
States of America   Published   14/410,770   23-Dec-2014   Shaper   Avon
Products, Inc.   United States of America   Granted   12/442,417   23-Mar-2009  
8,939,667 Cosmetic Compositions and Methods for Using Same to Improve the
Aesthetic Appearance of Skin   Avon Products, Inc.   Canada   Granted  
2,429,935   23-May-2003   2,429,935 Ergonomic Cosmetic Applicator   Avon
Products, Inc.   United States of America   Published   13/658,397   23-Oct-2012
  Ergonomic Applicator   Avon Products, Inc.   United States of America  
Granted   29/435,321   23-Oct-2012   D700439 Ergonomic Applicator   Avon
Products, Inc.   United States of America   Pending   29/435,327   23-Oct-2012  
Ergonomic Applicator   Avon Products, Inc.   United States of America   Granted
  29/435,330   23-Oct-2012   D704,450



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Ergonomic Applicator   Avon Products, Inc.   United States of America   Granted
  29/435,337   23-Oct-2012   D725,914 Ergonomic Applicator   Avon Products, Inc.
  United States of America   Granted   29/435,340   23-Oct-2012   D731,797
Ergonomic Applicator   Avon Products, Inc.   United States of America   Granted
  29/435,348   23-Oct-2012   D726,012 Ergonomic Applicator   Avon Products, Inc.
  United States of America   Granted   29/435,353   23-Oct-2012   D708064
Sunscreen Compositions   Avon Products, Inc.   United States of America  
Granted   14/260,775   24-Apr-2014   9,173,830 Self Emulsified Compositions  
Avon Products, Inc.   United States of America   Published   14/695,487  
24-Apr-2015   Cosmetic Compositions of Reactively Blended Copolymers   Avon
Products, Inc.   United States of America   Published   14/695,487   24-Apr-2015
  Anhydrous Mascara Compositions with Enhanced Depth of Color and Flexibility  
Avon Products, Inc.   United States of America   Pending   14/411,175  
24-Dec-2014   Compositions Containing Titanate Silicone Networks   Avon
Products, Inc.   United States of America   Published   14/411,119   24-Dec-2014
  Compositions Containing Titanate Silicone Networks   Avon Products, Inc.  
United States of America   Published   14/411,147   24-Dec-2014   A Water Based
Clear Sunscreen and Insect Repellent Composition   Avon Products, Inc.   Canada
  Granted   2,661,626   24-Feb-2009   2,661,626 Web Community Pre-Population
Method and System   Avon Products, Inc.   Canada   Published   2,806,518  
24-Jan-2013  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Compositions Having a Plurality of Discrete Emulsions   Avon Products, Inc.  
United States of America   Published   14/061,940   24-Oct-2013   Container for
Personal Care   Avon Products, Inc.   United States of America   Granted  
29/467,801   24-Sep-2013   D716147 Container for Personal Care   Avon Products,
Inc.   United States of America   Granted   29/467,821   24-Sep-2013   D743,261
Container for Personal Care   Avon Products, Inc.   United States of America  
Granted   29/467,826   24-Sep-2013   D719,450 Container for Personal Care   Avon
Products, Inc.   United States of America   Granted   14/034,728   24-Sep-2013  
9,079,696 A Water Based Clear Sunscreen and Insect Repellent Composition   Avon
Products, Inc.   United States of America   Granted   11/510,304   25-Aug-2006  
7,744,911 Shaper   Avon Products, Inc.   Canada   Published   2,883,021  
25-Feb-2015   Methods for Improving the Aesthetic Appearance of Skin (Mangostin)
  Avon Products, Inc.   Canada   Granted   2,471,657   25-Jun-2004   2,471,657
Post-Application Expanding Cosmetic Composition And Method Employing Same   Avon
Products, Inc.   Canada   Granted   2,471,165   25-Jun-2004   2,471,165 High
Gloss Gel-Based Lipstick   Avon Products, Inc.   Canada   Granted   2,670,529  
25-May-2009   2,670,529 Use of Eclipta Prostrata and other PPAR-Gamma Inhibitors
in Cosmetics and Compositions Thereof   Avon Products, Inc.   United States of
America   Granted   13/115,395   25-May-2011   8,802,167 Coupling Emulsions for
Use With Ultrasound Devices   Avon Products, Inc.   Canada   Published  
2,781,904   25-May-2012  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Cosmetic Package   Avon Products, Inc.   United States of America   Granted  
29/435,540   25-Oct-2012   D694,019 Topical Compositions Containing
CIS-6-Nonenol and its Derivatives and Methods for Treating Skin   Avon Products,
Inc.   Canada   Published   2,741,671   26-Apr-2011   Method for Improving Color
Retention in Artificially Colored Hair   Avon Products, Inc.   Canada  
Published   2,809,688   26-Feb-2013   Cosmetic Sampler Sheet   Avon Products,
Inc.   Canada   Published   2,809,680   26-Feb-2013   Matte Cosmetic
Compositions   Avon Products, Inc.   United States of America   Pending  
14/632,093   26-Feb-2015   Cosmetic Container for Lipstick   Avon Products, Inc.
  Canada   Granted   117568   26-Sep-2006   117568 Cosmetic Compositions for
Imparting Superhydrophobic Films   Avon Products, Inc.   Canada   Published  
2,717,017   27-Aug-2010   Post-Application Expanding Cosmetic Composition And
Method Employing Same   Avon Products, Inc.   United States of America   Granted
  10/331,069   27-Dec-2002   7,837,984 Cosmetic Films   Avon Products, Inc.  
Canada   Published   2,809,885   27-Feb-2013   Cosmetic Use of
1-Aroyl-N-(2-oxo-3-piperidinyl)-2-Piperazine Carboxamides and Related Compounds
  Avon Products, Inc.   Canada   Published   2,750,145   27-Jun-2011   Methods
and Compositions for Preventing or Reducing Frizzy Appearance of Hair   Avon
Products, Inc.   United States of America   Granted   12/912,859   27-Oct-2010  
8,932,569 Methods and Compositions for Preventing or Reducing Frizzy Appearance
of Hair   Avon Products, Inc.   United States of America   Published  
12/912,816   27-Oct-2010  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Extended Release Fragrance Compositions   Avon Products, Inc.   United States of
America   Granted   14/165,687   28-Jan-2014   8,921,303 Long-Wearing Glossy
Lipcolor   Avon Products, Inc.   Canada   Published   2,899,608   28-Jul-2015  
Aerosol Insect Repellent Composition Having Low VOC Content and Method of
Applying Same to the Skin   Avon Products, Inc.   United States of America  
Granted   09/724,313   28-Nov-2000   6,969,521 Cosmetic Applicator   Avon
Products, Inc.   United States of America   Granted   13/283,921   28-Oct-2011  
8,448,650 Multi-Unit Cosmetic Applicator   Avon Products, Inc.   United States
of America   Granted   14/064,514   28-Oct-2013   8,950,963 Compositions and
Methods of Their Use for Improving the Condition and Appearance of Skin   Avon
Products, Inc.   United States of America   Granted   11/647,648   29-Dec-2006  
7,642,062 Cosmetic Use of 1-Aroyl-N-(2-oxo-3-piperidinyl)-2-Piperazine
Carboxamides and Related Compounds   Avon Products, Inc.   United States of
America   Granted   12/344,868   29-Dec-2008   7,994,175 Topical Compositions
Containing Melicope Hayesii and a Method of Treating Skin   Avon Products, Inc.
  United States of America   Granted   12/344,787   29-Dec-2008   7,592,024
Cosmetic Composition   Avon Products, Inc.   United States of America   Granted
  12/980,815   29-Dec-2010   8,802,063 Photostable Sunscreen Compositions And
Methods of Stabilizing   Avon Products, Inc.   United States of America  
Granted   11/093,217   29-Mar-2005   7,186,404 Cosmetic Composition Containing
Novel Fractal Particle Based Gels Having Improved Optical Properties   Avon
Products, Inc.   Canada   Allowed   2,671,277   29-May-2009  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Cosmetic Composition Containing Novel Fractal Particle-Based Gels   Avon
Products, Inc.   Canada   Allowed   2,671,245   29-May-2009   Cosmetic Powder
Bead Compositions   Avon Products, Inc.   Canada   Published   2,782,368  
29-May-2012   Modulation of Dynein in Skin   Avon Products, Inc.   United States
of America   Published   13/305,779   29-Nov-2011   Transparent Topical Cosmetic
Gel Having Colored Fibers and Method of Using   Avon Products, Inc.   Canada  
Granted   2,561,783   29-Sep-2006   2,561,783 Hair Care Compositions   Avon
Products, Inc.   United States of America   Granted   12/112,447   30-Apr-2008  
8,178,080 Stable Ascorbic Acid Preparation for Topical Use   Avon Products, Inc.
  Canada   Granted   2,309,195   30-Aug-1999   2,309,195 Methods for Improving
the Aesthetic Appearance of Skin (Mangostin)   Avon Products, Inc.   United
States of America   Granted   11/026,198   30-Dec-2004   7,825,157 Long Wearing
Cosmetic Compositions   Avon Products, Inc.   United States of America   Granted
  11/323,711   30-Dec-2005   8,377,425 Long Wear Color Cosmetic Composition  
Avon Products, Inc.   United States of America   Granted   13/361,041  
30-Jan-2012   8,808,673 Ascorbyl - Phosphoryl - Cholesterol (AVC-10)   Avon
Products, Inc.   United States of America   Granted   09/126,191   30-Jul-1998  
5,922,335 Cosmetic Use of N-Substituted Sulfonyloxybenzylamines and Related
Compounds   Avon Products, Inc.   United States of America   Granted  
12/826,864   30-Jun-2010   8,815,265 Cosmetic Compositions and Methods for Using
Same to Improve the Aesthetic Appearance of Skin   Avon Products, Inc.   United
States of America   Published   14/319,661   30-Jun-2014  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Color Cosmetic with High Coverage and Naturalness   Avon Products, Inc.   Canada
  Published   2,776,338   30-Mar-2012   Stabilized Glycerin-in-Oil Emulsions  
Avon Products, Inc.   Canada   Published   2,776,337   30-Mar-2012   A Block
Copolymer and Ester-Terminated Polyesteramide Composition and Uses Thereof  
Avon Products, Inc.   Canada   Published   2,776,311   30-Mar-2012  
Compositions Having a Plurality of Discrete Emulsions   Avon Products, Inc.  
Canada   Published   2,745,143   30-May-2011   Long-Wearing Glossy Lipcolor  
Avon Products, Inc.   United States of America   Published   14/361,765  
30-May-2014   Cosmetic Adhesive Composition   Avon Products, Inc.   United
States of America   Published   13/301,121   30-Nov-2011   Sunscreen
Compositions   Avon Products, Inc.   United States of America   Pending  
14/870,279   30-Sep-2015   Cosmetic Compositions and Methods for Using Same to
Improve the Aesthetic Appearance of Skin   Avon Products, Inc.   Canada  
Granted   2,477,748   31-Aug-2004   2,477,748 Topical Lightening Compositions
and Methods of Use   Avon Products, Inc.   United States of America   Granted  
11/215,814   31-Aug-2005   1,544,351 Compositions And Methods Of Delivery For
The Treatment Of Wrinkles, Fine Lines And Hyperhidrosis   Avon Products, Inc.  
United States of America   Granted   10/334,887   31-Dec-2002   6,866,856 Use Of
Purslane To Treat Facial Wrinkles   Avon Products, Inc.   United States of
America   Granted   10/334,886   31-Dec-2002   7,060,303 Cosmetic Applicator and
Method of Making   Avon Products, Inc.   Canada   Granted   2,695,219  
31-Jul-2008   2,695,219



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Cosmetic Applicator and Method of Making   Avon Products, Inc.   United States
of America   Published   12/222,037   31-Jul-2008   Cosmetic Applicator and
Method of Making   Avon Products, Inc.   United States of America   Granted  
12/183,136   31-Jul-2008   9,113,692 Skin Treatment Using a New Retinoid   Avon
Products, Inc.   Canada   Granted   2,411,058   31-Oct-2002   2,411,058 Use of
CPT-1 Modulators and Compositions Thereof   Avon Products, Inc.   United States
of America   Unfiled   TBD-con of 13/777,2888     Gel Technology Suitable for
Use in Cosmetic Compositions   Avon Products, Inc.   Canada   Unfiled   TBD-DIV
of 2,708,543     Shaving Preparation and Method for Shaving   Avon Products,
Inc.   United States of America   Pending   14/955,232   1-Dec-2015   Cosmetic
Composition Containing Novel Fractal Particle-Based Gels   Avon Products, Inc.  
United States of America   Pending   14/933,188   5-Nov-2015   Gel-Based
Lipstick Having Improved Rheology   Avon Products, Inc.   United States of
America   Pending   14/931,386   3-Nov-2015   Methods for Treating Skin   Avon
Products, Inc.   United States of America   Pending   62/128,647   5-Mar-2015  
Matte Cosmetic Compositions   Avon Products, Inc.   United States of America  
Pending   14/718,529   21-May-2015   Volumizing Mascara Compositions   Avon
Products, Inc.   United States of America   Pending   14/675,818   1-Apr-2015  
Compositions of Melicope Elleryana   Avon Products, Inc.   United States of
America   Pending   14/335,467   18-Jul-2014  



--------------------------------------------------------------------------------

Title

 

Owner

 

Country

 

Application

Status

 

Application
Number

 

Filing

Date

 

Patent

Number

Compositions and Methods for Enhancing Eyelashes   Avon Products, Inc.   United
States of America   Pending   12/895,936   1-Oct-2010   Anhydrous Insect
Repellent Composition   Avon Products, Inc.   United States of America   Granted
  10/343,385   2-Jun-2003   7,037,515 Cosmetic Composition and Methods of Use  
Avon Products, Inc.   United States of America   Granted   09/461,448  
14-Dec-1999   6,521,668 Insect Repellent Composition   Avon Products, Inc.  
United States of America   Granted   09/045,088   20-Mar-1998   6,355,264 Wear
Resistant Cosmetic Compositions   Avon Products, Inc.   United States of America
  Granted   09/461,447   14-Dec-1999   6,309,629 Cosmetic Liquid Extractor
Comprising Nonionic Polymers   Avon Products, Inc.   Canada   Pending  
2,843,721   2-Jul-2012   Clear or Translucent Composition   Avon Products, Inc.
  Canada   Pending   2,784,733   4-Oct-2010   Compositions and Methods for
Enhancing Eyelashes   Avon Products, Inc.   Canada   Pending   2,778,346  
1-Oct-2010   Compositions for Imparting Superhydrophobicity   Avon Products,
Inc.   Canada   Pending   2,724,392   14-Apr-2009   2,724,392 Composition and
Method for Dry Application of Mascara   Avon Products, Inc.   Canada   Granted  
2,705,756   17-Nov-2008   2,705,756 Compositions Containing Peptides with
Non-Natural Amino Acids and Methods of Use   Avon Products, Inc.   Canada  
Pending   2,642,197   28-Feb-2007  



--------------------------------------------------------------------------------

Schedule D

Existing North America Copyrights

 

Title

  

Type of Work

  

Claimant

  

Registration
Number

  

Registration

Date

  

Date of

Creation

Artwork of Hawaiian characters.    Visual Material    Avon Products, Inc.,
Transfer: By written agreement.    VAu001020444    9-Apr-10    2009 Artwork of
three characters.    Visual Material    Avon Products, Inc., Transfer: By
written agreement.    VAu001020445    9-Apr-10    2008 Austin elephant      
Avon Products, Inc.    VA 1 718 495    15-Apr-10    9-Apr-10 [Avon American
fashion thimble (1890)]    Visual Material    Avon Products, Inc.   
VA0000148811    21-Mar-84    approx. 1981 [Avon American fashion thimble (1900)]
   Visual Material    Avon Products, Inc.    VA0000148812    21-Mar-84   
approx. 1981 [Avon American fashion thimble (1923)]    Visual Material    Avon
Products, Inc.    VA0000148809    21-Mar-84    approx. 1981 [Avon American
fashion thimble (1927)]    Visual Material    Avon Products, Inc.   
VA0000148806    21-Mar-84    approx. 1982 [Avon American fashion thimble (1928)]
   Visual Material    Avon Products, Inc.    VA0000148807    21-Mar-84   
approx. 1982 [Avon American fashion thimble (1938)]    Visual Material    Avon
Products, Inc.    VA0000148808    21-Mar-84    approx. 1982 [Avon American
fashion thimble (1942)]    Visual Material    Avon Products, Inc.   
VA0000148810    21-Mar-84    approx. 1982 Avon (Beauty) : 30 sec. / composer,
Garry Bell.    Music    Avon Products, Inc.    PAu000753224    19-Aug-85    1985
Avon—Face of the eighties : 45 [sec.]    Music    Avon Products, Inc.   
PAu000586087    19-Dec-83    1983 Avon gave me a new world of friends.    Visual
Material    Avon Products, Inc.    VA0000018385    21-Dec-78    1978 Avon/Ideals
present The Active woman’s cookbook : great tasting, time saving, money saving
recipes!.    Text    Ideals Publishing Corporation & Avon Products, Inc.   
TX0000657273    23-Mar-81    1980 Avon leadership representative guidelines : a
guide to building and developing your unit.    Text    Avon Products, Inc.   
TX0003365241    28-Jul-91    1991 Avon leadership representative guidelines :
reference material.    Text    Avon Products, Inc.    TX0003360311    27-Jul-92
   1991 Avon leadership success training : building and developing your unit.   
Motion Picture    Avon Products, Inc.    VA0000522903    27-Jul-92    1991
Avon—looking good.    Music    Avon Products, Inc.    PAu000081908    2-Feb-79
   1978 [Avon. Making the holiday season just right for you]    Visual Material
   Avon Products, Inc.    VA0000038584    23-Nov-79    1979 Avon representative
manual for success.    Kit    © · on text, recording; Avon Products, Inc.   
SR0000143643    27-Jul-92    1991



--------------------------------------------------------------------------------

Title

  

Type of Work

  

Claimant

  

Registration
Number

  

Registration

Date

  

Date of

Creation

Avon—“Special woman.”    Music    Avon Products, Inc.    PAu000231789   
11-Sep-80    1980 Avon. The biggest collection of colors for black women.   
Visual Material    Avon Products, Inc.    VA0000009824    28-Jul-78    1978
Avon. The biggest collection of colors for black women.    Visual Material   
Avon Products, Inc.    VA0000012160    10-Aug-78    1978 Avon. The biggest
collection of foundation and colors that are just right for you.    Visual
Material    Avon Products, Inc.    VA0000030306    30-Jul-79    1978 Avon. The
biggest collection of foundation and colors that are just right for you.   
Visual Material    Avon Products, Inc.    VA0000046834    7-Jun-79    1979 Avon,
the smartest opportunity in town!    Motion Picture    Avon Products, Inc.   
VA0000522900    27-Jul-92    1991 Avon, the world’s leading entrepreneurial
company.    Text    Avon Products, Inc.    TX0003367275    29-Jul-92    1991 The
Best winter fun guide / Avon Products, Inc.    Text    Meredith Corporation   
TX0000742651    14-Nov-80    1980 Bird and Dog / by Tiffany Lerman, Michael
Matthews.    Visual Material    Avon Products, Inc.    VAu000757366    20-Aug-10
   Blueberry the Pig.    Visual Material    Avon Products, Inc.    VAu000469214
   4-Oct-99    1999 [Bullhead]    Visual Material    Avon Products, Inc.   
VA0000038219    7-Dec-79    1978 [Butterfly]    Visual Material    Avon
Products, Inc.    VA0000038220    7-Dec-79    1978 Candy Poodle    Visual
Material    Avon Products, Inc.    VA00017184489    15-Apr-10    2009 Cheesecake
the Mouse.    Visual Material    Avon Products, Inc.    VAu000469199    4-Oct-99
   1999 Chester style guide collection 2003-2005    Recorded Document       VA
1-356-451    23-Sep-05    2005 Chloe Mouse.    Visual Material    Avon Products,
Inc., Transfer: By written agreement.    VA0001718249    15-Apr-10    2005
Chrysanthemum porcelain ginger jar.    Visual Material    Avon Products, Inc.   
VA0000209273    18-Dec-85    1983 Clara the Cow.    Visual Material    Avon
Products, Inc.    VAu000469203    4-Oct-99    1999 Color never looked so good :
Avon.    Visual Material    Avon Products, Inc.    VA0000032038    13-Jun-79   
1979 Drawing of Bird and Dog Characters.    Visual Material    Avon Products,
Inc., Transfer: By written agreement.    VAu001028040    18-May-10    2005 David
the Penguin    Visual Material    Avon Products, Inc.    VAu 1 020 445   
9-Apr-10    Dilly Pig    Visual Material    Avon Products, Inc.    VA 1 718 512
   15-Apr-10    Duncan Dog    Visual Material    Avon Products, Inc.    VA 1 718
503    15-Apr-06    Egyptian style bracelet.    Visual Material    Avon
Products, Inc.    VA0000821027    15-Oct-96   

1993



--------------------------------------------------------------------------------

Title

  

Type of Work

  

Claimant

  

Registration
Number

  

Registration

Date

  

Date of

Creation

The Exceptional manager : prepared for Avon Products, Inc. / prepared by The
Forum Corporation.    Text    The Forum Corporation of North America   
TX0001244265    15-Sep-83    1973 Feathers the Bird.    Visual Material    Avon
Products, Inc.    VAu000469196    4-Oct-99    1999 Fine Home by Avon       Avon
Products, Inc.    53883    22-Aug-06    NOTE: PR design registration Gary
Reindeer.    Visual Material    Avon Products, Inc., Transfer: By written
agreement.    VAu001020470    9-Apr-10    2005 Geese spoons with stand.   
Visual Material    Avon Products, Inc.    VA0000226651    3-Jul-86    1985 Gill
the Goldfish.    Visual Material    Avon Products, Inc.    VAu000469215   
4-Oct-99    1999 Gumdrop the Koala.    Visual Material    Avon Products, Inc.   
VAu000475085    4-Oct-99    1999 Hilda the Hippo.    Visual Material    Avon
Products, Inc.    VAu000469195    4-Oct-99    1999 Indy the Sheep    Visual
Material    Avon Products, Inc.    VA 1 718 507    15-Apr-10    Jac Jac Cat.   
Visual Material    Avon Products, Inc., Transfer: By written agreement.   
VA0001725660    21-Jun-10    2005 Jewelry in the nature of a pin with
gingerbread man design.    Visual Material    Avon Products, Inc.   
VA0000010999    31-Jul-78    1972 Jordy Bug.    Visual Material    Avon
Products, Inc., Transfer: By written agreement.    VA0001725661    21-Jun-10   
2005 June Bug.    Visual Material    Avon Products, Inc.    VAu000469200   
4-Oct-99    1999 Katie Koala    Visual Material    Avon Products, Inc.    VA
1-718-510    15-Apr-10    Liiv Brand Book and Style Guidelines.    Text    Avon
Products, Inc., Transfer: Assignment.    TXu001605228    29-May-09    2006 Liiv
Layout Tutorial.    Text    Avon Products, Inc., Transfer: Assignment.   
TXu001605224    29-May-09    2006 Little Blueberry.    Visual Material    Avon
Products, Inc.    VAu000469205    4-Oct-99    1999 Little Cheesecake.    Visual
Material    Avon Products, Inc.    VAu000469210    4-Oct-99    1999 Little
Clara.    Visual Material    Avon Products, Inc.    VAu000469202    4-Oct-99   
1999 Little Feathers.    Visual Material    Avon Products, Inc.    VAu000469208
   4-Oct-99    1999 Little Gill.    Visual Material    Avon Products, Inc.   
VAu000469206    4-Oct-99    1999 Little Gumdrop.    Visual Material    Avon
Products, Inc.    VAu000469194    4-Oct-99    1999 Little Hilda.    Visual
Material    Avon Products, Inc.    VAu000469209    4-Oct-99    1999 Little June
Bug.    Visual Material    Avon Products, Inc.    VAu000469211    4-Oct-99   
1999



--------------------------------------------------------------------------------

Title

  

Type of Work

  

Claimant

  

Registration
Number

  

Registration

Date

  

Date of

Creation

Little MacDougal.    Visual Material    Avon Products, Inc.    VAu000469204   
4-Oct-99    1999 Little Paddles.    Visual Material    Avon Products, Inc.   
VAu000469212    4-Oct-99    1999 Little Purrdy.    Visual Material    Avon
Products, Inc.    VAu000469201    4-Oct-99    1999 Little Rembrandt.    Visual
Material    Avon Products, Inc.    VAu000469207    4-Oct-99    1999 Live in it,
laugh in it, love in it, Tempo.    Visual Material    Avon Products, Inc.   
VA0000020179    23-Oct-78    1978 Looking good.    Motion Picture    Avon
Products    PA0000055504    7-Nov-79    1979 Looking good, feeling beautiful :
the Avon book of beauty / art direction & design by John Staiano ; photos. by
Charles Tracy ; [ill. by David Croland].    Text    Avon Products, Inc.   
TX0000719845    18-May-81    1980 MacDougal the Scottie dog    Visual Material
   Avon Products, Inc.    VAu000469213    4-Oct-99    1999 Most colors /
produced by UniWorld Group, Inc.    Motion Picture    Avon Products, Inc.   
PA0000015809    8-Jun-78    1978 [Mother’s Day bangle bracelet]    Visual
Material    Avon Products, Inc.    VA0000751557    21-May-96    1995 Mother’s
love ceramic planter.    Visual Material    Avon Products, Inc.    VAu000055852
   13-Feb-84    1983 [No title on deposit.]    Text    Avon Products, Inc.,
Transfer: Assignment.    TXu001605231    29-May-09    2005 Oscar (Oki) Owl   
Visual Material    Avon Products, Inc.    VA 1-718-485    15-Apr-10    Paddles
the Duck.    Visual Material    Avon Products, Inc.    VAu000469198    4-Oct-99
   1999 Pavielle : TV, 29 sec.    Music    Avon Products, Inc.    PAu000538172
   22-Aug-83    1983 Pavielle : TV, 44 sec.    Music    Avon Products, Inc.   
PAu000538167    22-Aug-83    1983 Purrdy the Lion.    Visual Material    Avon
Products, Inc.    VAu000475084    4-Oct-99    1999 Rembrandt the Bear.    Visual
Material    Avon Products, Inc.    VAu000469197    4-Oct-99    1999 [Rope pin]
   Visual Material    Avon Products, Inc.    VA0000698347    25-Jan-95    1988
Rorsie Lion.    Visual Material    Avon Products, Inc., Transfer: By written
agreement.    VA0001718263    15-Apr-10    2005 [Selling Avon is a beautiful
experience (Jeanette Fabio)]    Visual Material    Avon Products, Inc.   
VA0000035770    14-Sep-78    1978 [Sunny Bunny]    Visual Material    Avon
Products, Inc.    VA0000150008    6-Apr-84    1981 TC Frog.    Visual Material
   Avon Products, Inc., Transfer: By written agreement.    VA0001718260   
15-Apr-10    2008 Trace Frog    Visual Material    Avon Products, Inc.    VA 1
718 514    15-Apr-10    Thanks, America.    Music    Avon Products, Inc.   
PAu000129103    13-Aug-79    1978



--------------------------------------------------------------------------------

Title

  

Type of Work

  

Claimant

  

Registration
Number

  

Registration

Date

  

Date of

Creation

[Thanks America for making us number one]    Visual Material    Avon Products   
VA0000035771    14-Sep-78    1979 Tiny Tilla – 18 characters    Visual Material
   Avon Products, Inc.    VAu 1-020-440    9-Apr-2010    Tiny Tilla Signature
Berry Blossom Hair Detangler.    Visual Material    Avon Products, Inc.,
Transfer: By written agreement.    VA0001718489    15-Apr-10    2008 Tiny Tillia
- 18 Characters - 2010.    Visual Material    Avon Products, Inc., Transfer: By
written agreement.    VAu001020440    9-Apr-10    2010 Tiny Tillia Bath Book.   
Visual Material    Avon Products, Inc., Transfer: By written agreement.   
VA0001718519    15-Apr-10    2005 The Tiny Tillia Bedtime Book.    Visual
Material    Avon Products, Inc., Transfer: By written agreement.    VAu001045701
   15-Apr-10    2009 Tiny Tillia Cherry Blossom Hair Detangler.    Visual
Material    Avon Products, Inc., Transfer: By written agreement.    VA0001718507
   15-Apr-10    2005 Tiny Tillia Citrus Sorbet Bubble Bath.    Visual Material
   Avon Products, Inc., Transfer: By written agreement.    VA0001718506   
15-Apr-10    2005 Tiny Tillia Colds & Stuffy Noses Bath Powder.    Visual
Material    Avon Products, Inc., Transfer: By written agreement.    VA0001718510
   15-Apr-10    2005 Tiny Tillia Cucumber Mango Head to Toe Foamy Wash.   
Visual Material    Avon Products, Inc., Transfer: By written agreement.   
VA0001718512    15-Apr-10    2005 Tiny Tillia Lavender Chamomile All Over
Moisture Spray.    Visual Material    Avon Products, Inc., Transfer: By written
agreement.    VA0001718503    15-Apr-10    2005 The Tiny Tillia Munch Book.   
Visual Material    Avon Products, Inc., Transfer: By written agreement.   
VAu001044824    15-Apr-10    2009 The Tiny Tillia Playtime Book.    Visual
Material    Avon Products, Inc., Transfer: By written agreement.    VAu001044821
   15-Apr-10    2009 Tiny Tillia Sleepytime Bath Powder.    Visual Material   
Avon Products, Inc., Transfer: By written agreement.    VA0001718485   
15-Apr-10    2005 Tiny Tillia Sun Stick SPF30.    Visual Material    Avon
Products, Inc., Transfer: By written agreement.    VA0001718514    15-Apr-10   
2005 Tiny Tillia Tea Tree Lime Hand Sanitizing Gel.    Visual Material    Avon
Products, Inc., Transfer: By written agreement.    VA0001718495    15-Apr-10   
2005 [Tomahawk]    Visual Material    Avon Products, Inc.    VA0000038218   
7-Dec-79    1978 TT Cow    Visual Material    Avon Products, Inc.    VA 1 718
506    15-Apr-10   



--------------------------------------------------------------------------------

Title

  

Type of Work

  

Claimant

  

Registration
Number

  

Registration

Date

  

Date of

Creation

The Undeniable fragrance case : National Black MBA Association 13th annual
national conference & exposition.    Text    Avon Products, Inc.    TX0003232361
   31-Jan-92    1991 We’re gonna make you feel beautiful : 10-24-80 : vocal /
arr. Gerald Alters    Music    Avon Products, Inc.    PAu000283517    2-Apr-81
  

1981